EXHIBIT 10.37
AMENDED AND RESTATED
PURCHASE AND CONTRIBUTION AGREEMENT
Dated as of January 31, 2008
Among
ABITIBI-CONSOLIDATED INC.
and
ABITIBI CONSOLIDATED SALES CORPORATION
as Sellers
and
ABITIBI-CONSOLIDATED U.S. FUNDING CORP.
as Purchaser

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page   ARTICLE I DEFINITIONS     1  
 
  SECTION 1.01. Certain Defined Terms     1  
 
  SECTION 1.02. Other Terms     12     ARTICLE II AMOUNTS AND TERMS OF PURCHASES
AND CONTRIBUTIONS     12  
 
  SECTION 2.01. Facility     12  
 
  SECTION 2.02. Making Purchases     13  
 
  SECTION 2.03. Collections     14  
 
  SECTION 2.04. Settlement Procedures     15  
 
  SECTION 2.05. Payments and Computations, Etc     16  
 
  SECTION 2.06. Contributions     16  
 
  SECTION 2.07. Payments Free and Clear of Taxes, Etc     16  
 
  SECTION 2.08. Repurchase Option     18     ARTICLE III CONDITIONS OF PURCHASES
    18  
 
  SECTION 3.01. Conditions Precedent to Initial Purchase from the Sellers     18
 
 
  SECTION 3.02. Conditions Precedent to All Purchases     20     ARTICLE IV
REPRESENTATIONS AND WARRANTIES     21  
 
  SECTION 4.01. Representations and Warranties of the Sellers     21     ARTICLE
V COVENANTS     25  
 
  SECTION 5.01. Covenants of the Sellers     25  
 
  SECTION 5.02. Covenant of the Sellers and the Purchaser     29     ARTICLE VI
ADMINISTRATION AND COLLECTION     30  
 
  SECTION 6.01. Designation of Servicer     30  
 
  SECTION 6.02. Duties of Servicer     30  
 
  SECTION 6.03. Servicer Fee     32  
 
  SECTION 6.04. Certain Rights of the Purchaser     32  
 
  SECTION 6.05. Rights and Remedies     33  
 
  SECTION 6.06. Transfer of Records to Purchaser     34  
 
  SECTION 6.07. Limitation on Activities of Servicer in Canada     34    
ARTICLE VII EVENTS OF TERMINATION     35  
 
  SECTION 7.01. Events of Termination     35     ARTICLE VIII INDEMNIFICATION  
  37  
 
  SECTION 8.01. Indemnities by the Sellers     37  

i



--------------------------------------------------------------------------------



 



                      Page   ARTICLE IX MISCELLANEOUS     40  
 
  SECTION 9.01. Amendments, Etc     40  
 
  SECTION 9.02. Notices, Etc     40  
 
  SECTION 9.03. Binding Effect; Assignability     41  
 
  SECTION 9.04. Costs, Expenses and Taxes     41  
 
  SECTION 9.05. No Proceedings     41  
 
  SECTION 9.06. [Intentionally Omitted]     42  
 
  SECTION 9.07. GOVERNING LAW     42  
 
  SECTION 9.08. Third Party Beneficiary     42  
 
  SECTION 9.09. Execution in Counterparts     42  
 
  SECTION 9.10. Consent to Jurisdiction     42  
 
  SECTION 9.11. Judgment     43  
 
  SECTION 9.12. Execution by ACI     43  
 
  SECTION 9.13. Language     43  
 
  SECTION 9.14. Acknowledgment     43  

EXHIBITS

         
EXHIBIT A
  Credit and Collection Policy    
EXHIBIT B
  Deposit Accounts    
EXHIBIT C
  Form of Deferred Purchase Price Note    
EXHIBIT D
  [Intentionally Omitted]    
EXHIBIT E
  Addresses and Prior Names    
EXHIBIT F
  Seller UCC and PPSA Information    
EXHIBIT G
  Form of Notice of Continuance and Change of Address    
EXHIBIT H
  Form of Notice of Amalgamation    
EXHIBIT I
  Form of Notice of Change of Address    
 
       
ANNEX A
  Insurance Policy    

ii



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED
PURCHASE AND CONTRIBUTION AGREEMENT
Dated as of January 31, 2008
          ABITIBI-CONSOLIDATED INC., a Canadian corporation, and ABITIBI
CONSOLIDATED SALES CORPORATION, a Delaware corporation (each, a "Seller" and
together, the "Sellers"), and ABITIBI-CONSOLIDATED U.S. FUNDING CORP., a
Delaware corporation (the "Purchaser"), agree as follows:
          PRELIMINARY STATEMENTS. (1) Certain terms which are capitalized and
used throughout this Agreement (in addition to those defined above) are defined
in Article I of this Agreement.
          (2) The Sellers and the Purchaser are parties to that certain Purchase
and Contribution Agreement dated as of October 27, 2005 (as amended prior to the
date hereof, the "Original PCA").
          (3) The Sellers have sold Receivables to the Purchaser and wish to
continue to sell Receivables to the Purchaser, and the Purchaser is prepared to
purchase such Receivables on the terms set forth herein.
          (4) The U.S. Seller has also contributed, and may wish to continue to
contribute, Receivables to the capital of the Purchaser on the terms set forth
herein.
          (5) The parties hereto wish to amend and restate the Original PCA in
its entirety.
          NOW, THEREFORE, the parties agree that the Original PCA is amended and
restated to read in its entirety as follows:
ARTICLE I
DEFINITIONS
          SECTION 1.01. Certain Defined Terms. As used in this Agreement, the
following terms shall have the following meanings (such meanings to be equally
applicable to both the singular and plural forms of the terms defined):
          "ACCC" means Abitibi-Consolidated Company of Canada, a Canadian
corporation.
          "ACI" means Abitibi-Consolidated Inc., a Canadian corporation.
          "ACSC" means Abitibi Consolidated Sales Corporation, a Delaware
corporation.

 



--------------------------------------------------------------------------------



 



          "Adverse Claim" means a lien, security interest, mortgage, pledge,
assignment, hypothec, hypothecation, privilege, title retention or other charge
or encumbrance, or any other type of preferential arrangement (which, for the
avoidance of doubt, does not include Taxes not yet due and payable).
          "Affiliate" means, as to any Person, any other Person that, directly
or indirectly, is in control of, is controlled by or is under common control
with such Person or is a director or officer of such Person.
          "Agent" has the meaning specified in the RPA.
          "Alternate Base Rate" means a fluctuating interest rate per annum as
shall be in effect from time to time, which rate shall be at all times equal to
the highest of:
          (a) the rate of interest announced publicly by Citibank, N.A. in New
York, New York, from time to time as Citibank, N.A.'s base rate;
          (b) 1/2 of one percent above the latest three-week moving average of
secondary market morning offering rates in the United States for three-month
certificates of deposit of major United States money market banks, such
three-week moving average being determined weekly on each Monday (or, if such
day is not a Business Day, on the next succeeding Business Day) for the
three-week period ending on the previous Friday by Citibank, N.A. on the basis
of such rates reported by certificate of deposit dealers to and published by the
Federal Reserve Bank of New York or, if such publication shall be suspended or
terminated, on the basis of quotations for such rates received by Citibank, N.A.
from three New York certificate of deposit dealers of recognized standing
selected by Citibank, N.A., in either case adjusted to the nearest 1/4 of one
percent or, if there is no nearest 1/4 of one percent, to the next higher 1/4 of
one percent; and
          (c) the Federal Funds Rate.
          "Amalgamated Entity " has the meaning specified in the definition of
"Amalgamation" set forth below.
          "Amalgamation" means the amalgamation of the Continued Entity with a
newly incorporated Nova Scotia limited liability company, as described in more
detail in Exhibit H (the resulting entity, the "Amalgamated Entity").
          "Amalgamation Effective Date" has the meaning specified in
Section 9.01(d).
          "Amalgamation Opinion" has the meaning specified in
Section 9.01(c)(B).
          "Approved Country" means the United States, Canada, and any other
country outside of the European Area other than those:

2



--------------------------------------------------------------------------------



 



          (i) whose government or central bank (x) shall have prohibited the
sale of the currency of such country in exchange for United States dollars or
shall have admitted in writing its inability to pay its debts as the same become
due, (y) shall have declared a moratorium on the payment of its debts or the
debts of any national governmental authority of such country, or (z) shall have
ceased to be a member of the international Monetary Fund or ceased to be
eligible to use the resources of the International Monetary Fund; or
          (ii) with respect to which the United States shall have imposed
economic sanctions.
          "Bank Agreement" means the Credit Agreement dated as of October 3,
2005 among ACI and Abitibi-Consolidated Company of Canada, as borrowers,
Canadian Imperial Bank of Commerce and the other financial institutions from
time to time party thereto, as the same may be amended, restated or supplemented
from time to time.
          "Business Day" means any day on which banks are not authorized or
required to close in London, New York City or Montreal.
          "Canadian Dollar" or "CAD" means dollars in the lawful currency of
Canada.
          "Canadian Seller" means ACI.
          "Change of Address" means the first change of address of the principal
place of business, chief executive office and location of receivables records of
ACSC hereunder as described in the Notice of Change of Address.
          "Change of Address Effective Date" has the meaning specified in
Section 9.01(e).
          "Collections" means, with respect to any Receivable, all cash
collections and other cash proceeds of such Receivable, including, without
limitation, (i) all cash proceeds of Related Security with respect to such
Receivable, (ii) all funds deemed to have been received by a Seller or any other
Person as a Collection pursuant to Section 2.04 and (iii) any Insurance Proceeds
received with respect to such Receivable.
          "Continuance" means ACI's continuance of itself under the laws of Nova
Scotia and the related change of the address of its registered office, as
described in more detail in Exhibit G (such continued entity, the "Continued
Entity").
          "Continuance Effective Date" has the meaning specified in
Section 9.01(c).
          "Continued Entity" has the meaning specified in the definition of
"Continuance" set forth above.

3



--------------------------------------------------------------------------------



 



          "Contract" means an agreement between a Seller and an Obligor
(including, in the case of any open account agreement, an invoice), pursuant to
or under which such Obligor shall be obligated to pay for merchandise, insurance
or services from time to time.
          "Contributed Receivable" has the meaning specified in Section 2.06.
          "Control Event" means any event which constitutes a "Control Event"
under the RPA.
          "Credit and Collection Policy" means those receivables credit and
collection policies and practices of the applicable Seller in effect on the date
of this Agreement applicable to the Receivables and described in Exhibit A
hereto, as modified in compliance with this Agreement.
          "Debt" means (i) indebtedness for borrowed money, (ii) obligations
evidenced by bonds, debentures, notes or other similar instruments,
(iii) obligations to pay the deferred purchase price of property or services,
(iv) obligations as lessee under leases which shall have been or should be, in
accordance with generally accepted accounting principles, recorded as capital
leases, and (v) obligations under direct or indirect guaranties in respect of,
and obligations (contingent or otherwise) to purchase or otherwise acquire, or
otherwise to assure a creditor against loss in respect of, indebtedness or
obligations of others of the kinds referred to in clauses (i) through
(iv) above.
          "Debt Rating" for any Person, means the public rating by S&P of such
Person's long term non credit enhanced, senior unsecured debt, or the corporate
family rating assigned to such Person by Moody's.
          "Defaulted Receivable" means a Receivable:
          (i) as to which any payment, or part thereof, remains unpaid for more
than 90 days from the original due date for such payment;
          (ii) as to which the Obligor thereof or any other Person obligated
thereon has taken any action, or suffered any event to occur, of the type
described in Section 7.01(g);
          (iii) which, consistent with the Credit and Collection Policy, would
be written off the relevant Seller's books as uncollectible; or
          (iv) for which the relevant Seller has (or, consistent with its Credit
and Collection Policy, should have) established an Obligor specific reserve for
nonpayment.

4



--------------------------------------------------------------------------------



 



          "Deferred Purchase Price" means the portion of the Purchase Price of
Purchased Receivables purchased from and originated by the U.S. Seller on any
Purchase Date exceeding the amount of the Purchase Price under Section 2.02 to
be paid in cash to the U.S. Seller. The obligations of the Purchaser in respect
of the Deferred Purchase Price due to the U.S. Seller shall be evidenced by the
Purchaser's subordinated promissory note to such Seller in the form of Exhibit C
hereto.
          "Delinquent Receivable" means a Receivable that is not a Defaulted
Receivable and:
          (i) as to which any payment, or part thereof, remains unpaid for more
than 30, but not more than 90, days from the original due date for such payment
or
          (ii) which, consistent with the Credit and Collection Policy, would be
classified as delinquent by the applicable Seller.
          "Deposit Account" means an account maintained at a Deposit Bank into
which (i) Collections in the form of checks and other items are deposited that
have been sent to one or more Lock-Boxes by Obligors and/or (ii) Collections in
the form of electronic funds transfers and other items are paid directly by
Obligors.
          "Deposit Account Agreement" means an agreement among a Seller, the
Purchaser (or its assignees or designees) and any Deposit Bank in form and
substance satisfactory to the Purchaser (or its assignees or designees) in
substantially the form of Annex B to the RPA.
          "Deposit Bank" means any of the banks holding one or more Deposit
Accounts.
          "Diluted Receivable" means, without duplication, that portion (and
only that portion) of any Receivable which is either (a) reduced or canceled as
a result of (i) any defective, rejected or returned merchandise or services, any
cash discount, or any failure by the applicable Seller to deliver any
merchandise or provide any services or otherwise to perform under the underlying
Contract, (ii) any change in the terms of, or cancellation of, a Contract or any
cash discount, discount for quick payment or other adjustment by the applicable
Seller which reduces the amount payable by the Obligor on the related Receivable
(except any such change or cancellation resulting from or relating to the
financial inability to pay or insolvency of the Obligor of such Receivable) or
(iii) any setoff by an Obligor in respect of any claim by such Obligor as to
amounts owed by it on the related Receivable (whether such claim arises out of
the same or a related transaction or an unrelated transaction), (b) subject to
any specific dispute, offset, counterclaim or defense whatsoever (except the
discharge in bankruptcy of the Obligor thereof) or (c) the outstanding balance
of the related invoice that was reversed due to unship-reship transactions;
provided that Diluted Receivables are calculated assuming that all chargebacks
are resolved in the Obligor's favor.

5



--------------------------------------------------------------------------------



 



          "Discount" means, in respect of each Purchase from the Canadian
Seller, 1% of the Outstanding Balance of the Receivables that are the subject of
such Purchase and, in respect of each Purchase from the U.S. Seller, 1% of the
Outstanding Balance of the Receivables that are the subject of such Purchase
(for the purposes of calculating Tangible Net Worth, the Discount shall be the
Discount applicable to the U.S. Seller); provided, however, any of the foregoing
Discounts may be revised prospectively by request of any of the parties hereto
to reflect changes in recent experience with respect to write-offs, timing and
cost of Collections and cost of funds, provided that such revision is consented
to by each of the relevant parties (it being understood that each party agrees
to duly consider such request but shall have no obligation to give such
consent).
          "Dollar Equivalent" means, as of any date, the amount obtained by
applying the rate for converting currency into Dollars at the spot rate of
exchange for that currency as reasonably determined and advised by the Agent.
           "Dollars" or "$" means dollars in the lawful currency of the United
States.
            "Eligible Obligor" means an Obligor which:
          (i) has a billing address in an Approved Country; and
          (ii) is not a Person with respect to which the United States, Canada
or any other Approved Country shall have imposed sanctions; and
          (iii) is not in violation of any applicable law, rule or regulation
relating to terrorism or money-laundering ("Anti-Terrorism Laws"), including
Executive Order No. 13224 on Terrorist Financing, effective September 24, 2001
(the "Executive Order"), and the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107-56 and the Proceeds of Crime (Money Laundering) and Terrorist
Financing Act (Canada); and
          (iv) is not a Person (A) that is listed in the annex to, or otherwise
subject to the provisions of, the Executive Order, (B) that is owned or
controlled by, or acting for or on behalf of, any Person that is listed in the
annex to, or is otherwise subject to the provisions of, the Executive Order,
(C) with which an Affected Person or an Originator is prohibited from dealing or
otherwise engaging in any transaction by any Anti-Terrorism Law, (D) that
commits, threatens or conspires to commit or supports "terrorism" as defined in
the Executive Order, or (E) that is named as a "specifically designated national
and blocked person" on the most current list published by the U.S. Treasury
Department Office of Foreign Assets Control at its official website or any
replacement website or other replacement official publication of such list or
any similar lists published in any other Approved Country; and

6



--------------------------------------------------------------------------------



 



          (v) is not a Person (A) whose property or interest in property is
otherwise blocked or subject to blocking pursuant to Section 1 of the Executive
Order or any other Anti-Terrorism Law, or (B) that engages in any dealings or
transactions prohibited by Section 2 of the Executive Order or any other
Anti-Terrorism Law, or is otherwise associated with any such Person in any
manner violative of such Section 2 or any other Anti-Terrorism Law.
     "Eligible Receivable" means a Receivable:
          (i) (x) the related Obligor of which is (A) Vertis Inc. or
(B) American Color Graphics, Inc., or (y) which is, prior to any Insurance
Policy Event, fully insured (to the extent provided for therein) by the
Insurance Policy;
          (ii) the Obligor of which is an Eligible Obligor, is not an Affiliate
of any of the parties hereto, and is not a Canadian federal or provincial Crown
corporation;
          (iii) the Obligor of which is not a government or a governmental
subdivision or agency; provided, however, that if, at the time of the transfer
thereof under this Agreement, a Receivable satisfies all of the requirements of
an Eligible Receivable other than this clause (iii), such Receivable shall be an
Eligible Receivable, but only to the extent that including such Receivable as an
Eligible Receivable will not cause the aggregate Outstanding Balance of all
Receivables included as Eligible Receivables, the Obligor of which is a
government or a governmental subdivision or agency, to exceed 1% of the
aggregate Outstanding Balance of all Eligible Receivables;
          (iv) which, at the time of the transfer thereof under this Agreement,
is not a Defaulted Receivable;
          (v) the Obligor of which, at the time of the transfer of such
Receivable under this Agreement, is not the Obligor of any Defaulted Receivables
which in the aggregate constitute 10% or more of the aggregate Outstanding
Balance of all Receivables of such Obligor;
          (vi) which has been billed and, according to the Contract related
thereto, is required to be paid in full within 60 days of the original billing
date therefor or, prior to any Insurance Policy Event, within 90 days of the
original billing date therefor if the "maximum payment terms" with respect to
such Receivable set forth in the Insurance Policy permits such payment terms;
          (vii) which is an obligation representing all or part of the sales
price of merchandise, insurance or services within the meaning of
Section 3(c)(5) of the Investment Company Act of 1940, as amended, and the
nature of which is such that its purchase with the proceeds of notes would
constitute a "current

7



--------------------------------------------------------------------------------



 



transaction" within the meaning of Section 3(a)(3) of the Securities Act of
1933, as amended;
          (viii) which (A) in the case of a Receivable originated by the U.S.
Seller, is an "account" or "payment intangible" within the meaning of Article 9
of the UCC of the applicable jurisdictions governing the perfection of the
transfer of such Receivable under this Agreement and (B) in the case of a
Receivable originated by the Canadian Seller, is an "account" or "intangible"
within the meaning of the PPSA or a "claim" under the Civil Code of Quebec;
          (ix) which (A) in the case of a Receivable originated by the U.S.
Seller, is denominated and payable only in Dollars in the United States, (B) in
the case of an International Receivable originated by the Canadian Seller, is
denominated and payable only in Dollars in the United States, and (C) in the
case of a Receivable other than an International Receivable originated by the
Canadian Seller, is denominated and payable only in Dollars or Canadian Dollars
in Canada;
          (x) which arises under a Contract which, together with such
Receivable, is in full force and effect and constitutes the legal, valid and
binding obligation of the Obligor of such Receivable and is not subject to any
Adverse Claim or any dispute, offset, counterclaim or defense whatsoever (except
the potential discharge in bankruptcy of such Obligor) and is not settled on a
net basis;
          (xi) which represents a bona fide obligation of the Obligor of such
Receivable to pay the stated amount;
          (xii) as to which the applicable Seller has satisfied and fully
performed all obligations with respect to such Receivable required to be
fulfilled by it other than customary warranty obligations, and no further action
is required to be performed by any Person with respect thereto other than
payment thereon by the applicable Obligor;
          (xiii) which, together with the Contract related thereto, does not
contravene in any material respect any laws, rules or regulations applicable
thereto (including, without limitation, laws, rules and regulations relating to
usury, consumer protection, truth in lending, fair credit billing, fair credit
reporting, equal credit opportunity, fair debt collection practices and privacy)
and with respect to which no party to the Contract related thereto is in
violation of any such law, rule or regulation in any material respect;
          (xiv) which arises under a Contract which does not contain a legally
enforceable provision requiring the Obligor under such Contract to consent to
the transfer, sale or assignment of the rights of the applicable Seller under
such Contract (unless a written consent of such Obligor has been obtained) or
that

8



--------------------------------------------------------------------------------



 



otherwise purports to restrict the ability of the Purchaser or its assignees to
exercise their rights under this Agreement, including, without limitation, their
right to review the related invoice or the payment terms of such Contract;
          (xv) which arose from the sale of goods or the rendering of services
in the ordinary course of the applicable Seller's business;
          (xvi) which, at the time of the transfer of such Receivable under this
Agreement, has not been extended, rewritten or otherwise modified from the
original terms thereof;
          (xvii) the transfer, sale or assignment of which does not contravene
any applicable law, rule or regulation;
          (xviii) which (A) satisfies all applicable requirements of the Credit
and Collection Policy and (B) complies with such other criteria and requirements
(other than those relating to the collectibility of such Receivable) as the
Purchaser or its assignee may from time to time specify to the Sellers on
account of bona fide credit reasons upon 30 days' notice; and
          (xix) which, if the Obligor thereof has a billing address in Canada,
satisfies the requirements of Sections 4.01(r) and (s).
          "European Area" means the United Kingdom, Belgium, Ireland and
Germany.
           "Event of Termination" has the meaning specified in Section 7.01.
          "Facility Termination Date" means the earliest of (i) the "Facility
Termination Date" (as such term is defined in the RPA), (ii) the date determined
pursuant to Section 7.01 and (iii) the date which the Sellers designate by at
least five Business Days' notice to the Purchaser and (prior to the RPA Final
Payment Date) the Agent.
          "Federal Funds Rate" means, for any period, a fluctuating interest
rate per annum equal for each day during such period to the weighted average of
the rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers, as published for such day (or,
if such day is not a Business Day, for the next preceding Business Day) by the
Federal Reserve Bank of New York, or, if such rate is not so published for any
day which is a Business Day, the average of the quotations for such day on such
transactions received by Citibank, N. A. from three Federal funds brokers of
recognized standing selected by it.
          "Finance Charge" means, with respect to any Receivable, any interest,
finance charges or other similar charges payable at any time by an Obligor in
connection with such Receivable not having been paid on the due date thereof.

9



--------------------------------------------------------------------------------



 



          "Four Party Agreement" has the meaning specified in the RPA.
          "General Trial Balance" of either Seller on any date means such
Seller's accounts receivable trial balance (whether in the form of a computer
printout, magnetic tape or diskette) on such date, listing Obligors and the
Receivables respectively owed by such Obligors on such date together with the
aged Outstanding Balances of such Receivables, in form and substance
satisfactory to the Purchaser.
          "GST" means all goods and services tax payable under Part IX of the
Excise Tax Act (Canada), all QST and all harmonized sales tax in the Provinces
of Nova Scotia, Newfoundland and New Brunswick payable under the Excise Tax Act
(Canada), as such statutes may be amended, modified, supplemented or replaced
from time to time, including any successor statute.
          "Incipient Event of Termination" means an event that but for notice or
lapse of time or both would constitute an Event of Termination.
          "Indemnified Amounts" has the meaning specified in Section 8.01.
          "Insurance Policy" means that certain Accounts Receivable Policy
(Shipments) General Terms and Conditions, plus the Coverage Certificate
effective September 1, 2006 (together with all schedules and endorsements and
other documents issued by the Insurer in connection therewith), together with
any replacement Coverage Certificates, issued by the Insurer to ACI, a copy of
which, as it exists as of the date hereof, is attached hereto as Annex A.
          "Insurance Policy Event" means the occurrence of any of the following:
(i) the Insurance Policy shall, for any reason, be terminated or otherwise no
longer be in full force and effect, (ii) an event of the type described in
Section 7.01(g) shall occur with respect to either entity comprising the
Insurer, (iii) (A) either entity comprising the Insurer fails to make a payment
under the Insurance Policy, (B) either entity comprising the Insurer rejects or
denies claims submitted under the Insurance Policy or (C) there is a claim
payment return pursuant to Section 25 of the Insurance Policy in a cumulative
aggregate amount with respect to (A), (B) and (C) of this clause (iii) in excess
of $1,000,000 (if any such claim is subsequently paid by the Insurers then the
cumulative aggregate amount referred to above shall be reduced by the amount of
any such payment), (iv) the terms of any Coverage Certificate issued in
replacement of the Coverage Certificate comprising part of the Insurance Policy
on November 24, 2006 are deemed unfavorable to the Purchaser or the Agent (in
each such party's reasonable discretion) when compared with the Coverage
Certificate current as of November 24, 2006, or (v) the aggregate claims made
under the Insurance Policy in any Policy Period (as defined in the Insurance
Policy) with respect to receivables that are not Receivables and the Obligors of
which are not located in Canada shall exceed an amount equal to 7.50% of EDC's
Maximum Liability Amount (as defined in the Coverage Certificate included in the
Insurance Policy).

10



--------------------------------------------------------------------------------



 



          "Insurance Proceeds" means any amounts paid by the Insurer under the
Insurance Policy with respect to claims relating to Receivables.
          "Insurer" means, collectively, Export Development Canada and Compagnie
Française d'Assurance pour le Commerce Extérieur — Canada Branch.
          "Intercompany Agreement (Undertaking Agreements)" means an
Intercompany Agreement (Undertaking Agreements) between ACSC and ACI, dated as
of December 21, 2007, as the same may be amended, modified or restated from time
to time pursuant to its terms.
          "International Receivable" means a Receivable the Obligor of which has
a billing address in an Approved Country other than the United States or Canada.
          "Lock-Box" means a post office box administered by a Deposit Bank for
the purpose of receiving Collections.
          "Material Adverse Effect" means (A) a material adverse effect on
(i) the financial condition, business, operations, assets or liabilities of the
Parent and its subsidiaries taken as a whole, (ii) the ability of any Seller to
perform any of its respective obligations under this Agreement or under any of
the other Transaction Documents to which it is a party, (iii) the legality,
validity or enforceability of the Transaction Documents (including, without
limitation, the validity, enforceability or priority of the ownership or
security interests granted thereunder) or (iv) the collectibility of the
Receivables or (B) a material impairment of the rights or remedies of the
Purchaser or any of its assignees under this Agreement or any of the other
Transaction Documents.
          "Notice of Amalgamation" has the meaning specified in Section 9.01(d).
          "Notice of Change of Address" has the meaning specified in
Section 9.01(e).
          "Notice of Continuance and Change of Address" has the meaning
specified in Section 9.01(c).
          "Obligor" means a Person obligated to make payments to a Seller
pursuant to a Contract.
          "Original PCA" has the meaning specified in the Preliminary
Statements.
          "Original RPA" means that certain Receivables Purchase Agreement,
dated as October 27, 2005, among the Purchaser, as seller, Eureka
Securitisation, Plc, as purchaser, Citibank, N.A., Citibank, N.A., London
Branch, as agent, the Sellers, as originators, the U.S. Seller, as servicer, and
ACI, as subservicer, as amended prior to the date hereof.

11



--------------------------------------------------------------------------------



 



          "Outstanding Balance" of any Receivable at any time means the then
outstanding principal balance thereof; provided, that to the extent that the
amount of any Receivable is, under the terms of the applicable Contract,
expressed in Canadian Dollars, such amount for the purposes of this definition
shall be the Dollar Equivalent thereof at the relevant time. Sales or use tax,
PST and any other taxes (other than GST) and Finance Charges which may be billed
in connection with a Receivable are not included in the Outstanding Balance. For
purposes of this Agreement (but without affecting the rights of the applicable
Seller against the relevant Obligor), the Outstanding Balance of a Receivable
shall be reduced by the amount of any Insurance Proceeds received by the
Purchaser or the Agent with respect thereto.
          "Parent" means AbitibiBowater Inc., a Delaware corporation.
          "Person" means an individual, partnership, corporation, limited
liability company, joint stock company, trust (including a business or statutory
trust), unincorporated association, joint venture or other entity, or a
government or any political subdivision or agency thereof.
          "PPSA" means, with respect to any jurisdiction in Canada, the personal
property security or similar legislation applicable in such jurisdiction,
including with respect to the jurisdictions of Canada other than Quebec, the
Personal Property Security Act applicable in such jurisdictions, and, with
respect to Quebec, the Civil Code of Quebec, in each case as from time to time
in effect.
          "PST" means all taxes payable under the Retail Sales Tax Act (Ontario)
or any similar statute of another jurisdiction of Canada, other than GST.
          "Purchase" means (i) a purchase by the Purchaser of Receivables from
the U.S. Seller pursuant to Section 2.02 and (ii) the purchase by the Purchaser
of Receivables from the Canadian Seller pursuant to Section 2.01(b) and the
subsequent transfer of title to the Purchaser of Receivables from the Canadian
Seller pursuant to Section 2.02(c).
          "Purchase Date" means each day on which a Purchase is made pursuant to
Article II.
          "Purchase Price" for any Purchase means an amount equal to the
Outstanding Balance of the Receivables that are the subject of such Purchase as
set forth in the relevant Seller's General Trial Balance, minus the Discount for
such Purchase.
          "Purchased Receivable" means any Receivable which is purchased by or
title of which is transferred to the Purchaser pursuant to Section 2.01(b) or
2.02; provided that "Purchased Receivables" shall not include any Receivable
that has been repurchased by a Seller, whether pursuant to Section 2.04(b),
2.08, or otherwise.

12



--------------------------------------------------------------------------------



 



          "QST" means the tax payable under the Act Respecting the Quebec Sales
Tax, R.S.Q. c.T-01, as amended.
          "Receivable" means the indebtedness of any Obligor (whether present or
future and whether a claim, book debt or a receivable) resulting from the
provision or sale of merchandise, insurance or services by any Seller under a
Contract (whether constituting an account, instrument, chattel paper or general
intangible), and which, (i) includes the right to payment of any Finance Charges
and other obligations of such Obligor with respect thereto and, (ii) in respect
of any such indebtedness, the Obligor of which has a billing address in Canada,
includes GST; provided, however, that the term "Receivable" shall not include
(x) any such indebtedness originated by the U.S. Originator, the Obligor of
which has a billing address that is not in Canada or the United States or any
such indebtedness originated by the Canadian Seller, the Obligor of which has a
billing address that is not in any Approved Country, or (y) any portion of any
such indebtedness, the Obligor of which has a billing address in Canada, that
constitutes PST.
          "Related Security" means with respect to any Receivable:
          (i) all security interests or liens or other Adverse Claims and
property subject thereto from time to time purporting to secure payment of such
Receivable, whether pursuant to the Contract related to such Receivable or
otherwise, together with all financing statements or registration applications
filed against an Obligor describing any collateral securing such Receivable;
          (ii) all guaranties, insurance (including the Insurance Policy) and
other agreements or arrangements of whatever character from time to time
supporting or securing payment of such Receivable whether pursuant to the
Contract related to such Receivable or otherwise; and
          (iii) the Contract and all other books, records and other information
(including, without limitation, computer programs, tapes, discs, punch cards,
data processing software and related property and rights) relating to such
Receivable and the related Obligor.
          "Replacement Bank Agreement" has the meaning specified in
Section 9.01(b).
          "Required Ratings" means, for any Person, Debt Ratings of either
(i) BB+ or above by S&P and Baa3 or above by Moody's, or (ii) BBB- or above by
S&P and Bal or above by Moody's.
          "RPA" means that certain Amended and Restated Receivables Purchase
Agreement, dated as of the date hereof, among the Purchaser, as seller, Eureka
Securitisation, plc, as an investor, Citibank, N.A., as a bank, Citibank, N.A.,
London Branch, as agent, the Sellers, as originators, the U.S. Seller, as
servicer, and ACI, as subservicer, as amended or restated from time to time.

13



--------------------------------------------------------------------------------



 



          "RPA Final Payment Date" means the later of the "Facility Termination
Date" (as such term is defined in the RPA) and the date on which all Capital,
Yield, fees and other obligations under the RPA are paid in full.
          "Seller Report" means a report in form and substance satisfactory to
the Purchaser, furnished by the Servicer to the Purchaser pursuant to
Section 6.02(b).
          "Servicer" means at any time the Person then authorized pursuant to
Section 6.01 to service, administer and collect Transferred Receivables.
          "Servicer Default" means (i) an Event of Termination described in
Section 7.01(a), or (ii) the occurrence of any event of the type described in
Section 7.01(g) with respect to the Servicer.
          "Servicer Fee" has the meaning specified in Section 6.03.
          "Settlement Date" means the third Business Day of each calendar month;
provided, however, that at any time that the Servicer is required to deliver
Seller Reports on a weekly basis in accordance with Section 6.02(b)(i),
"Settlement Date" shall mean the Business Day immediately following the due date
of the second Seller Report for each calendar month; provided, however, that
following the occurrence of an Event of Termination, Settlement Dates shall
occur on such days as are selected from time to time by the Purchaser or its
assignee in a written notice to the Servicer, or in the absence of any such
selection, the third Business Day of each calendar month.
          "Subservicer" has the meaning specified in Section 6.01.
          "Tangible Net Worth" means at any time the excess of (i) the sum of
(a) the product of (x) 100% minus the Discount multiplied by (y) the Outstanding
Balance of all Transferred Receivables other than Defaulted Receivables plus
(b) cash and cash equivalents of the Purchaser, minus (ii) the sum of
(a) Capital (as such term is defined in the RPA) plus (b) the Deferred Purchase
Price. To the extent any amounts referenced in the preceding sentence are not
denominated in Dollars, the Dollar Equivalent thereof shall be utilized.
          "Taxes" has the meaning specified in Section 2.07.
          "Transaction Document" means any of this Agreement, the RPA, the
Undertaking, the Deposit Account Agreements, the Intercompany Agreement
(Undertaking Agreements), the Insurance Policy, all amendments to any of the
foregoing, and any other agreements and documents delivered and/or related
hereto or thereto.
          "Transferred Receivable" means a Purchased Receivable or a Contributed
Receivable.

14



--------------------------------------------------------------------------------



 



          "UCC" means the Uniform Commercial Code as from time to time in effect
in the specified jurisdiction.
          "Undertaking" means the Undertaking Agreement (Originator) dated as of
October 27, 2005 made by ACI in favor of the Purchaser and relating to
obligations of the U.S. Seller, in form and substance satisfactory to the
Purchaser, as the same may be amended, modified or restated from time to time.
          "U.S. Seller" means ACSC.
          SECTION 1.02. Other Terms. All accounting terms not specifically
defined herein shall be construed in accordance with Canadian generally accepted
accounting principles. All terms used in Article 9 of the UCC in the State of
New York, and not specifically defined herein, are used herein as defined in
such Article 9.
ARTICLE II
AMOUNTS AND TERMS OF PURCHASES AND CONTRIBUTIONS
           SECTION 2.01. Facility. (a) U.S. Seller. On the terms and conditions
hereinafter set forth and without recourse to the U.S. Seller (except to the
extent specifically provided herein), the U.S. Seller shall at its option sell
or contribute to the Purchaser all Receivables originated by it from time to
time and the Purchaser shall purchase or accept as a contribution from the U.S.
Seller all such Receivables from time to time, during the period from the date
hereof to the Facility Termination Date.
          (b) Canadian Seller. On the terms and conditions hereinafter set forth
and without recourse to the Canadian Seller (except to the extent specifically
provided herein) and other than the Receivables and Related Security (as such
terms were defined in the Original PCA) that were sold, transferred and assigned
by the Canadian Seller to the Purchaser prior to the date hereof pursuant to the
Original PCA, the Canadian Seller hereby sells, transfers and assigns on the
date hereof, to the Purchaser all Receivables originated by it, which exist on
such date or which arise at any time thereafter up to the Facility Termination
Date, and the Purchaser hereby purchases from the Canadian Seller all such
Receivables, provided, that title to such Receivables not in existence on the
date hereof shall transfer to the Purchaser in accordance with the terms of
Section 2.02(c).
          SECTION 2.02. Making Purchases. (a) [Intentionally Omitted].
          (b) Purchases — U.S. Seller. On each Business Day beginning on the
date hereof, unless either the U.S. Seller or the Purchaser shall notify the
other party to the contrary, the U.S. Seller shall sell to the Purchaser and the
Purchaser shall purchase from the U.S. Seller, upon satisfaction of the
applicable conditions set forth in Article III, all Receivables originated by
the U.S. Seller which have not previously been sold or contributed to the
Purchaser pursuant to

15



--------------------------------------------------------------------------------



 



this Agreement or the Original PCA; provided, however, that the U.S. Seller may,
at its option on any Purchase Date, contribute all or any of such Receivables to
the Purchaser pursuant to Section 2.06, instead of selling such Receivables to
the Purchaser pursuant to this Section 2.02(b). On or within five Business Days
after the date of each such Purchase, the Purchaser shall pay to the U.S. Seller
the Purchase Price for such Purchase in the manner provided in Section 2.02(d).
          (c) Transfer of Title — Canadian Seller. On each Business Day
beginning on the date hereof, title to all Receivables originated by the
Canadian Seller and not already transferred pursuant to this Agreement or the
Original PCA shall, ipso facto, and without any further action on the part of
the Canadian Seller or the Purchaser but subject to satisfaction of the
applicable conditions set forth in Article 3.02, transfer to the Purchaser. On
or within five Business Days after the date of each such Purchase, the Purchaser
shall pay to the Canadian Seller the Purchase Price for such Purchase in the
manner provided in Section 2.02(d).
          (d) Payment of Purchase Price. The Purchase Price for each Purchase
shall be paid on or within five Business Days after the Purchase Date therefor,
in each case by means of any one or a combination of the following: (i) a
deposit in same day funds to the relevant Seller's account designated by the
applicable Seller or (ii) in the case of a purchase from the U.S. Seller, a
contribution by the U.S. Seller to the Purchaser's capital or an increase in the
Deferred Purchase Price. In the case of each Seller, the allocation of the
Purchase Price as among such methods of payment shall be subject in each
instance to the approval of the Purchaser and such Seller; provided, however,
that the Deferred Purchase Price payable to the U.S. Seller may not be increased
to the extent that, (x) after giving effect to such increase, the Tangible Net
Worth would be less than 8.0% of the Outstanding Balance of the Transferred
Receivables at such time or (y) the Deferred Purchase Price would exceed the
lesser of (A) 10.0% of the Outstanding Balance of the Transferred Receivables at
such time and (B) $35,000,000.
          (e) Ownership of Receivables and Related Security. On each Purchase
Date, after giving effect to the Purchase (and any contribution of Receivables)
on such date, the Purchaser shall own all Receivables originated by the Sellers
as of such date (including Receivables which have been previously sold,
transferred, assigned or contributed to the Purchaser hereunder). The Purchase
or contribution of any Receivable shall include all Related Security with
respect to such Receivable.
          (f) GOVERNING LAW FOR PURCHASES FROM CANADIAN SELLER. SOLELY WITH
RESPECT TO PURCHASES FROM THE CANADIAN SELLER (INCLUDING PAYMENT OF THE PURCHASE
PRICE WITH RESPECT THERETO), SECTION 2.01(b) AND THIS SECTION 2.02 SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE PROVINCE OF
QUEBEC AND THE LAWS OF CANADA APPLICABLE THEREIN WITHOUT REGARD TO ANY CONFLICT
OF LAWS PRINCIPLES THEREOF THAT WOULD CALL FOR THE APPLICATION OF THE LAWS OF
ANY OTHER JURISDICTION.

16



--------------------------------------------------------------------------------



 



          SECTION 2.03. Collections. (a) Unless otherwise agreed, the Servicer
shall, on each Settlement Date, deposit into an account of the Purchaser or the
Purchaser's assignee all Collections of Transferred Receivables then held by the
Servicer.
          (b) In the event that a Seller believes that Collections which are not
Collections of Transferred Receivables have been deposited into an account of
the Purchaser or the Purchaser's assignee, such Seller shall so advise the
Purchaser and, on the Business Day following such identification, the Purchaser
shall remit, or shall cause to be remitted, all Collections so deposited which
are identified, to the Purchaser's satisfaction, to be Collections of
Receivables which are not Transferred Receivables to such Seller.
          (c) On each Settlement Date, the Purchaser shall pay to the U.S.
Seller accrued interest on the Deferred Purchase Price and the Purchaser may, at
its option, prepay in whole or in part the principal amount of the Deferred
Purchase Price; provided that each such payment shall be made solely from
(i) Collections of Transferred Receivables after all other amounts then due from
the Purchaser under the RPA have been paid in full and all amounts then required
to be set aside by the Purchaser or the Servicer under the RPA have been so set
aside or (ii) excess cash flow from operations of the Purchaser which is not
required to be applied to the payment of other obligations of the Purchaser; and
provided further, that no such payment shall be made at any time when an Event
of Termination shall have occurred and be continuing. Following the RPA Final
Payment Date, the Purchaser shall apply, on each Settlement Date, all
Collections of Transferred Receivables received by the Purchaser pursuant to
Section 2.03(a) (and not previously distributed) first to the payment of accrued
interest on the Deferred Purchase Price, and then to the reduction of the
principal amount of the Deferred Purchase Price. If at any time more than one
Deferred Purchase Price note is outstanding, such payments of interest and
principal shall be made ratably, based on the outstanding accrued interest and
principal amounts of such notes, respectively.
          SECTION 2.04. Settlement Procedures. (a) If on any day any Transferred
Receivable becomes (in whole or in part) a Diluted Receivable, the Seller which
originated such Receivable shall be deemed to have received on such day a
Collection of such Transferred Receivable in the amount of such Diluted
Receivable. If such Seller is not the Servicer, such Seller shall pay to the
Servicer on or prior to the next Settlement Date all amounts deemed to have been
received pursuant to this subsection. If any payment of Purchase Price is due to
such Seller on such Settlement Date, such Seller may pay such deemed Collection
by crediting the cash portion of such Purchase Price in an amount equal to such
deemed Collection.
          (b) Upon discovery by a Seller or the Purchaser of a breach of any of
the representations and warranties made by such Seller in Section 4.01(j) with
respect to any Transferred Receivable, such party shall give prompt written
notice thereof to the Purchaser or the relevant Seller, as the case may be, as
soon as practicable and in any event within three Business Days following such
discovery. Such Seller shall, upon not less than two Business Days' notice from
the Purchaser or its assignee or designee, repurchase such Transferred
Receivable on the next succeeding Settlement Date for a repurchase price equal
to the Outstanding Balance of such Transferred Receivable. Each repurchase of a
Transferred Receivable shall include the Related Security with respect to such
Transferred Receivable. The proceeds of any such repurchase

17



--------------------------------------------------------------------------------



 



shall be deemed to be a Collection in respect of such Transferred Receivable. If
such Seller is not the Servicer, such Seller shall pay to the Servicer on or
prior to the next Settlement Date the repurchase price required to be paid
pursuant to this subsection. If any payment of Purchase Price is due to such
Seller on such Settlement Date, such Seller may pay such repurchase price by
crediting the cash portion of such Purchase Price in an amount equal to such
repurchase price.
          (c) Except as stated in subsection (a) or (b) of this Section 2.04 or
as otherwise required by law or the underlying Contract, all Collections from an
Obligor of any Transferred Receivable shall be applied to the Receivables of
such Obligor in the order of the age of such Receivables, starting with the
oldest such Receivable, unless such Obligor designates its payment for
application to specific Receivables.
          (d) Deemed Collections with respect to any Transferred Receivable
payable by any Seller under this Section 2.04 shall be paid in Dollars, if such
Transferred Receivable is denominated in Dollars, and shall be paid in Canadian
Dollars, if such Transferred Receivable is denominated in Canadian Dollars.
          SECTION 2.05. Payments and Computations, Etc. (a) All amounts to be
paid or deposited by the Sellers or the Servicer hereunder shall be paid or
deposited no later than 11:00 A.M. (New York City time) on the day when due in
same day funds to an account or accounts designated by the Purchaser from time
to time, which accounts, prior to the RPA Final Payment Date, shall be those set
forth in the RPA.
          (b) Each Seller shall, to the extent permitted by law, pay to the
Purchaser interest on any amount not paid or deposited by such Seller (whether
as Servicer or otherwise) when due hereunder at an interest rate per annum equal
to 2% per annum above the Alternate Base Rate, payable on demand.
          (c) Other than as set forth in Section 2.05(d), all computations of
interest and all computations of fees hereunder shall be made on the basis of a
year of 360 days for the actual number of days (including the first but
excluding the last day) elapsed. Whenever any payment or deposit to be made
hereunder shall be due on a day other than a Business Day, such payment or
deposit shall be made on the next succeeding Business Day and such extension of
time shall be included in the computation of such payment or deposit.
          (d) For purposes of the Interest Act (Canada), where in this Agreement
a rate of interest is to be calculated on the basis of a period of less than one
year, the yearly rate of interest to which the said rate is equivalent is the
said rate divided by the actual number of days in the period for which such
calculation is made and multiplied by 365 days (or 366 days in the case of a
leap year).
          SECTION 2.06. Contributions. The U.S. Seller may from time to time at
its option, by notice to the Purchaser on or prior to the date of the proposed
contribution, identify Receivables which it proposes to contribute to the
Purchaser as a capital contribution. On the date of each such contribution and
after giving effect thereto, the Purchaser shall own the Receivables

18



--------------------------------------------------------------------------------



 



so identified and contributed (collectively, the "Contributed Receivables") and
all Related Security with respect thereto.
          SECTION 2.07. Payments Free and Clear of Taxes, Etc. (a) Except as
otherwise required by law, any and all payments required to be made by the
Servicer, the U.S. Seller or the Canadian Seller hereunder shall be made free
and clear of and without deduction or withholding for or on account of any and
all present or future income, stamp or, without limitation, other taxes, levies,
imposts, deductions, duties, fees, charges or withholdings, and all liabilities
with respect thereto, excluding (A) net income taxes and franchise taxes
(imposed in lieu of net income taxes) and backup withholding taxes that are
imposed on the Purchaser or its assigns (the Purchaser and such assigns, each an
"Affected Person") by the United States, a state thereof or a foreign
jurisdiction under the laws of which such Affected Person is organized or any
political subdivision thereof and net income taxes and capital taxes imposed by
Canada or any political subdivision thereof other than Canadian withholding
taxes and other than Canadian taxes based on or measured by income or capital in
connection with the Receivables or the transactions contemplated by the
Transaction Documents resulting from any Affected Person (but only directly and
exclusively as a result of any breach by the Sellers or the Servicer (or any
delegatee thereof, including the Subservicer) of their respective obligations
under the Transaction Documents) having a permanent establishment in Canada
solely as a result of such transactions, or (B) any branch profits taxes imposed
by the United States or any similar tax imposed by any other jurisdiction
described in clause (A) above (all such non-excluded taxes, levies, imposts,
deductions, charges, withholdings and liabilities being hereinafter referred to
as "Taxes"). If the Servicer, the U.S. Seller or the Canadian Seller or any
Obligor shall be required by law to deduct any Taxes from or in respect of any
sum payable or deposited hereunder to (or for the benefit of) the Purchaser or
its assigns, (i) the sum payable shall be increased as may be necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section) the Purchaser or its assigns (as the
case may be) receives an amount equal to the sum it would have received had no
such deductions been made, (ii) the Servicer or the Canadian Seller, as
applicable, shall make such deductions and (iii) the Servicer or the Canadian
Seller, as applicable, shall pay the full amount deducted to the relevant
taxation authority or other authority in accordance with applicable law. Within
30 days after the date of any payment of Taxes, the Servicer or the Canadian
Seller, as applicable, will furnish to the Purchaser, at its address referred to
in Section 9.02, the original or a certified copy of a receipt evidencing
payment thereof.
          (b) In addition, the Canadian Seller agrees to pay any present or
future stamp or other documentary taxes or any other excise or property taxes,
charges or similar levies which arise from any payment made hereunder or from
the execution, delivery or registration of, or otherwise with respect to, this
Agreement, other than U.S. federal taxes except for withholding taxes on
interest (hereinafter referred to as "Other Taxes").
          (c) The Servicer or the Canadian Seller will indemnify the Purchaser
or its assigns for the full amount of Taxes or Other Taxes (including, without
limitation, any Taxes or Other Taxes imposed by any jurisdiction on amounts
payable under this Section, and excluding Taxes or Other Taxes resulting from
the gross negligence or willful misconduct of the Purchaser

19



--------------------------------------------------------------------------------



 



or its assigns) paid by the Purchaser or its assigns (as the case may be) or
deducted or withheld from any Collections (including any Taxes or amounts on
account of Taxes deducted by any Obligor) and any liability (including
penalties, interest and expenses) arising therefrom or with respect thereto,
whether or not such Taxes or Other Taxes were correctly or legally asserted.
This indemnification shall be made within 30 days from the date the Purchaser or
its assigns (as the case may be) makes written demand therefor. A certificate as
to the amount of such indemnification submitted to the Servicer or the Canadian
Seller, as applicable, by the Purchaser or its assigns (as the case may be)
setting forth, in reasonable detail, the basis for and the calculation thereof,
shall be conclusive and binding for all purposes absent manifest error.
          (d) Without prejudice to the survival of any other agreement of the
Servicer or the Canadian Seller hereunder, the agreements and obligations of the
Servicer and the Canadian Seller contained in this Section 2.07 shall survive
any termination of this Agreement.
          SECTION 2.08. Repurchase Option. So long as no Event of Termination or
Incipient Event of Termination would occur or be continuing after giving effect
thereto, each Seller shall have the right (but not any obligation) to repurchase
Transferred Receivables originated by it (including, with respect to the
Canadian Seller, such Transferred Receivables as are identified for repurchase
by such Seller in order to conform with, or not to breach, any provision of or
order under, the Foreign Extraterritorial Measures Act (Canada) or regulations
thereunder) upon not less than three Business Days' prior written notice to the
Purchaser; provided, however, that the aggregate Outstanding Balance of
Transferred Receivables repurchased pursuant to this Section may not exceed the
lesser of (i) 10% of the highest aggregate Outstanding Balance of Transferred
Receivables at any time or (ii) $35,000,000. Such notice shall specify the date
that the applicable Seller desires that such repurchase occur (such date, the
"Repurchase Date") and shall identify the Receivables to be included in such
repurchase. Each Seller agrees that it will not utilize any selection procedure
in selecting the Receivables to be so repurchased which is adverse to the
interests of the Purchaser or its assigns or would reasonably be expected to
result in the repurchased Receivables containing a lower percentage of Defaulted
Receivables or Delinquent Receivables than the percentage of Defaulted
Receivables or Delinquent Receivables, as applicable, in the Receivables
retained by the Purchaser. On the Repurchase Date, the applicable Seller shall
remit to the Purchaser in immediately available funds an amount equal to the
aggregate Outstanding Balance of the Receivables included in such repurchase
(provided that if any payment of Purchase Price is due to such Seller on such
Repurchase Date, such Seller may pay all or a portion of such amount by
crediting the cash portion of such Purchase Price therewith), and upon receipt
thereof, the Purchaser shall be deemed to assign and release, without recourse,
representation or warranty, its right, title and interest in and to the
Receivables included in such repurchase. In connection with any such repurchase,
the Purchaser shall execute and deliver, at the request and expense of such
Seller, any assignment or release that such Seller may reasonably request to
evidence the repurchase of the applicable Receivables. At such time, if any,
that the aggregate Outstanding Balance of all Receivables repurchased pursuant
to this Section exceeds 2% of the aggregate Outstanding Balance of all
Receivables, the applicable Seller will (or will cause the Servicer to) instruct
all Obligors of Receivables being repurchased on such Repurchase Date to remit
all their payments in respect of

20



--------------------------------------------------------------------------------



 



such repurchased Receivables to post office boxes or deposit accounts other than
the Lock Boxes or Deposit Accounts.
ARTICLE III
CONDITIONS OF PURCHASES
          SECTION 3.01.[Intentionally Omitted].
          SECTION 3.02. Conditions Precedent to All Purchases. Each Purchase
hereunder shall be subject to the conditions precedent that:
     (a) with respect to any such Purchase, on or prior to the date of such
Purchase, the relevant Seller shall have delivered to the Purchaser, (i) if
requested by the Purchaser, such Seller's General Trial Balance (which if in
magnetic tape or diskette format shall be compatible with the Purchaser's
computer equipment) as of a date not more than 31 days prior to the date of such
Purchase, and (ii) a written report identifying, among other things, the
Receivables to be included in such Purchase and such additional information
concerning such Receivables as may reasonably be requested by the Purchaser;
     (b) with respect to any such Purchase, on or prior to the date of such
Purchase, the Servicer shall have delivered to the Purchaser, in form and
substance satisfactory to the Purchaser, a completed Seller Report for the most
recently ended reporting period for which information is required pursuant to
Section 6.02(b);
     (c) [Intentionally Omitted];
     (d) as of the date of such Purchase the Purchaser shall not have
determined, acting reasonably, and notified the Sellers and the Agent that the
Purchaser has or is deemed to have a permanent establishment within Canada
solely as a result of the transactions contemplated hereby (but only directly
and exclusively as a result of any breach by the Sellers or the Servicer of any
of their obligations under this Agreement);
     (e) on the date of such Purchase the following statements shall be true
(and the relevant Seller, by accepting the Purchase Price for such Purchase,
shall be deemed to have certified that):
     (i) The representations and warranties contained in Section 4.01 are
correct on and as of the date of such Purchase as though made on and as of such
date (except insofar as such representations and warranties relate expressly to
an earlier date certain, in which case such representations and warranties shall
be correct as of such earlier date),

21



--------------------------------------------------------------------------------



 



     (ii) No event has occurred and is continuing, or would result from such
Purchase, that constitutes an Event of Termination or an Incipient Event of
Termination, and
     (iii) The Purchaser shall not have delivered to the Sellers a notice that
the Purchaser shall not make any further Purchases hereunder; and
     (f) the Purchaser shall have received such other approvals, opinions or
documents as the Purchaser may reasonably request.
          SECTION 3.03. Conditions Precedent to the Effectiveness of Amendment
and Restatement. The effectiveness of this amendment and restatement of the
Original PCA is subject to the conditions precedent that the Purchaser shall
have received on or before the date hereof the following, each (unless otherwise
indicated) dated such date, in form and substance satisfactory to the Purchaser:
     (a) Certified copies of the resolutions of the Board of Directors of each
Seller approving this Agreement and the other documents to be delivered by such
Seller hereunder and certified copies of all documents evidencing other
necessary corporate action and governmental approvals, if any, with respect to
this Agreement.
     (b) A certificate of the Secretary or Assistant Secretary of each Seller
certifying the names and true signatures of the officers of each Seller
authorized to sign this Agreement and the other documents to be delivered by it
hereunder.
     (c) Acknowledgment copies or time stamped receipt copies (or other
satisfactory evidence of filing) of proper financing statement amendments, duly
filed on or before the date hereof under the UCC and PPSA of all jurisdictions
that the Purchaser may deem necessary or desirable in order to add the
International Receivables and effect such other revisions as the Purchaser may
deem necessary or desirable to reflect the amendments to the Original PCA and
the other Transaction Documents contemplated by this Agreement.
     (d) Acknowledgment copies or time stamped receipt copies (or other
satisfactory evidence of filing), or copies accompanied by filing authorization
signed by the applicable secured party, of proper financing statement amendments
and terminations, if any, necessary to release all security interests and other
rights of any Person in the Transferred Receivables, Contracts or Related
Security previously granted by the Sellers.
     (e) Completed requests for information and search reports, dated on or
before the date of this Agreement, listing all effective financing statements
and other registrations filed in the jurisdictions referred to in subsection (c)
above and

22



--------------------------------------------------------------------------------



 



that name either Seller as debtor, together with copies of such other financing
statements and other registrations (none of which shall cover any Transferred
Receivables, Contracts or Related Security unless they are in favor of the
Purchaser).
     (f) Favorable opinions (or letters of confirmation and reliance, to the
extent satisfactory to the Purchaser) of (i) Paul, Weiss, Rifkind, Wharton &
Garrison LLP, U.S. counsel for the Sellers and (ii) Stikeman Elliott LLP,
Canadian counsel for ACI, in each case in form and substance satisfactory to the
Purchaser.
     (g) An executed copy of the Four Party Agreement.
     (h) An executed copy of an amendment and reaffirmation of the Undertaking.
     (i) An executed copy of the Deposit Account Agreement relating to the
Deposit Account maintained with Citibank, N. A., as depositary bank, and
described in more detail in Exhibit B hereto.
     (j) A pro forma Seller Report for the period ending January 25, 2008,
certified by an authorized financial officer of the Servicer with responsibility
for such Seller Report and reflecting the inclusion of the International
Receivables.
     (k) Representative samples of invoices with respect to the International
Receivables.
ARTICLE IV
REPRESENTATIONS AND WARRANTIES
          SECTION 4.01. Representations and Warranties of the Sellers. Each
Seller represents and warrants as to itself as follows:
     (a) Such Seller is a corporation duly incorporated, validly existing and in
good standing under the laws of the jurisdiction set forth in Exhibit F hereto
(as modified in accordance herewith), and is duly qualified to do business, and
is in good standing, in every jurisdiction where the nature of its business
requires it to be so qualified, unless the failure to so qualify would not have
a Material Adverse Effect.
     (b) The execution, delivery and performance by such Seller of this
Agreement and the other documents to be delivered by it hereunder, including
such Seller's sale and contribution of Receivables hereunder and such Seller's
use of the proceeds of Purchases, (i) are within such Seller's corporate powers,
(ii) have been duly authorized by all necessary corporate action, (iii) do not
contravene (1) such

23



--------------------------------------------------------------------------------



 



Seller's charter or by-laws, (2) any law, rule or regulation applicable to such
Seller, (3) any material contractual restriction binding on or affecting such
Seller or its property or (4) any order, writ, judgment, award, injunction or
decree binding on or affecting such Seller or its property, and (iv) do not
result in or require the creation of any lien, security interest or other
Adverse Claim, charge or encumbrance upon or with respect to any of its
properties (except for the transfer of such Seller's interest in the Transferred
Receivables pursuant to this Agreement). This Agreement has been duly executed
and delivered by such Seller.
     (c) No authorization or approval or other action by, and no notice to or
filing with, any governmental authority or regulatory body is required for the
due execution, delivery and performance by such Seller of this Agreement or any
other document to be delivered by it hereunder.
     (d) This Agreement constitutes the legal, valid and binding obligation of
such Seller enforceable against such Seller in accordance with its terms,
subject to applicable bankruptcy, insolvency, moratorium or other similar laws
affecting the rights of creditors generally and general equitable principles
(whether considered in a proceeding at law or in equity).
     (e) Sales and contributions made pursuant to this Agreement will constitute
a valid sale, transfer, and assignment of the Transferred Receivables to the
Purchaser, enforceable against creditors of, and purchasers from, such Seller.
Such Seller shall have no remaining property interest in any Transferred
Receivable.
     (f) Any inventory or goods acquired by such Seller from ACCC are acquired
free and clear of any Adverse Claim created by or arising through ACCC. Such
acquisitions of inventory or goods from ACCC do not contravene any law, rule or
regulation applicable to ACCC, any contractual restriction binding on or
affecting ACCC or its property or any order, writ, judgment, award, injunction
or decree binding on or affecting ACCC or its property.
     (g) There is no pending or, to such Seller's knowledge, threatened action,
investigation or proceeding affecting such Seller or any of its subsidiaries
before any court, governmental agency or arbitrator which may have a Material
Adverse Effect.
     (h) No proceeds of any Purchase will be used to acquire any equity security
of a class which is registered pursuant to Section 12 of the Securities Exchange
Act of 1934.
     (i) No transaction contemplated hereby requires compliance with any bulk
sales act or similar law (other than the Bulk Sales Act (Newfoundland and
Labrador)).

24



--------------------------------------------------------------------------------



 



     (j) Each Receivable characterized in any Seller Report as an Eligible
Receivable is, as of the date of such Seller Report, an Eligible Receivable.
Each Transferred Receivable, together with the Related Security, is owned
(immediately prior to its sale or contribution hereunder) by such Seller free
and clear of any Adverse Claim (other than any Adverse Claim arising solely as
the result of any action taken by the Purchaser). When the Purchaser makes a
Purchase it shall acquire valid and perfected first priority ownership of each
Purchased Receivable and the Related Security and Collections with respect
thereto free and clear of any Adverse Claim (other than any Adverse Claim
arising solely as the result of any action taken by the Purchaser), and no
effective financing statement or other instrument similar in effect covering any
Transferred Receivable, any interest therein, the Related Security or
Collections with respect thereto is on file in any recording office except such
as may be filed in favor of Purchaser in accordance with this Agreement or in
connection with any Adverse Claim arising solely as the result of any action
taken by the Purchaser.
     (k) Each Seller Report (if prepared by such Seller, or to the extent that
information contained therein is supplied by such Seller), including the
calculations therein, and all information, exhibits, financial statements,
documents, books, records or reports furnished or to be furnished at any time by
such Seller to the Purchaser in connection with this Agreement is or will be
accurate in all material respects as of its date or (except as otherwise
disclosed to the Purchaser at such time) as of the date so furnished, and no
such document contains or will contain any untrue statement of a material fact
or omits or will omit to state a material fact necessary in order to make the
statements contained therein, in the light of the circumstances under which they
were made, not misleading.
     (l) The U.S. Seller is located in the jurisdiction of incorporation set
forth for such Seller in Exhibit F hereto for the purposes of Section 9-307 of
the UCC as in effect in the State of New York; and the office in the
jurisdiction of incorporation of such Seller in which a UCC financing statement
is required to be filed in order to perfect the security interest granted by
such Seller hereunder is set forth in Exhibit F hereto (as modified in
accordance herewith). The Canadian Seller is located in the jurisdiction of its
chief executive and registered office set forth in Exhibit F hereto (as modified
in accordance herewith) for purposes of Section 9-307 of the UCC as in effect in
the State of New York; and the offices in which PPSA financing statements or
other applicable registrations are required to be filed in order to perfect the
security interest granted by the Canadian Seller hereunder are set forth in
Exhibit F hereto, in each case as such Exhibit F may be modified in accordance
herewith. The office where each Seller keeps its records concerning the
Transferred Receivables is located (and has been located for the five years
prior to the date of this Agreement, except as set forth on Exhibit F hereto) at
the address or addresses referred to in Section 5.01(b). The principal place of
business and chief executive office of the U.S. Seller, the principal place

25



--------------------------------------------------------------------------------



 



of business and chief executive and registered office of the Canadian Seller and
the office where each Seller keeps its records concerning the Receivables are
located (and have been located for the five years prior to the date of this
Agreement) at the address or addresses set forth in Exhibit F hereto. Neither
Seller has changed its name, or, in the case of the Canadian Seller, had any
other name (including French names) during the five years prior to the date of
this Agreement, except as set forth in Exhibit F hereto, as modified in
accordance herewith.
     (m) The names and addresses of all the Deposit Banks, together with the
post office boxes and account numbers of the Lock-Boxes and Deposit Accounts at
such Deposit Banks, are specified in Exhibit B (as the same may be amended from
time to time pursuant to Section 5.01(g)). The Lock-Boxes and Deposit Accounts
are the only post office boxes and accounts into which Collections of
Receivables are deposited or remitted.
     (n) Such Seller is not known by and does not use any tradename or
doing-business-as name.
     (o) With respect to any programs used by such Seller in the servicing of
the Receivables, no sublicensing agreements are necessary in connection with the
designation of a new Servicer pursuant to Section 6.01 so that such new Servicer
shall have the benefit of such programs (it being understood that, however, the
Servicer, if other than such Seller, shall be required to be bound by a
confidentiality agreement reasonably acceptable to such Seller).
     (p) The transfers of Transferred Receivables by such Seller to the
Purchaser pursuant to this Agreement, and all other transactions between such
Seller and the Purchaser, have been and will be made in good faith and without
intent to hinder, delay or defraud creditors of such Seller.
     (q) Such Seller has (i) timely filed all Canadian or U.S. federal tax
returns required to be filed, (ii) timely filed all other material state,
provincial and local tax returns and (iii) paid or made adequate provision for
the payment of all taxes, assessments and other governmental charges (other than
any tax, assessment or governmental charge which is being contested in good
faith and by proper proceedings, and with respect to which the obligation to pay
such amount is adequately reserved against in accordance with Canadian generally
accepted accounting principles).
     (r) No Receivable originated by the Canadian Seller, the Obligor of which
has a billing address in Canada, was issued for an amount in excess of the fair
market value of the merchandise, insurance or services provided by the Canadian
Seller to which such Receivable relates.

26



--------------------------------------------------------------------------------



 



     (s) No Contract or any other books, records or other information relating
to any Receivable originated by the Canadian Seller, the Obligor of which has a
billing address in Canada, contain any "personal information" as defined in, or
any other information regulated under (i) the Personal Information Protection
and Electronic Documents Act (Canada), or (ii) any other similar statutes of
Canada or any province in force from time to time which restrict, control,
regulate or otherwise govern the collection holding, use or communication of
information.
     (t) The Insurance Policy has been validly issued by the Insurer to ACI and
is, on the date hereof, in full force and effect. All statements made by ACI in
the application for the Insurance Policy were true, correct and complete in all
material respects when made. As of the date hereof, all the premiums due on
December 10, 2007 under the Insurance Policy for the policy period ended
August 31, 2007 have been paid. ACI has performed all of its duties under the
Insurance Policy and has timely filed all claims payable thereunder in such form
as is required by the Insurer. The Insurance Policy has not been amended,
supplemented or otherwise modified except as permitted by Section 6.02(a), and
ACI has not waived any of its rights thereunder.
     (u) The Canadian Seller is a resident of Canada for purposes of the Income
Tax Act (Canada).
     (v) Such Seller has marked its master data processing records, including
master data processing records evidencing Receivables arising out of the sale of
lumber, evidencing Receivables with a legend evidencing that the Transferred
Receivables have been sold or contributed in accordance with this Agreement.
ARTICLE V
COVENANTS
     SECTION 5.01. Covenants of the Sellers. Each Seller covenants with respect
to itself from the date hereof until the first day following the Facility
Termination Date on which all of the Transferred Receivables are either
collected in full or become Defaulted Receivables:
     (a) Compliance with Laws, Etc. Such Seller will comply in all material
respects with all applicable laws, rules, regulations and orders and preserve
and maintain its corporate existence, rights, franchises, qualifications and
privileges except to the extent that the failure so to comply with such laws,
rules and regulations or the failure so to preserve and maintain such rights,
franchises, qualifications, and privileges would not have a Material Adverse
Effect. In particular, but without limiting the generality of the foregoing, the
Canadian Seller shall file all tax returns required by law to be filed by it
with respect to the

27



--------------------------------------------------------------------------------



 



Transferred Receivables and shall promptly pay, remit or account for, as
applicable, all sales taxes (including, without limitation, PST, QST and GST)
paid or owing in connection with any Transferred Receivables, except any such
taxes which are not yet delinquent or are being diligently contested in good
faith by appropriate proceedings and for which adequate reserves in accordance
with applicable generally accepted accounting principles shall have been set
aside on its books.
     (b) Offices, Records, Name and Organization. Subject to Section 9.01(e),
such Seller will keep its principal place of business and chief executive office
and the office where it keeps its records concerning the Transferred Receivables
at the address of such Seller set forth on Exhibit E hereto or, (subject to
Section 9.01(f)) upon 30 days' prior written notice to the Purchaser, at any
other locations within the United States or (in the case of the Canadian Seller)
Canada. Subject to Section 9.01(f), such Seller will not change its name or (in
the case of the U.S. Seller) its jurisdiction of organization or (in the case of
the Canadian Seller) its chief executive office and shall not consummate any
amalgamation, consolidation or merger, unless (i) such Seller shall have
provided the Purchaser with at least 30 days' prior written notice thereof,
together with an updated Exhibit F, and (ii) no later than the effective date of
such change, all actions required by Section 5.01(j) shall have been taken and
completed. Upon confirmation by the Agent (prior to the RPA Final Payment Date)
or the Purchaser (following the RPA Final Payment Date) of receipt of any such
notice (together with an updated Exhibit F) and the completion, as aforesaid, of
all actions required by Section 5.01(j), Exhibit F to this Agreement shall,
without further action by any party, be deemed to be amended and replaced by the
updated Exhibit F accompanying such notice. Such Seller also will maintain and
implement administrative and operating procedures (including, without
limitation, an ability to recreate records evidencing Transferred Receivables
and related Contracts in the event of the destruction of the originals thereof),
and keep and maintain all documents, books, records and other information
reasonably necessary or advisable for the collection of all Transferred
Receivables (including, without limitation, records adequate to permit the daily
identification of each new Transferred Receivable and all Collections of and
adjustments to each existing Transferred Receivable). Such Seller shall make a
notation in its books and records, including its computer files, to indicate
which Receivables have been sold or contributed to the Purchaser hereunder.
     (c) Performance and Compliance with Contracts and Credit and Collection
Policy. Such Seller will, at its expense, timely and fully perform and comply
with all material provisions, covenants and other promises required to be
observed by it under the Contracts related to the Transferred Receivables, and
timely and fully comply in all material respects with the Credit and Collection
Policy in regard to each Transferred Receivable and the related Contract.

28



--------------------------------------------------------------------------------



 



     (d) Sales, Liens, Etc. Except for the sales and contributions of
Receivables contemplated herein, such Seller will not sell, assign (by operation
of law or otherwise) or otherwise dispose of, or create or suffer to exist any
Adverse Claim upon or with respect to, any Transferred Receivable, Related
Security, related Contract or Collections, or upon or with respect to any
account to which any Collections of any Transferred Receivable are sent, or
assign any right to receive income in respect thereof.
     (e) Extension or Amendment of Transferred Receivables. Except as provided
in Section 6.02(c), such Seller will not (and will not permit the Servicer to)
extend, amend or otherwise modify the terms of any Transferred Receivable, or
amend, modify or waive any term or condition of any Contract related thereto.
     (f) Change in Business or Credit and Collection Policy. Such Seller will
not make any change in the character of its business or in the Credit and
Collection Policy that would, in either case, have a Material Adverse Effect.
     (g) Change in Payment Instructions to Obligors. Such Seller will not add or
terminate any post office box, bank, or bank account as a Lock-Box, Deposit Bank
or Deposit Account from those listed in Exhibit B hereto, or make any change in
its instructions to Obligors regarding payments to be made to any Lock-Box or
Deposit Account, unless the Purchaser shall have received prior notice of such
addition, termination or change (including an updated Exhibit B) and a fully
executed Deposit Account Agreement with each new Deposit Bank or with respect to
each new Lock-Box or Deposit Account. Upon confirmation by the Agent (prior to
the RPA Final Payment Date) or the Purchaser (following the RPA Final Payment
Date) of receipt of any such notice and the related documents, Exhibit B hereto
shall, without further action by any party, be deemed to be amended and replaced
by the updated Exhibit B accompanying such notice.
     (h) Deposits to Lock-Boxes and Deposit Accounts. Such Seller will (or will
cause the Servicer to) instruct all Obligors to remit all their payments in
respect of Transferred Receivables to Lock Boxes or Deposit Accounts (provided
that Obligors with respect to International Receivables and Receivables
originated by the U.S. Seller shall be instructed to remit such payments to
Lock-Boxes or Deposit Accounts located in the United States). If such Seller or
the Servicer shall receive any Collections directly, such Seller shall (or, if
applicable, shall cause the Servicer to) immediately (and in any event within
two Business Days) deposit the same to a Lock Box or a Deposit Account (provided
that Collections related to an International Receivable or a Receivable
originated by the U.S. Seller shall be deposited to a Lock-Box or a Deposit
Account in the United States) and until it does so, shall hold the same in trust
for the Purchaser and its assignees. Such Seller will not deposit or otherwise
credit, or cause or permit to be so deposited or credited, to any Lock Box or
Deposit Account, cash or cash proceeds other than Collections of Transferred
Receivables, provided, that if any PST are deposited or

29



--------------------------------------------------------------------------------



 



credited to any Lock Box or Deposit Account, such Seller will (or will cause the
Servicer to), within two Business Days of such deposit or credit, separate such
deposits and credits from the Collections held in any applicable Lock Box or
Deposit Account and withdraw such deposited or credited amount from such Lock
Box or Deposit Account.
     (i) Examinations and Visits. Such Seller will, from time to time during
regular business hours as requested by the Purchaser, permit the Purchaser, or
its agents or representatives, (i) to examine and make copies of and abstracts
from all books, records and documents (including, without limitation, computer
tapes and disks) in the possession or under the control of such Seller relating
to Transferred Receivables and the Related Security, including, without
limitation, the related Contracts, and (ii) to visit the offices and properties
of such Seller for the purpose of examining such materials described in clause
(i) above, and to discuss matters relating to Transferred Receivables and the
Related Security or such Seller's performance hereunder or under the Contracts
with any of the officers or employees of such Seller having knowledge of such
matters.
     (j) Further Assurances. (i) Such Seller agrees from time to time, at its
expense, promptly to execute and deliver all further instruments and documents,
and to take all further actions, that may be necessary or desirable, or that the
Purchaser or its assignee may reasonably request, to perfect, protect or more
fully evidence the sale and contribution of Receivables under this Agreement, or
to enable the Purchaser or its assignee to exercise and enforce its respective
rights and remedies under this Agreement. Without limiting the foregoing, such
Seller will, upon the request of the Purchaser or its assignee, (A) execute and
file such financing or continuation statements, or amendments thereto, and such
other instruments and documents, that may be necessary or desirable to perfect,
protect, make opposable or evidence such Transferred Receivables and any
security interest in other assets of such Seller granted hereunder; and
(B) deliver to the Purchaser copies of all Contracts relating to the Transferred
Receivables and all records relating to such Contracts and the Transferred
Receivables, whether in hard copy or in magnetic tape or diskette format (which
if in magnetic tape or diskette format shall be compatible with the Purchaser's
computer equipment).
     (ii) Such Seller authorizes the Purchaser or its assignee to file financing
or continuation statements, and amendments thereto and assignments thereof,
relating to the Transferred Receivables and the Related Security, the related
Contracts and the Collections with respect thereto, and any other assets of such
Seller in which a security interest is granted hereunder.
     (iii) Such Seller shall perform its obligations under the Contracts related
to the Transferred Receivables to the same extent as if the Transferred
Receivables had not been sold or transferred.

30



--------------------------------------------------------------------------------



 



     (k) Reporting Requirements. Such Seller will provide to the Purchaser the
following:
     (i) as soon as possible and in any event within five days after the
occurrence of each Event of Termination or Incipient Event of Termination with
respect to such Seller or an Insurance Policy Event, a statement of the chief
financial officer of such Seller setting forth details of such Event of
Termination, Incipient Event of Termination or Insurance Policy Event and the
action that such Seller or the Sellers, as applicable, has taken and proposes to
take with respect thereto;
     (ii) subject to Section 9.01(f), at least 30 days prior to any change in
such Seller's name, jurisdiction of incorporation, chief executive or registered
office, or any amalgamation, consolidation or merger involving such Seller, a
notice setting forth the new name, jurisdiction of incorporation, chief
executive or registered office or the details of any such amalgamation,
consolidation or merger involving such Seller and the effective date thereof;
     (iii) promptly following receipt thereof, copies of all schedules,
endorsements and notices received from the Insurer with respect to the Insurance
Policy (including any notice that any additional premium is due in accordance
with Section 4 of the "Declarations and Payment of Premium" endorsement to the
Insurance Policy);
     (iv) immediately upon obtaining knowledge thereof, and in any event on the
day such event occurs, notice that all indebtedness under the Bank Agreement has
become due and payable (whether by declaration or automatically);
     (v) concurrently with the sending thereof to the Insurer, any notice by ACI
terminating the Insurance Policy; and
     (vi) such other information respecting the Transferred Receivables or the
condition or operations, financial or otherwise, of such Seller as the Purchaser
may from time to time reasonably request.
     (1) Separate Conduct of Business. Such Seller will: (i) maintain separate
corporate records and books of account from those of the Purchaser; (ii) conduct
its business from an office separate from that of the Purchaser (but which may
be located in the same facility as the Purchaser); (iii) ensure that all oral
and written communications, including without limitation, letters, invoices,
purchase orders, contracts, statements and applications, will be made solely in
its own name; (iv) have stationery and other business forms and a mailing
address and a telephone number separate from those of the Purchaser; (v) not
hold itself out as having agreed to pay, or as being liable for, the obligations
of the Purchaser; (vi) not engage in any transaction with the Purchaser except
as contemplated by

31



--------------------------------------------------------------------------------



 



this Agreement or as permitted by the RPA; (vii) continuously maintain as
official records the resolutions, agreements and other instruments underlying
the transactions contemplated by this Agreement; and (viii) disclose on its
annual financial statements (A) the effects of the transactions contemplated by
this Agreement in accordance with generally accepted accounting principles and
(B) that the assets of the Purchaser are not available to pay its creditors.
     (m) Insurance Policy Exclusions. Such Seller will not take or omit to take
any actions which give rise to an exclusion from coverage under the Insurance
Policy.
     (n) Marking of Records. At its expense, such Seller will mark its master
data processing records evidencing Receivables with a legend evidencing that the
Transferred Receivables have been sold or contributed in accordance with this
Agreement.
     (o) ACCC. Such Seller will not, and will not permit any Subsidiary to,
enter into agreement that restricts the sale of inventory or goods from ACCC to
such Seller.
          SECTION 5.02. Covenant of the Sellers and the Purchaser. Each Seller
and the Purchaser have structured this Agreement with the intention that each
Purchase of Receivables hereunder be treated as a sale of all of such Seller's
right, title and interest in, to and under such Receivables by such Seller to
the Purchaser for all purposes and each contribution of Receivables by the U.S.
Seller hereunder shall be treated as an absolute transfer of all of the U.S.
Seller's right, title and interest in, to and under such Receivables by the U.S.
Seller to the Purchaser for all purposes. Each Seller and the Purchaser shall
record each Purchase and contribution as a sale or purchase or capital
contribution, as the case may be, on its books and records, and reflect each
Purchase and contribution in its financial statements and tax returns as a sale
or purchase or capital contribution, as the case may be. In the event that,
contrary to the mutual intent of the Sellers and the Purchaser, any Purchase or
contribution of Receivables hereunder is not characterized as a sale or absolute
transfer, each Seller shall, effective as of the date hereof, be deemed to have
granted (and each Seller hereby does grant) to the Purchaser a first priority
security interest in and to any and all Receivables, the Related Security and
the Collections and other proceeds thereof to secure the repayment of all
amounts advanced to such Seller hereunder with accrued interest thereon, and
this Agreement shall be deemed to be a security agreement.
ARTICLE VI
ADMINISTRATION AND COLLECTION
          SECTION 6.01. Designation of Servicer. The servicing, administration
and collection of the Transferred Receivables shall be conducted by such Person
(the "Servicer") so designated hereunder from time to time. Until the RPA Final
Payment Date, the U.S. Seller (or

32



--------------------------------------------------------------------------------



 



such other Person as may be designated from time to time under the RPA) is
hereby designated as, and hereby agrees to perform the duties and obligations
of, the Servicer pursuant to the terms hereof. Following the RPA Final Payment
Date, the Purchaser, by notice to the U.S. Seller, may at any time designate as
Servicer any Person (including itself) to succeed the U.S. Seller or any
successor Servicer, if such Person shall consent and agree to the terms hereof.
Upon the U.S. Seller's receipt of such notice, the U.S. Seller agrees that it
will terminate its activities as Servicer hereunder in a manner which the
Purchaser (or its designee) believes will facilitate the transition of the
performance of such activities to the new Servicer, and the U.S. Seller shall
use its best efforts to assist the Purchaser (or its designee) to take over the
servicing, administration and collection of the Transferred Receivables,
including, without limitation, providing access to and copies of all computer
tapes or disks and other documents or instruments that evidence or relate to
Transferred Receivables maintained in its capacity as Servicer and access to all
employees and officers of the U.S. Seller responsible with respect thereto. The
Servicer may, with the prior consent of the Purchaser, subcontract with any
other Person for the servicing, administration or collection of Transferred
Receivables. Any such subcontract shall not affect the Servicer's liability for
performance of its duties and obligations pursuant to the terms hereof, and any
such subcontract shall terminate upon designation of a successor Servicer. The
Servicer hereby appoints ACI as subservicer (ACI, in such capacity, the
"Subservicer") to perform the servicing, administration and collections
functions of the Servicer hereunder; provided that the foregoing designation of
ACI as subservicer does not (i) extend to the amendment or modification of a
Receivable in accordance with Section 6.02(c) or (ii) contravene or otherwise
exceed or violate Section 6.07. In no instance will the servicing and
subservicing hereunder be inconsistent with, or in violation of, the terms and
conditions of the Insurance Policy (and ACI shall continue its servicing and
administration of the Insurance Policy). The Purchaser hereby consents to the
designation of ACI as subservicer hereunder.
          SECTION 6.02. Duties of Servicer. (a) The Servicer shall take or cause
to be taken all such actions as may be necessary or advisable to collect each
Transferred Receivable from time to time, all in accordance with applicable
laws, rules and regulations, with reasonable care and diligence, and in
accordance with the Credit and Collection Policy. The Purchaser hereby appoints
the Servicer, from time to time designated pursuant to Section 6.01, as agent to
enforce its ownership and other rights in the Transferred Receivables, the
Related Security and the Collections with respect thereto. In performing its
duties as Servicer, the Servicer shall exercise the same care and apply the same
policies as it would exercise and apply if it owned the Transferred Receivables
and shall act in the best interests of the Purchaser and its assignees. The
Servicer's and the Subservicer's duties hereunder shall include paying, on
behalf of the Sellers, all premiums due under the Insurance Policy when the same
are due (and the Servicer and the Subservicer shall provide the Purchaser with
evidence of such payment by no later than the Business Day following the date
such payment is due) and performing all obligations of ACI under the Insurance
Policy in accordance with the terms of the Insurance Policy. Without limiting
the foregoing, the Servicer or the Subservicer will (i) (x) immediately, upon
obtaining knowledge of the relevant Obligor's insolvency and (y) in all other
cases, no later than four months after the relevant Receivable becomes due, file
a claim under the Insurance Policy in such form as is required by the Insurer
and with properly completed supporting documentation; (ii) not take any action
to amend, supplement or otherwise modify the Insurance Policy (including,
without

33



--------------------------------------------------------------------------------



 



limitation, consenting to any changes to the Insurance Policy proposed by the
Insurer as part of the annual review process) or waive any of its rights
thereunder, without the Purchaser's prior consent in each case (other than any
replacement of a Coverage Certificate that would not result in an Insurance
Policy Event); (iii) not change the directions given to the Insurer regarding
the remittance of Insurance Proceeds; (iv) service the Receivables as required
by the Insurer pursuant to the Insurance Policy; (v) deliver to the Insurer in a
timely fashion any document or report required by the Insurer; and (vi) not
take, or omit to take, any action which gives rise to an exclusion from coverage
under the Insurance Policy. The Servicer and the Subservicer will ensure that
all records relating to the Receivables are consistent with the requirements of
the Insurance Policy and that such records are in such form as will not result
in rejection of otherwise proper claims under the Insurance Policy. In the event
the Servicer or the Subservicer fails to file a claim with respect to any
Receivable, the Purchaser may (but shall not be required to) file such claim
under the Insurance Policy.
          (b) (i) At any time when the Debt Ratings of ACI are not equal to the
Required Ratings, prior to 10:00 A.M. (New York City Time) on the second
Business Day of each calendar week, the Servicer shall prepare and forward to
the Purchaser a Seller Report which shall contain information related to the
Transferred Receivables as of the close of business on the last Business Day of
the preceding calendar week.
          (ii) At all other times, the Servicer shall prepare and forward to the
Purchaser Seller Reports prior to 10:00 A.M. (New York City Time) on the 17th
calendar day of each month (or, if such day is not a Business Day, the next
succeeding Business Day), relating to all Transferred Receivables, and the
Related Security and Collections with respect thereto on the last day of the
immediately preceding month.
          (c) If no Event of Termination or Incipient Event of Termination shall
have occurred and be continuing, the Seller (other than ACI), while it is the
Servicer (subject to the provisions of Section 6.07), may, in accordance with
the Credit and Collection Policy, extend the maturity or adjust the Outstanding
Balance of any Transferred Receivable as the Servicer deems appropriate to
maximize Collections thereof, or otherwise amend or modify other terms of any
Transferred Receivable, provided that, in each case, any necessary approval of
the Insurer shall have been obtained.
          (d) Each Seller shall deliver to the Servicer, and the Servicer shall
hold in trust for such Seller and the Purchaser in accordance with their
respective interests, all documents, instruments and records (including, without
limitation, computer tapes or disks) which evidence or relate to Transferred
Receivables.
          (e) The Servicer shall as soon as practicable (and, in any event,
within two Business Days) following receipt turn over to the relevant Seller any
cash collections or other cash proceeds received with respect to Receivables not
constituting Transferred Receivables.
          (f) [Intentionally Omitted].

34



--------------------------------------------------------------------------------



 



          (g) The Servicer also shall perform the other obligations of the
"Servicer" set forth in this Agreement with respect to the Transferred
Receivables.
          SECTION 6.03. Servicer Fee. The Purchaser shall pay to the Servicer
(and the Subservicer, to the extent required by the second sentence of this
Section 6.03), so long as it is acting as the Servicer hereunder, an aggregate
periodic collection fee (the "Servicer Fee") of 0.50% per annum on the average
daily aggregate Outstanding Balance of the Transferred Receivables, payable on
each Settlement Date, or such other day during each calendar month as the
Purchaser and the Servicer shall agree. So long as U.S. Seller is the Servicer
and ACI is the Subservicer, the Servicer hereby directs the Purchaser to pay 80%
of the Servicer Fee to the Subservicer and 20% of the Servicer Fee to the
Servicer. So long as the U.S. Seller is acting as the Servicer hereunder and the
Canadian Seller is acting as the Subservicer, amounts payable as the Servicer
Fee pursuant to this Section 6.03 shall be reduced, on a dollar for dollar
basis, by any amounts paid to the U.S. Seller and the Canadian Seller as a
"Servicer Fee" and subservicing fee pursuant to Section 2.05(a) of the RPA,
provided that such obligation of the Purchaser shall in no event be reduced
below zero.
          SECTION 6.04. Certain Rights of the Purchaser. (a) After a Control
Event, the Purchaser may, at any time, give notice of ownership and/or direct
the Obligors of Transferred Receivables and any Person obligated on any Related
Security, or any of them, that payment of all amounts payable under any
Transferred Receivable shall be made directly to the Purchaser or its designee.
Each Seller hereby transfers to the Purchaser (and its assigns and designees)
the exclusive ownership and control of the Lock-Boxes and Deposit Accounts
maintained by such Seller for the purpose of receiving Collections.
          (b) After a Control Event, each Seller shall, at any time upon the
Purchaser's request and at such Seller's expense, give notice of the Purchaser's
ownership to each Obligor of Transferred Receivables and direct that payments of
all amounts payable under the Transferred
Receivables be made directly to the Purchaser or its designee.
          (c) At any time after a Control Event, at the Purchaser's request and
at the relevant Seller's expense, such Seller and the Servicer shall
(A) assemble all of the documents, instruments and other records (including,
without limitation, computer tapes and disks) that evidence or relate to the
Transferred Receivables, and the related Contracts and Related Security, or that
are otherwise necessary or desirable to collect the Transferred Receivables
(including, without limitation, the Insurance Policy), and shall make the same
available to the Purchaser at a place selected by the Purchaser or its designee,
and (B) segregate all cash, checks and other instruments received by it from
time to time constituting Collections of Transferred Receivables in a manner
acceptable to the Purchaser and, promptly upon receipt, remit all such cash,
checks and instruments, duly indorsed or with duly executed instruments of
transfer, to the Purchaser or its designee. The Purchaser shall also have the
right to make copies of all such documents, instruments and other records at any
time.
          (d) At any time after a Control Event, each Seller authorizes the
Purchaser to take any and all steps in such Seller's name and on behalf of such
Seller that are necessary or

35



--------------------------------------------------------------------------------



 



desirable, in the determination of the Purchaser, to collect amounts due under
the Transferred Receivables, including, without limitation, (i) endorsing such
Seller's name on checks and other instruments representing Collections of
Transferred Receivables, (ii) giving notice of the Purchaser's ownership to each
Obligor of Transferred Receivables and direct that payments of all amounts
payable under the Transferred Receivables be made directly to the Purchaser or
its designee and (iii) enforcing the Transferred Receivables and the Related
Security and related Contracts and the Insurance Policy.
          SECTION 6.05. Rights and Remedies. (a) If either Seller or the
Servicer fails to perform any of its obligations under this Agreement, the
Purchaser may (but shall not be required to) itself perform, or cause
performance of, such obligation, and, if such Seller (as Servicer or otherwise)
fails to so perform, the costs and expenses of the Purchaser incurred in
connection therewith shall be payable by such Seller as provided in Section 8.01
or Section 9.04 as applicable.
          (b) Each Seller shall perform all of its obligations under the
Contracts related to the Transferred Receivables to the same extent as if such
Seller had not sold or contributed Receivables hereunder and the exercise by the
Purchaser of its rights hereunder shall not relieve such Seller from such
obligations or its obligations with respect to the Transferred Receivables. The
Purchaser shall not have any obligation or liability with respect to any
Transferred Receivables or related Contracts or the Insurance Policy, nor shall
the Purchaser be obligated to perform any of the obligations of the Sellers
thereunder.
          (c) Each Seller shall cooperate with the Servicer in collecting
amounts due from Obligors in respect of the Transferred Receivables.
          (d) Each Seller hereby grants to Servicer an irrevocable power of
attorney, with full power of substitution, coupled with an interest, to take in
the name of such Seller all steps necessary or advisable to endorse, negotiate
or otherwise realize on any writing or other right of any kind held or
transmitted by such Seller or transmitted or received by Purchaser (whether or
not from such Seller) in connection with any Transferred Receivable.
          SECTION 6.06. Transfer of Records to Purchaser. Each Purchase and
contribution of Receivables hereunder shall include the transfer to the
Purchaser of all of the relevant Seller's right and title to and interest in the
records relating to such Receivables and shall include an irrevocable
non-exclusive license to the use of such Seller's computer software system to
access and create such records. Such license shall be without royalty or payment
of any kind, is coupled with an interest, and shall be irrevocable until all of
the Transferred Receivables are either collected in full or become Defaulted
Receivables.
          Each Seller shall take such action requested by the Purchaser, from
time to time hereafter, that may be necessary or appropriate to ensure that the
Purchaser has an enforceable ownership interest in the records relating to the
Transferred Receivables and rights (whether by ownership, license or sublicense)
to the use of such Seller's computer software system to access and create such
records.

36



--------------------------------------------------------------------------------



 



          In recognition of each Seller's need to have access to the records
transferred to the Purchaser hereunder, the Purchaser hereby grants to such
Seller an irrevocable license to access such records in connection with any
activity arising in the ordinary course of such Seller's business or in
performance of its duties as Servicer, provided that (i) such Seller shall not
disrupt or otherwise interfere with the Purchaser's use of and access to such
records during such license period and (ii) such Seller consents to the
assignment and delivery of the records (including any information contained
therein relating to such Seller or its operations) to any assignees or
transferees of the Purchaser provided they agree to hold such records
confidential.
          SECTION 6.07. Limitation on Activities of Servicer in Canada.
(a) Notwithstanding anything contained herein or anything contained in any other
document delivered in connection herewith, the Servicer, as Servicer (and each
Person to whom the Servicer delegates any of its responsibilities, including,
without limitation, the Subservicer) shall not while acting in Canada, and shall
not (and has no authority to) delegate to any Person acting in Canada the
authority to, or permit any such Person to, enter into contracts or other
agreements in the name of or on behalf of the Servicer or the Purchaser; and the
Servicer (or any such delegate) is not permitted to (nor has authority to)
establish an office or other place of business of the Servicer or the Purchaser
in Canada. To the extent any responsibilities of any Person acting in Canada
(including for greater certainty a Servicer employee or servant or ACI as
Subservicer) to whom the Servicer has delegated responsibilities in respect of
Transferred Receivables, the Related Security and the Collections hereunder or
under any other Transaction Document involve or require such Person to enter a
contract or other agreement in the name of or on behalf of the Sellers or the
Purchaser, such servicing responsibility shall be fulfilled solely by, or upon
specific approval of, the Servicer, and such Person is authorized to take such
action or give such approval, but only from a place of business outside Canada,
and such Person may not delegate such responsibility except upon the consent or
the direction of the Agent (and then only subject to these same restrictions).
          (b) Notwithstanding anything contained herein or anything contained in
any other document delivered in connection herewith, the U.S. Seller (and each
Person to whom the U.S. Seller delegates any of its responsibilities (including,
without limitation, the Subservicer)) shall not, while acting in Canada, and
shall not (and has no authority to) delegate to any Person acting in Canada the
authority to, or permit any such Person to, enter into contracts or other
agreements in the name of or on behalf of the U.S. Seller. The U.S. Seller is
not permitted to (nor has authority to) establish an office or other place of
business in Canada.
ARTICLE VII
EVENTS OF TERMINATION
          SECTION 7.01. Events of Termination. If any of the following events
("Events of Termination") shall occur and be continuing:

37



--------------------------------------------------------------------------------



 



     (a) The Servicer or the Subservicer (i) shall fail to perform or observe
any term, covenant or agreement under this Agreement (other than as referred to
in clause (ii) or (iii) of this subsection (a)) and such failure shall remain
unremedied for three Business Days or (ii) shall fail to make when due any
payment or deposit to be made by it under this Agreement or (iii) shall fail to
deliver any Seller Report when required and such failure shall remain unremedied
for two Business Days; or
     (b) Either Seller shall fail to make any payment required under
Section 2.04(a) or 2.04(b); or
     (c) Any representation or warranty (unless (x) such representation or
warranty relates solely to one or more specific Receivables incorrectly
characterized as Eligible Receivables and the applicable Seller shall have made
any required deemed Collection payment pursuant to Section 2.04 with respect to
such Receivables or (y) in the case of the representations and warranties
contained in Sections 4.01 (a), (1) (the fourth sentence only) or (q), the
breach of such representation or warranty is capable of being cured and is in
fact cured (without any adverse impact on the Purchaser or its assigns or the
collectibility of the Transferred Receivables) within five Business Days after
the first date on which either Seller obtains knowledge or receives written
notice of such breach from the Purchaser or its assigns) made or deemed made by
either Seller (or any of its officers) under or in connection with this
Agreement or any information or report delivered by either Seller, the Servicer
or the Subservicer pursuant to this Agreement shall prove to have been incorrect
or untrue in any material respect as of the date when made or deemed made or
delivered; or
     (d) Either Seller shall fail to perform or observe (i) any term, covenant
or agreement contained in this Agreement (other than as referred to in
Section 7.01(b) or clause (ii) of this Section 7.01(d)) on its part to be
performed or observed and any such failure shall remain unremedied for 10 days
after written notice thereof shall have been given to such Seller by the
Purchaser or its assignees, or (ii) any covenant applicable to it contained in
Sections 5.01(d), 5.01(g) or 5.01(h);or
     (e) Either Seller shall fail to pay any principal of or premium or interest
on any of its Debt which either arises under the Bank Agreement is outstanding
in a principal amount of at least CAD 65,000,000 or the Dollar Equivalent
thereof (or the equivalent in any other currency) in the aggregate when the same
becomes due and payable (whether by scheduled maturity, required prepayment,
acceleration, demand or otherwise), and such failure shall continue after the
applicable grace period, if any, specified in the agreement or instrument
relating to such Debt; or any other event shall occur or condition shall exist
under any agreement or instrument relating to any such Debt and shall continue
after the applicable grace period, if any, specified in such agreement or
instrument, if the effect of such event or condition is to accelerate, or to
permit the acceleration of, the maturity of such

38



--------------------------------------------------------------------------------



 



Debt; or any other event shall occur or condition shall exist under any
agreement or instrument relating to such Debt, and shall continue after the
applicable grace period, if any, specified in such agreement or instrument, the
effect of which default or other event or condition is to cause, or to permit
the holder or beneficiary of such Debt to cause, with the giving of notice if
required, such Debt to become due prior to its stated maturity or to become
subject to a mandatory offer to purchase by the obligor thereunder; or
     (f) Any Purchase or contribution of Receivables hereunder, the Related
Security and the Collections with respect thereto shall for any reason cease to
constitute valid and perfected ownership of such Receivables, Related Security
and Collections free and clear of any Adverse Claim; or
     (g) (i) Either Seller, the Servicer or the Subservicer shall generally not
pay its debts as such debts become due, or shall admit in writing its inability
to pay its debts generally, or shall make a general assignment for the benefit
of creditors; or (ii) any proceeding shall be instituted by or against such
Seller, the Servicer or the Subservicer seeking to adjudicate it a bankrupt or
insolvent, or seeking liquidation, winding up, reorganization, arrangement,
adjustment, protection, relief, or composition of it or its debts under any law
relating to bankruptcy, insolvency or reorganization or relief of debtors or
arrangement of debt, or seeking the entry of an order for relief or the
appointment of a receiver, trustee, custodian or other similar official for it
or for any substantial part of its property and, in the case of any such
proceeding instituted against it (but not instituted by it), either such
proceeding shall remain undismissed or unstayed for a period of 60 days, or any
of the actions sought in such proceeding (including, without limitation, the
entry of an order for relief against, or the appointment of a receiver, trustee,
custodian or other similar official for, it or for any substantial part of its
property) shall occur; or (iii) any receiver, trustee, custodian or similar
official shall be appointed for either Seller, the Servicer or the Subservicer
under any private right; or (iv) either Seller, the Servicer or the Subservicer
shall take any corporate action to authorize any of the actions set forth above
in this subsection (g); or
     (h) An Event of Termination shall have occurred under the RPA;
then, and in any such event, the Purchaser may, by notice to the Sellers, take
either or both of the following actions: (x) declare the Facility Termination
Date to have occurred (in which case the Facility Termination Date shall be
deemed to have occurred) and (y) without limiting any right under this Agreement
to replace the Servicer (but subject, prior to the RPA Final Payment Date, to
the designation made under the RPA), designate another Person to succeed the
U.S. Seller as Servicer; provided, that, automatically upon the occurrence of
any event (without any requirement for the passage of time or the giving of
notice) described in clause (g)(ii) or (g)(iii) of this Section 7.01, the
Facility Termination Date shall occur. Upon any such declaration or designation
or upon such automatic termination, the Purchaser shall have, in addition to the
rights and remedies under this Agreement, all other rights and remedies with
respect to the Receivables provided after default under the UCC, the PPSA and
under other applicable law, which rights and remedies shall be cumulative.

39



--------------------------------------------------------------------------------



 



ARTICLE VIII
INDEMNIFICATION
          SECTION 8.01. Indemnities by the Sellers. Without limiting any other
rights which the Purchaser may have hereunder or under applicable law, each
Seller hereby agrees to indemnify the Purchaser and its assigns and transferees
(each, an "Indemnified Party") from and against any and all damages, claims,
losses, liabilities and related costs and expenses, including reasonable
attorneys' fees and disbursements (all of the foregoing being collectively
referred to as "Indemnified Amounts"), awarded against or incurred by any
Indemnified Party arising out of or as a result of this Agreement or the
purchase or contribution of any Transferred Receivables or in respect of any
Transferred Receivable originated by such Seller or any related Contract,
including, without limitation, arising out of or as a result of:
     (i) the characterization in any Seller Report or other statement made by or
on behalf of such Seller of any Transferred Receivable as an Eligible Receivable
which is not an Eligible Receivable as of the date of such Seller Report or
statement;
     (ii) any representation or warranty or statement made or deemed made by
such Seller (or any of its officers) under or in connection with this Agreement,
which shall have been incorrect in any material respect as of the date when
made;
     (iii) the failure by such Seller to comply with any applicable law, rule or
regulation with respect to any Transferred Receivable or the related Contract or
the transfer of such Receivable hereunder (including, without limitation, the
Bulk Sales Act (Newfoundland and Labrador)); or the failure of any Transferred
Receivable or the related Contract to conform to any such applicable law, rule
or regulation; or the failure by such Seller to pay, remit, or account for any
taxes related to or included in a Receivable when due;
     (iv) the failure to vest in the Purchaser absolute ownership of the
Receivables that are, or that purport to be, the subject of a Purchase or
contribution under this Agreement and the Related Security and Collections in
respect thereof, free and clear of any Adverse Claim (other than created
pursuant to the Transaction Documents);
     (v) the failure of such Seller to have filed or sent, or any delay in
filing or sending, financing statements, notices or other similar instruments or
documents under the UCC or the PPSA of any applicable jurisdiction or other
applicable laws with respect to any Receivables that are, or that purport to be,
the subject of a

40



--------------------------------------------------------------------------------



 



Purchase or contribution under this Agreement and the Related Security and
Collections in respect thereof, whether at the time of any Purchase or
contribution or at any subsequent time or the failure to take any other steps
required to perfect any such Purchase or contribution; or the failure to have
properly notified any Obligor of the transfer, sale or assignment of any
Receivable pursuant to this Agreement, to the extent such notice is required to
perfect the same under Quebec law for purposes of this clause (v), "perfect"
under Quebec law means to render opposable, publish and allow the setting up of
the purchaser's interest in, and right to collect payment under, the assets
which are the subject of such transfer, sale and assignment, and to make
opposable, publish and allow the setting up of such transfer, sale and
assignment as against Obligors and other third parties, including any trustee in
bankruptcy;
     (vi) any dispute, claim, offset or defense (other than discharge in
bankruptcy of the Obligor) of the Obligor to the payment of any Receivable that
is, or that purports to be, the subject of a Purchase or contribution under this
Agreement (including, without limitation, a defense based on such Receivable or
the related Contract not being a legal, valid and binding obligation of such
Obligor enforceable against it in accordance with its terms), or any other claim
resulting from the sale of the merchandise or services related to such
Receivable or the furnishing or failure to furnish such merchandise or services
or relating to collection activities with respect to such Receivable (if such
collection activities were performed by the U.S. Seller acting as Servicer);
     (vii) any failure of such Seller, as Servicer or otherwise, to perform its
duties or obligations in accordance with the provisions hereof or to perform its
duties or obligations under any Contract related to a Transferred Receivable,
including, without limitation, any failure of such Seller to file (or cause the
Servicer to file) claims under the Insurance Policy in a timely fashion and with
properly completed supporting documentation, any action or omission by such
Seller which gives rise to an exclusion from coverage under the Insurance
Policy, any failure by such Seller to cause the Servicer to service the
Receivables in the manner required by the Insurer or any failure by such Seller
to deliver (or cause the Servicer to deliver) to the Insurer any document or
report required by the Insurer to be delivered in a timely manner;
     (viii) any products liability or other claim arising out of or in
connection with merchandise, insurance or services which are the subject of any
Contract relating to a Transferred Receivable originated by such Seller;
     (ix) the commingling of Collections of Transferred Receivables by such
Seller or a designee of such Seller, as Servicer or otherwise, at any time with
other funds of such Seller or an Affiliate of such Seller;

41



--------------------------------------------------------------------------------



 



     (x) any investigation, litigation or proceeding related to this Agreement
or the use of proceeds of Purchases or the ownership of Receivables, the Related
Security, or Collections with respect thereto or in respect of any Receivable,
Related Security or Contract (including, without limitation, in connection with
the preparation of a defense or appearing as a third party witness in connection
therewith and regardless of whether such investigation, litigation or proceeding
is brought by either Seller, an Indemnified Party or any other Person or an
Indemnified Party is otherwise a party thereto);
     (xi) any failure of such Seller to comply with its covenants contained in
this Agreement (including in its capacity as Servicer or Subservicer);
     (xii) any claim brought by any Person other than an Indemnified Party
arising from any activity by a Seller or any Affiliate of such Seller in
servicing, administering or collecting any Transferred Receivable;
     (xiii) any claim arising out of any failure by such Seller to obtain a
consent (if required) from the relevant Obligor to the transfer, sale or
assignment of any Receivable pursuant to this Agreement; or
     (xiv) after the date hereof, any Indemnified Party shall be subject to
Canadian taxes on income or capital in connection with the Receivables or the
transactions contemplated by this Agreement and resulting from such Indemnified
Party having a permanent establishment in Canada solely as a result of the
transactions contemplated hereby (but only directly and exclusively as a result
of any breach by such Seller or the Servicer (or any delegatee thereof including
ACI as Subservicer) of its obligations hereunder).
It is expressly agreed and understood by the parties hereto (i) that the
foregoing indemnification is not intended to, and shall not, constitute a
guarantee of the collectibility or payment of the Transferred Receivables and
(ii) that nothing in this Section 8.01 shall require either Seller to indemnify
any Person (A) for Receivables which are not collected, not paid or
uncollectible on account of the insolvency, bankruptcy, or financial inability
to pay of the applicable Obligor, (B) for damages, losses, claims or liabilities
or related costs or expenses to the extent found in a final non-appealable
judgment of a court of competent jurisdiction to have resulted from such
Person's gross negligence or willful misconduct, or (C) for any income taxes or
franchise taxes incurred by such Person arising out of or as a result of this
Agreement or in respect of any Transferred Receivable or any Contract, other
than (x) Taxes (to the extent provided in Section 2.07) and (y) Canadian taxes
strictly on income or capital in connection with the Receivables or the
transactions contemplated by this Agreement and resulting from any Indemnified
Party having a permanent establishment in Canada solely as a result of the
transactions contemplated hereby (but only directly and exclusively as a result
of any breach by such Seller or the Servicer (or any delegatee thereof) of its
obligations hereunder).

42



--------------------------------------------------------------------------------



 



ARTICLE IX
MISCELLANEOUS
          SECTION 9.01. Amendments, Etc. (a) Amendments Generally. No amendment
or waiver of any provision of this Agreement or consent to any departure by
either Seller therefrom shall be effective unless in a writing signed by the
Purchaser and, in the case of any amendment, also signed by the Sellers, and
then such amendment, waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given. No failure on the part of
the Purchaser to exercise, and no delay in exercising, any right hereunder shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right hereunder preclude any other or further exercise thereof or the exercise
of any other right. Notwithstanding any other provision of this Section 9.01
(a), Exhibits B and F hereto may be amended in accordance with the procedures
set forth in Sections 5.01(g) and 5.01(b), respectively, and (ii) the amendments
described in clauses (c)-(e) of this Section 9.01 shall become effective upon
the satisfaction of the applicable conditions precedent set forth in this
Section 9.01.
          (b) Replacement Bank Agreement. In the event that any financing is
provided to the Parent, or any of its subsidiaries, pursuant to which the Parent
is a borrower or guarantor or the lenders otherwise rely upon the credit or the
financial position of the Parent, including by incorporation of representations
and warranties, covenants or events of default relating to the Parent (such
financing, the "Replacement Bank Agreement"), the Sellers and the Purchaser
agree to enter into good faith negotiations for a period of 30 days after the
effectiveness of such Replacement Bank Agreement, or such longer period as may
be agreed to, in writing, by the Sellers, the Purchaser and the Purchaser's
assigns, in order to amend this Agreement so as to reflect, as applicable, the
terms and conditions of analogous clauses in the Replacement Bank Agreement to
the reasonable satisfaction of the Purchaser and its assigns, but in each case
in a manner which is consistent with the provisions of Section 4.0 l(e) and the
first sentence of Section 5.02.
          (c) Continuance Amendments. Effective as of the effective date (the
"Continuance Effective Date") of the Continuance as set forth in the Notice of
Continuance and Change of Address to be delivered by ACI to the Purchaser in the
form attached hereto as Exhibit G (the "Notice of Continuance and Change of
Address"), which Notice of Continuance and Change of Address shall be delivered
to the Purchaser by no later than five (5) calendar days prior to the
Continuance Effective Date, and subject to the satisfaction of the conditions
precedent set forth in this Section 9.01(c):
     (i) The introductory paragraph to this Agreement is amended by deleting the
phrase "ABITIBI-CONSOLIDATED INC., a Canadian corporation" and replacing it with
the name and description of the Continued Entity, as indicated in the Notice of
Continuance and Change of Address.
     (ii) Exhibit F to this Agreement is deleted in its entirety and replaced
with Exhibit F attached to the Notice of Continuance and Change of Address.

43



--------------------------------------------------------------------------------



 



     (iii) Each reference to "Abitibi-Consolidated Inc.," "ACI", the "Canadian
Seller" and the "Subservicer" (to the extent ACI continues to be so designated
and to act in such capacity) in this Agreement shall mean and be a reference to
the Continued Entity, as indicated in the Notice of Continuance and Change of
Address.
The amendments described in this Section 9.01(c) shall become effective on the
Continuance Effective Date, subject to the receipt by the Purchaser (subject to
the terms of clause (B) below) of each of the following, each in form and
substance satisfactory to the Purchaser and its assigns:
     (A) acknowledgment copies or time stamped receipt copies (or other
satisfactory evidence of filing) of proper financing statements, financing
change statements and financing statement amendments, duly filed against ACI and
the Continued Entity, as applicable, on or before the Continuance Effective Date
under the UCC and PPSA of all jurisdictions that the Purchaser may deem
necessary or desirable in order to continue the Purchaser's ownership of the
Transferred Receivables and Related Security and Collections with respect
thereto;
     (B) favourable opinions of (x) Stikeman Elliott LLP, Canadian counsel for
the Continued Entity and (y) Stewart McKelvey LLP, Nova Scotia counsel for the
Continued Entity, each of which opinions may be combined with and incorporated
in the relevant opinion to be delivered pursuant to Section 9.01(d)(B) (the
"Amalgamation Opinion") provided that the Amalgamation Opinion is delivered to
the Purchaser within thirty (30) days of the Continuance Effective Date; for
greater certainty, the delivery of the opinions required pursuant to this clause
(B) shall not delay the coming into effect of the amendments described in this
Section 9.01(c);
     (C) a copy of the constating documents of the Continued Entity, giving
effect to the Continuance, certified by the Secretary or Assistant Secretary of
the Continued Entity;
     (D) a copy of the organizational documents of the Continued Entity, giving
effect to the Continuance, certified by or on behalf of the Registrar of Joint
Stock Companies of Nova Scotia, dated as of a recent date; and
     (E) a certificate as to the good standing or qualification to do business,
as applicable, of the Continued Entity from an appropriate official of each of
Nova Scotia and Quebec, dated as of a recent date.
          (d) Amalgamation Amendments. Effective as of the effective date (the
"Amalgamation Effective Date") of the Amalgamation as set forth in the Notice of
Amalgamation to be delivered by ACI to the Purchaser in the form attached hereto
as Exhibit H (the "Notice of Amalgamation"), which Notice of Amalgamation shall
be delivered to the Purchaser by no later

44



--------------------------------------------------------------------------------



 



than five (5) calendar days prior to the Amalgamation Effective Date, and
subject to the satisfaction of the conditions precedent set forth in this
Section 9.01(d):
     (i) The introductory paragraph to this Agreement is amended by deleting the
name and description of the Continued Entity and replacing it with the name and
description of the Amalgamated Entity, as indicated in the Notice of
Amalgamation.
     (ii) Exhibit E to this Agreement is deleted in its entirety and replaced
with Exhibit E attached to the Notice of Amalgamation.
     (iii) Exhibit F to this Agreement is deleted in its entirety and replaced
with Exhibit F attached to the Notice of Amalgamation.
     (iv) Each reference to the Continued Entity, "Abitibi-Consolidated Inc.,"
"ACI", the "Canadian Seller" and the "Subservicer" (to the extent ACI continues
to be so designated and to act in such capacity) in this Agreement shall mean
and be a reference to the Amalgamated Entity, as indicated in the Notice of
Amalgamation.
The amendments described in this Section 9.01(d) shall become effective on the
Amalgamation Effective Date, subject to the receipt by the Purchaser of each of
the following, each in form and substance satisfactory to the Purchaser and its
assigns:
     (A) acknowledgment copies or time stamped receipt copies (or other
satisfactory evidence of filing) of proper financing statements, financing
change statements and financing statement amendments, duly filed against the
Continued Entity and the Amalgamated Entity, as applicable, on or before the
Amalgamation Effective Date under the UCC and PPSA of all jurisdictions that the
Purchaser may deem necessary or desirable in order to continue the Purchaser's
ownership of the Transferred Receivables and Related Security and Collections
with respect thereto;
     (B) favourable opinions of (i) Stikeman Elliott LLP, Canadian counsel for
the Amalgamated Entity and (ii) Stewart McKelvey LLP, Nova Scotia counsel for
the Amalgamated Entity;
     (C) a copy of the constating documents of the Amalgamated Entity, giving
effect to the Amalgamation, certified by the Secretary or Assistant Secretary of
the Amalgamated Entity;
     (D) a copy of the organizational documents of the Amalgamated Entity,
giving effect to the Amalgamation, certified by or on behalf of the Registrar of
Joint Stock Companies of Nova Scotia, dated as of a recent date;

45



--------------------------------------------------------------------------------



 



     (E) a certificate as to the good standing or qualification to do business,
as applicable, of the Amalgamated Entity from an appropriate official of each of
Nova Scotia and Quebec, dated as of a recent date;
     (F) completed requests for information and search reports, dated on or
before the Amalgamation Effective Date, listing all effective financing
statements and other registrations filed in the jurisdictions referred to in
subsection (A) above and in any other jurisdictions reasonably requested by the
Purchaser that name 3224112 Nova Scotia Limited as debtor, together with copies
of such financing statements and other registrations; and
     (G) acknowledgment copies of proper financing statements and registrations,
if any, necessary to release all security interests and other rights of any
Person in the Transferred Receivables, Contracts or Related Security.
          (e) Change of Address Amendments. Effective as of the effective date
(the "Change of Address Effective Date") of the Change of Address as set forth
in the Notice of Change of Address to be delivered by ACSC to the Purchaser in
the form attached hereto as
Exhibit I (the "Notice of Change of Address"), which Notice of Change of Address
shall be delivered to the Purchaser by no later than five (5) Business Days
prior to the Change of Address Effective Date, and subject to the satisfaction
of the conditions precedent set forth below, Exhibits E and F to this Agreement
are deleted in their entirety and replaced with Exhibits E and F attached to the
Notice of Change of Address, respectively.
               The amendments described in this Section 9.01(e) shall become
effective on the Change of Address Effective Date, subject to the receipt by the
Purchaser, on or prior to the Change of Address Effective Date, of
acknowledgment copies or time stamped receipt copies (or other satisfactory
evidence of filing) of proper financing statements and financing statement
amendments, duly filed against ACSC on or before the Change of Address Effective
Date under the UCC of all jurisdictions that the Purchaser may deem necessary or
desirable in order to continue the Purchaser's ownership of the Transferred
Receivables and Related Security and Collections with respect thereto.
          (f) Waivers. The Purchaser hereby waives the requirement to provide
thirty (30) days' written notices set forth in Sections 5.01(b) and 5.01(k)(ii),
solely to the extent relating to the Continuance, the Amalgamation and the
Change of Address; provided that ACI or ACSC, as applicable, timely complies
with the requirements to provide such notices in each case pursuant to its
agreements set forth in clauses (c), (d) and (e) of this Section 9.01, as
applicable.
          SECTION 9.02. Notices, Etc. All notices and other communications
hereunder shall, unless otherwise stated herein, be in writing (which shall
include facsimile communication) and be faxed or delivered, to each party
hereto, at its address set forth on Exhibit E hereto or at such other address as
shall be designated by such party in a written notice to the other parties
hereto. Notices and communications by facsimile shall be effective when sent
(and shall be

46



--------------------------------------------------------------------------------



 



followed by hard copy sent by regular mail), and notices and communications sent
by other means shall be effective when received.
          SECTION 9.03. Binding Effect; Assignability. (a) This Agreement shall
be binding upon and inure to the benefit of the Sellers, the Purchaser and their
respective successors and assigns; provided, however, that neither Seller may
assign its rights or obligations hereunder or any interest herein without the
prior written consent of the Purchaser, hi connection with any sale or
assignment by the Purchaser of all or a portion of the Transferred Receivables,
the buyer or assignee, as the case may be, shall, to the extent of its purchase
or assignment, have all rights of the Purchaser under this Agreement (as if such
buyer or assignee, as the case may be, were the Purchaser hereunder) except
(i) such assignee or buyer shall not be entitled to the Purchaser's rights under
Section 5.01(i) (but nothing contained herein shall limit any similar rights
which the Sellers may separately grant to such assignee or buyer) and (ii) to
the extent specifically provided in the agreement between the Purchaser and such
buyer or assignee, as the case may be.
          (b) This Agreement shall create and constitute the continuing
obligations of the parties hereto in accordance with its terms, and shall remain
in full force and effect until such time, after the Facility Termination Date,
when all of the Transferred Receivables are either collected in full or become
Defaulted Receivables; provided, however, that rights and remedies with respect
to any breach of any representation and warranty made by either Seller pursuant
to Article IV and the provisions of Article VII and Sections 9.04, 9.05 and 9.06
shall be continuing and shall survive any termination of this Agreement.
          SECTION 9.04. Costs, Expenses and Taxes. (a) In addition to the rights
of indemnification granted to the Purchaser pursuant to Article VIII hereof, the
Sellers jointly and severally agree to pay on demand all reasonable costs and
expenses in connection with the preparation, execution and delivery of this
Agreement and the other documents and agreements to be delivered hereunder,
including, without limitation, the reasonable fees and reasonable out-of-pocket
expenses of counsel for the Purchaser with respect thereto and with respect to
advising the Purchaser as to its rights and remedies under this Agreement, and
the Sellers jointly and severally agree to pay all costs and expenses, if any
(including reasonable counsel fees and expenses), in connection with the
enforcement of this Agreement and the other documents to be delivered hereunder
excluding, however, any costs of enforcement or collection of Transferred
Receivables which are not paid on account of the insolvency, bankruptcy or
financial inability to pay of the applicable Obligor.
          (b) In addition, the Sellers jointly and severally agree to pay any
and all stamp and other taxes and fees payable in connection with the execution,
delivery, filing and recording of this Agreement or the other documents or
agreements to be delivered hereunder, and the Sellers jointly and severally
agree to save each Indemnified Party harmless from and against any liabilities
with respect to or resulting from any delay in paying or omission to pay such
taxes and fees.
          SECTION 9.05. No Proceedings. Each Seller hereby agrees that it will
not institute against, or join any other Person in instituting against, the
Purchaser any proceeding of

47



--------------------------------------------------------------------------------



 



the type referred to in Section 7.01(g) so long as there shall not have elapsed
one year plus one day since the later of (i) the Facility Termination Date and
(ii) the date on which all of the Transferred Receivables are either collected
in full or become Defaulted Receivables.
          SECTION 9.06. [Intentionally Omitted].
          SECTION 9.07. GOVERNING LAW. THIS AGREEMENT SHALL, IN ACCORDANCE WITH
SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK, BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
WITHOUT REGARD TO ANY CONFLICT OF LAWS PRINCIPLES THEREOF THAT WOULD CALL FOR
THE APPLICATION OF THE LAWS OF ANY OTHER JURISDICTION, EXCEPT (A) AS OTHERWISE
PROVIDED IN SECTION 2.02(f) AND (B) TO THE EXTENT THAT, PURSUANT TO THE UCC OF
THE STATE OF NEW YORK, THE PERFECTION AND THE EFFECT OF PERFECTION OR
NON-PERFECTION OF THE PURCHASER'S OWNERSHIP OF OR SECURITY INTEREST IN THE
RECEIVABLES ARE GOVERNED BY THE LAWS OF A JURISDICTION OTHER THAN THE STATE OF
NEW YORK.
          SECTION 9.08. Third Party Beneficiary. Each of the parties hereto
hereby acknowledges that the Purchaser may assign all or any portion of its
rights under this Agreement and that such assignees may (except as otherwise
agreed to by such assignees) further assign their rights under this Agreement,
and each Seller hereby consents to any such assignments. All such assignees,
including parties to the RPA in the case of assignment to such parties, are
intended by the parties hereto to be and shall be third party beneficiaries of,
and shall be entitled to enforce the Purchaser's rights and remedies under, this
Agreement to the same extent as if they were parties thereto, except to the
extent specifically limited under the terms of their assignment.
          SECTION 9.09. Execution in Counterparts. This Agreement may be
executed in any number of counterparts, each of which when so executed shall be
deemed to be an original and all of which when taken together shall constitute
one and the same agreement.
          SECTION 9.10. Consent to Jurisdiction. (a) Each party hereto hereby
irrevocably submits to the non-exclusive jurisdiction of any New York State or
Federal court sitting in New York City in any action or proceeding arising out
of or relating to this Agreement or the other Transaction Documents, and each
party hereto hereby irrevocably agrees that all claims in respect of such action
or proceeding may be heard and determined in such New York State court or, to
the extent permitted by law, in such Federal court. The parties hereto hereby
irrevocably waive, to the fullest extent they may effectively do so, the defense
of an inconvenient forum to the maintenance of such action or proceeding. The
parties hereto agree that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law.
          (b) The U.S. Seller consents to the service of any and all process in
any such action or proceeding by the mailing of copies of such process to it at
its address specified in

48



--------------------------------------------------------------------------------



 



Section 9.02. The Canadian Seller consents to the service of any and all process
in any such action or proceeding by the mailing of copies of such process to the
attention of the U.S. Seller at its address specified in Section 9.02, or in any
other manner permitted by applicable law. Nothing in this Section 9.10 shall
affect the right of the Purchaser or its assigns to serve legal process in any
other manner permitted by law.
          (c) To the extent that the Canadian Seller has or hereafter may
acquire any immunity from jurisdiction of any court or from any legal process
(whether through service or notice, attachment prior to judgment, attachment in
aid of execution, execution or otherwise) with respect to itself or its
property, the Canadian Seller hereby irrevocably waives such immunity in respect
of its obligations under this Agreement.
          SECTION 9.11. Judgment. (a) If for the purposes of obtaining judgment
in any court it is necessary to convert a sum due hereunder in Dollars into
another currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Purchaser or its assigns could
purchase Dollars with such other currency at New York, New York on the Business
Day preceding that on which final judgment is given.
          (b) The obligations of each Seller and the Servicer (each, a "Payor")
in respect of any sum due from such Payor to the Purchaser or its assigns (each,
a "Recipient") hereunder shall, notwithstanding any judgment in a currency other
than Dollars, be discharged only to the extent that on the Business Day
following such Recipient's receipt of any sum adjudged to be so due in such
other currency, such Recipient may, in accordance with normal banking procedures
purchase (and remit in New York) Dollars with such other currency; if the
Dollars so purchased and remitted are less than the sum originally due to such
Recipient in Dollars, the relevant Payor agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the relevant Recipient against
such loss, and if the Dollars so purchased exceed the sum originally due to the
relevant Recipient in Dollars, the relevant Recipient agrees to remit to the
relevant Payor such excess.
          SECTION 9.12. Execution by ACI. This Agreement shall be considered to
be executed and delivered by ACI at White Plains, New York and once an
authorized director or officer of ACI resident in the United Sates of America
has executed the same.
          SECTION 9.13. Language. This Agreement and all related documents have
been written in the English language at the express request of the parties. Le
présent contrat ainsique tousles documents s'y rattachant ont été rédigés en
anglais à la demande expresse des parties.
          SECTION 9.14. Acknowledgment. Each of the parties hereto acknowledges
that the amendment and restatement of the Original PCA on the terms and
conditions set forth herein shall not in any way affect any sales, transfers,
assignments or security interest grants effected pursuant to the Original PCA or
any representations, warranties or covenants made by the Sellers or the Servicer
with respect to such sales, transfers, assignments or security interest grants,
any indemnities made by the Sellers or by the Servicer, or any rights or
remedies of the Purchaser or

49



--------------------------------------------------------------------------------



 



its assigns with respect thereto. Each of the relevant parties hereto confirms
all sales, transfers, assignments and security interests effected pursuant to
the Original PCA.

50



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties have caused this Agreement to be
executed by their respective officers thereunto duly authorized, as of the date
first above written.

        SELLERS: ABITIBI-CONSOLIDATED INC.  
 
     

By:  /s/ [UNREADABLE]  

     

  Title:  

  Name:  

                  By:   /s/ [UNREADABLE]       Title:        Name:     

            ABITIBI CONSOLIDATED SALES CORPORATION
      By:   /s/ Breen H Blaine         Title: Vice President        Name: BREEN
H BLAINE     

                  By:   /s/ Colin Keeler         Title: Vice President       
Name: Colin Keeler     

        PURCHASER: ABITIBI-CONSOLIDATED U.S. FUNDING CORP.  
 
     

By:  /s/ Breen H Blaine  

     

  Title: President
Name: BREEN H BLAINE  

                  By:   /s/ Colin Keeler         Title: Vice President       
Name: Colin Keeler     

[Purchase and Contribution Agreement)





--------------------------------------------------------------------------------



 



Pursuant to Section 5.01(m) of the Original RPA, Citibank, N.A., London Branch,
as Agent, consents to the foregoing Agreement:
CITIBANK, N.A., London Branch, as Agent

         
By:
  /s/ Nigel Kilvington    

       

  Title: Vice President    

  Name: Nigel Kilvington    

[Purchase and Contribution Agreement]





--------------------------------------------------------------------------------



 



EXHIBIT A

CREDIT AND COLLECTION POLICY

[INSERTED BELOW]

A-1



--------------------------------------------------------------------------------



 



EXHIBIT B
Deposit Accounts

                                                      Complete         Complete
                  Name of         Name of   Name and               Deposit      
  Lock box   Address of   Lock Box       Account   Deposit Originator   Owner  
Deposit Bank   Nos.   Location   Owner   Account Bank
Abitibi- Consolidated Inc.
  Abitibi- Consolidated Inc.   Royal Bank of Canada     •972C     Toronto  
Abitibi- Consolidated Inc.   Royal Bank of Canada
 
                           

      1 Place Ville
Marie
Montreal   •10C and •33C   Vancouver
Montreal        
 
                           

          •10U and •33U   Vancouver
Montreal        
 
                           
Abitibi
Consolidated
Sales
Corporation
  Abitibi- Consolidated U.S. Funding Corp.   LaSalle Bank
National
Association
135 South     •1070     Chicago   Abitibi- Consolidated U.S. Funding Corp.  
LaSalle Bank National
Association

      LaSalle Street
Chicago
IL 60603           Chicago        
 
                           
Abitibi- Consolidated Inc.
  N/A   Citibank, N.A. 390 Greenwich St., 8th Floor New York
NY 10013     N/A     N/A   Abitibi- Consolidated U.S. Funding Corp.   Citibank,
N.A.

B-1



--------------------------------------------------------------------------------



 



EXHIBIT C
FORM OF
DEFERRED PURCHASE PRICE NOTE
New York, New York
                    , 200   
          FOR VALUE RECEIVED, ABITIBI-CONSOLIDATED U.S. FUNDING CORP., a
Delaware corporation (the "Purchaser"), hereby promises to pay to [NAME OF
SELLER] (the "Seller") the principal amount of this Note, determined as
described below, together with interest thereon at a rate per annum equal at all
times to the sum of the Adjusted Eurodollar Rate (as defined in the RPA) for
periods of one month plus the Applicable Margin (as defined in the RPA) plus
0.25%, in each case in lawful money of the United States of America. Capitalized
terms used herein but not defined herein shall have the meanings assigned to
such terms in the Purchase and Contribution Agreement dated as of October 27,
2005 among Abitibi-Consolidated Inc., Abitibi Consolidated Sales Corporation and
the Purchaser (such agreement, as it may from time to time be amended, restated
or otherwise modified in accordance with its terms, the "Purchase and
Contribution Agreement"). This Note is one of the notes referred to in the
definition of "Deferred Purchase Price" in the Purchase and Contribution
Agreement.
          The aggregate principal amount of this Note at any time shall be equal
to the difference between (a) the sum of the aggregate principal amount of this
Note on the date of the issuance hereof and each addition to the principal
amount of this Note pursuant to the terms of Section 2.02 of the Purchase and
Contribution Agreement minus (b) the aggregate amount of all payments made in
respect of the principal amount of this Note, in each case, as recorded on the
schedule annexed to and constituting a part of this Note, but failure to so
record shall not affect the obligations of the Purchaser to the Seller.
          The entire principal amount of this Note shall be due and payable one
year and one day after the Facility Termination Date or such later date as may
be agreed in writing by the Seller and the Purchaser. The principal amount of
this Note may, at the option of the Purchaser, be prepaid in whole at any time
or in part from time to time. Interest on this Note shall be paid in arrears on
each Settlement Date, at maturity and thereafter on demand. All payments
hereunder shall be made by wire transfer of immediately available funds to such
account of the Seller as the Seller may designate in writing.
          Notwithstanding any other provisions contained in this Note, in no
event shall the rate of interest payable by the Purchaser under this Note exceed
the highest rate of interest permissible under applicable law.
          The obligations of the Purchaser under this Deferred Purchase Price
Note are subordinated in right of payment, to the extent set forth in
Section 2.03(c) of the Purchase and

C-1



--------------------------------------------------------------------------------



 



Contribution Agreement, to the prior payment in full of all Capital, Yield, Fees
and other obligations of the Purchaser under the RPA.
          Notwithstanding any provision to the contrary in this Deferred
Purchase Price Note or elsewhere, other than with respect to payments
specifically permitted by Section 2.03(c) of the Purchase and Contribution
Agreement, no demand for any payment may be made hereunder, no payment shall be
due with respect hereto and the Seller shall have no claim for any payment
hereunder prior to the occurrence of the Facility Termination Date and then only
on the date, if ever, when all Capital, Yield, Fees and other obligations owing
under the RPA shall have been paid in full.
          In the event that, notwithstanding the foregoing provision limiting
such payment, the Seller shall receive any payment or distribution on this
Deferred Purchase Price Note which is not specifically permitted by
Section 2.03(c) of the Purchase and Contribution Agreement, such payment shall
be received and held in trust by the Seller for the benefit of the entities to
whom the obligations are owed under the RPA and shall be promptly paid over to
such entities.
          The Purchaser hereby waives diligence, presentment, demand, protest
and notice of any kind whatsoever.
          Neither this Note, nor any right of the Seller to receive payments
hereunder, shall, without the prior written consent of the Purchaser and (prior
to the RPA Final Payment Date) the Agent under the RPA, be assigned,
transferred, exchanged, pledged, hypothecated, participated or otherwise
conveyed.
          THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK.
         ABITIBl-CONSOLIDATED U.S. FUNDING CORP.

                 

  By:                          

      Title:        

               
 
               

  By:                          

      Title:        

               

C-2



--------------------------------------------------------------------------------



 



SCHEDULE TO DEFERRED PURCHASE PRICE NOTE

                          Amount of             Addition to   Principal paid  
Unpaid Principal   Notation Date   Principal Amount   or Prepaid   Balance  
Made By

               

C-3



--------------------------------------------------------------------------------



EXHIBIT E
ADDRESSES

     
Purchaser:
  Abitibi-Consolidated U.S. Funding Corp.

  4 Gannett Drive, ACUSFC Room

  White Plains, N.Y. 10604-3400

  Attention: Breen Blaine

  Facsimile No.: 914-640-8920
 
   
Canadian Seller:
  ABITIBI-CONSOLIDATED INC

  1155 METCALFE STREET

  SUITE 800

  MONTREAL QC H3B 542

  CANADA

  ATTENTION: TREASURY DEPARTMENT

  Facsimile No.: 514-3942267
 
   
U.S. Seller:
  Abitibi Consolidated Sales Corporation

  4 Gannett Drive

  White Plains, N.Y. 10604-3400

  Attention: Breen Blaine

  Facsimile No.: 914-640-8917
 
   

  With Copy To:

  Attention: Montréal Legal Department

  Facsimile No.: 514-394-3644

E-1



--------------------------------------------------------------------------------



 



SELLER UCC AND PPSA INFORMATION
U.S. Seller:

     
Name:
  Abitibi Consolidated Sales Corporation
 
   
Current Address (and location of chief executive office and Receivables
records):
  4 Gannett Drive
White Plains, NY 10604-3400
 
   
Prior Address:
  None
 
   
Jurisdiction of Organization:
  Delaware
 
   
UCC Filing Office:
  Delaware Secretary of State
 
   
Prior Name:
  Abitibi-Price Sales Corporation

Canadian Seller:

     
Name:
  Abitibi-Consolidated Inc.
 
   
Chief Executive and Registered Office (and location of Receivables records):
  1155 Metcalfe Street, Suite 800
Montreal, QC H3B 5H2
Canada
 
   
Jurisdiction of Organization:
  Canada
 
   
PPSA Filing Offices:
  Quebec, Ontario, British Columbia and Alberta
 
   
Prior Name:
  None

F-1



--------------------------------------------------------------------------------



 



FORM OF NOTICE OF CONTINUANCE AND CHANGE OF ADDRESS

 

TO:                 ABITIBI-CONSOLIDATED U.S. FUNDING CORP. (the "Purchaser")

                        4 Gannett Drive, ACUSFC Room

                        White Plains, N.Y. 10604-3400

                        Attention:  Breen Blaine   

                        Facsimile No.: 914-640-8920

 

RE:                   Amended and Restated Purchase and Contribution Agreement
dated as of January 29, 2008 between, inter alia, the undersigned, as seller,
and the Purchaser, as purchaser (as amended, the "PCA")

 

 

Pursuant to the requirements of Section 9.01(c) of the PCA, the undersigned
hereby gives you notice that it will, on [insert Continuance Effective Date],
continue itself under the laws of Nova Scotia and such continued entity ( "
Continued ACI" ) will be a limited liability company and its name, jurisdiction
of organisation, chief executive and registered office and location of
Receivables (as defined in the PCA) records will be as disclosed in Exhibit F
attached hereto, which Exhibit F shall replace the current Exhibit F to the PCA
on the effective date of such continuance.

signature page follows

 

--------------------------------------------------------------------------------

 


 

DATED this              day of                                        ,
           .

 

ABITIBI-CONSOLIDATED INC.

Per:

 

 

Name:

 

Title:   

 

 

 

Per:

 

 

Name:

 

Title:   


 

--------------------------------------------------------------------------------



SELLER UCC AND PPSA INFORMATION

 

U.S. Seller :

 

 

Name:

 

Abitibi Consolidated Sales Corporation

 

Current Address (and location of chief executive office and Receivables
records):

 

4 Gannett Drive
White Plains, N.Y.  10604-3400

 

Prior Address:

 

None

 

Jurisdiction of Organization:

 

Delaware

 

UCC Filing Office:

 

Delaware Secretary of State

 

Prior Name:

 

Abitibi-Price Sales Corporation

 

Canadian Seller :

 

 

Name:

 

Abitibi-Consolidated Inc.

 

Chief Executive Office (and location of Receivables records):

 

1155 Metcalfe Street, Suite 800
Montreal, QC  H3B 5H2
Canada

 

Registered Office:

 

1959 Upper Water Street, Suite 900
Halifax, N.S.  B3J 3N2
Canada

 

Jurisdiction of Organization:

 

Nova Scotia

 

PPSA Filing Offices:

 

Quebec, Ontario, British Columbia, Alberta and Nova Scotia

 

Prior Names:

 

None.

 

G-1



--------------------------------------------------------------------------------



 



FORM OF NOTICE  OF AMALGAMATION

 

TO:                   ABITIBI-CONSOLIDATED U.S. FUNDING CORP. (the "Purchaser")

                    4 Gannett Drive, ACUSFC Room

                    White Plains, N.Y. 10604-3400

                    Attention:  Breen Blaine

                    Facsimile No.: 914-640-8920

 

RE:                   Amended and Restated Purchase and Contribution Agreement
dated as of January 29, 2008 between, inter alia, the undersigned, as seller,
and the Purchaser, as purchaser (as amended, the "PCA")

 

 

Pursuant to the requirements of Section 9.01(d) of the PCA, the undersigned
hereby gives you notice that, further to its continuance under the laws of Nova
Scotia as a limited liability company, such continued entity ( "Continued ACI "
) will, on [insert Amalgamation Effective Date], amalgamate with a newly
incorporated Nova Scotia limited liability company which, prior to such
amalgamation, will be an affiliate of Continued ACI. The entity resulting from
the foregoing amalgamation (the "Amalgamated Entity") will be an unlimited
liability company and its name, jurisdiction of organisation, chief executive
and registered office and location of Receivables (as defined in the PCA)
records will be as disclosed in Exhibits E and F attached hereto, which Exhibits
E and F shall replace the current Exhibits E and F to the PCA on the effective
date of such amalgamation.

signature page follows

--------------------------------------------------------------------------------


 

DATED this _______ day of _______________________, _________

 

ABITIBI-CONSOLIDATED INC.

Per:

 

 

Name:

 

Title:   

 

 

 

Per:

 

 

Name:

 

Title:   


 

--------------------------------------------------------------------------------

 

ADDRESSES

 

Purchaser:

Abitibi-Consolidated U.S. Funding Corp.

4 Gannett Drive, ACUSFC Room

White Plains, N.Y. 10604-3400

Attention: Breen Baine

Facsimile No.: 914-640-8920

 

 

 

Canadian Seller:

[NTD: insert name of Amalgamated Entity]

1155 Metcalfe Street, Suite 800

Montreal, QC H3B 5H2

Canada

Attention: Treasury Department

Facsimile No.: 514-394-2267

 

 

U.S. Seller:

Abitibi Consolidated Sales Corporation

4 Gannett Drive

White Plains, N.Y. 10604-3400

Attention:  Breen Blaine

Facsimile No.: 914-640-8917

 

 

 

With Copy To:

Attention:  Montréal Legal Department

Facsimile No.: 514-394-3644

 

 

 

 

--------------------------------------------------------------------------------

 


 

 

SELLER UCC AND PPSA INFORMATION

 

U.S. Seller :

 

 

Name:

 

Abitibi Consolidated Sales Corporation

 

Current Address (and location of chief executive office and Receivables
records):

 

4 Gannett Drive
White Plains, N.Y.  10604-3400

 

Prior Address:

 

None

 

Jurisdiction of Organization:

 

Delaware

 

UCC Filing Office:

 

Delaware Secretary of State

 

Prior Name:

 

Abitibi-Price Sales Corporation

 

Canadian Seller :

 

 

Name:

 

[NTD: insert name of Amalgamated Entity]

 

Chief Executive Office (and location of Receivables records):

 

1155 Metcalfe Street, Suite 800
Montreal, QC  H3B 5H2
Canada

 

Registered Office:

 

1959 Upper Water Street, Suite 900
Halifax, N.S.  B3J 3N2
Canada

 

Jurisdiction of Organization:

 

Nova Scotia

 

PPSA Filing Offices:

 

Quebec, Ontario, British Columbia, Alberta and Nova Scotia

 

Prior Names:

 

3224112 Nova Scotia Limited and Abitibi-Consolidated Inc.

 

 

H-1



--------------------------------------------------------------------------------



 



EXHIBIT I

FORM OF NOTICE OF CHANGE OF ADDRESS

TO:                 ABITIBI-CONSOLIDATED U.S. FUNDING CORP. (the "Purchaser")

                        4 Gannett Drive, ACUSFC Room

                        White Plains, N.Y. 10604-3400

                        Attention:  Breen Blaine

                        Facsimile No.: 914-640-8920

 

 

RE:                 Amended and Restated Purchase and Contribution Agreement
dated as of January 29, 2008 between, inter alia, the undersigned, as seller,
and the Purchaser, as purchaser (as amended, the "PCA")

 

            Pursuant to the requirements of Section 9.01(e) of the PCA, the
undersigned hereby gives you notice that, on [insert Change of Address Effective
Date], it will change the address of its principal place of business, chief
executive office and location of Receivables (as defined in the PCA) records as
disclosed in Exhibits E and F attached hereto, which Exhibits E and F shall
replace the current Exhibits E and F to the PCA on the effective date of such
change of address.

signature page follows

--------------------------------------------------------------------------------


 

DATED this              day of                                    ,          .

 

ABITIBI CONSOLIDATED SALES CORPORATION

 

Per:

 

 

Name:

 

Title:   

 

 

 

Per:

 

 

Name:

 

Title:   


 

--------------------------------------------------------------------------------

 

ADDRESSES

Purchaser:

Abitibi-Consolidated U.S. Funding Corp.

[NTD: insert new address]

 

 

 

Canadian Seller:

[NTD: insert name of Amalgamated Entity]

1155 Metcalfe Street, Suite 800

Montreal, QC H3B 5H2

Canada

Attention:  Treasury Department

Facsimile No.: 514-394-2267

 

 

U.S. Seller:

Abitibi Consolidated Sales Corporation

[NTD: insert new address]

 

 

--------------------------------------------------------------------------------



SELLER UCC AND PPSA INFORMATION

U.S. Seller :

 

 

Name:

 

Abitibi Consolidated Sales Corporation

 

Current Address (and location of chief executive office and Receivables
records):

 

[NTD:  insert new address]

 

Prior Address:

 

4 Gannett Drive

White Plains, N.Y. 10604-3400

 

Jurisdiction of Organization:

 

Delaware

 

UCC Filing Office:

 

Delaware Secretary of State [NTD: determine if additional filing office
required]

 

Prior Name:

 

Abitibi-Price Sales Corporation

 

Canadian Seller :

 

 

Name:

 

[NTD:  insert name of Amalgamated Entity]

 

Chief Executive Office (and location of Receivables records):

 

1155 Metcalfe Street, Suite 800
Montreal, QC  H3B 5H2
Canada

 

Registered Office:

 

1959 Upper Water Street, Suite 900
Halifax, N.S.  B3J 3N2
Canada

 

Jurisdiction of Organization:

 

Nova Scotia

 

PPSA Filing Offices:

 

Quebec, Ontario, British Columbia, Alberta and Nova Scotia

 

Prior Names:

 

3224112 Nova Scotia Limited and Abitibi-Consolidated Inc.

 

I-1

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

EXHIBIT A: CREDIT AND COLLECTION POLICY

 

[g47619ex1036image.jpg]

 

Section:

Finance

Policy No.

 

 

 

Title:

Credit policies and procedures

Page 1 of 18

 

 

 

 

Issue date:  August 1st 2001

                                                                

 

                          

 

                                         
                                        

 

 

Table Of Contents:

 

 

 

 

 

Executive Summary:

 

2

 

 

 

Credit Investigation/Review:

 

3

 

 

 

Terms of Sales:

 

9

 

 

 

Collection Procedures:

 

10

 

 

 

Accounts Receivable/Cash Application Process:

 

15

 

 

 

Payable Rebate Process:

 

16

 

 

 

Bad Debt Losses:

 

18

 

 

 

Reporting:

 

20

 

 

 

--------------------------------------------------------------------------------

 


 


[G47619EX1036IMAGE.JPG]


 


 


EXECUTIVE SUMMARY:

 

The Credit Group has as its dual role the protection of the Company's investment
in accounts receivable, and the promotion of profitable sales.

 

 

A close working relationship is maintained between the Credit Group, and the
other groups with a direct impact on results and deliverables.

 

 

The Credit Group works closely with Sales personnel in the collection of overdue
accounts, recognizing special circumstances that might require the intervention
of Sales.

 

 

This Credit Group, hereinafter CG, manual of credit procedures has been
developed to set the practices of Abitibi-Consolidated Inc Worldwide and for all
product groups, Newsprint, Commercial Paper Products, Lumber and International
(including Latin America, ROW, Europe) and Recycling.

 

 

The procedures outlined herein will be a guideline for Abitibi-Consolidated
Worldwide Credit Group, Sales Group and all its supports to further clarify the
working relationship between their services and those of CG.

 

 

This is an evolving manual and will be updated and improved to support new
Abitibi-Consolidated Inc programs.

 

 

Madeleine Féquière

Director Credit, Credit & Collections

Treasury Services

Credit Risk and Accounts Receivable Management  

 * Mission Statement:

Worldwide Credit Group shall function in the Treasurer Group, and its activities
shall be coordinated with overall corporate policy and the activities of
worldwide sales.

 

2

 

--------------------------------------------------------------------------------

 

[g47619ex1036image.jpg]

 

To assist in the increase of WW revenue and market share, it shall be the
responsibility of WWCG to:

 

 

1.       Assess risk of current and prospective customers

2.       Set credit limits and maintain their integrity

3.       Provide and maintain positive and constructive attitude towards our
customers and strategic partners

4.       Maximize revenue and protect ACI assets

5.       Manage the costs associated with bad debt and slow payments

6.       Maintain the financial integrity and control ACI assets

7.       Manage risk of our new business opportunities.

 

Organization Overview:

 

 

The Credit and Collections organization is currently centralized in Montreal
(see organization chart attached).

 

 


CREDIT INVESTIGATION/REVIEW:

 

New Customer Policies:

 * Credit Investigation


3

--------------------------------------------------------------------------------


 

The following documents and information should be obtained by Sales or its
supports during contract negotiations and submitted to their designated Credit
Group Representatives.
 

1.       Completed credit application signed by an officer or officers of the
company.

2.       Forecast of the annual requirements to be generated by the customer.

3.       Bank references, a written formal authorization from customers agreeing
to the release of such information, may be requested.  Customer is obligated to
provide the authorization.

4.       Obtain W-9 or equivalent form prior to credit limit set-up in address
book

5.       Trade references, names of customer vendors, will be requested from
customer. (at least, 1 reference in the Paper Industry).

6.       Financial statements, preferably audited (Analysis to be conducted by
Credit Group may include, but not be limited to balance sheet, income statement,
and cash flow and change in working capital statements.

7.       In addition to the info provided by sales, Credit Group will order
credit reports from the various agencies such as Dun and Bradstreet to obtain
additional credit information, if required.

 

 * Exchange of Credit Information

The Credit group will release credit information related to customer payment
experience only to suppliers with a membership at one of the following NACM &
FCIB organizations: National Fine Paper Manufacturers (VAP), Newsprint & Allied
Products, National Forest Products, & Forest Products Export . The Credit Group
will also release information to all of our customers upon receiving a written
request. Credit information will be given on customers with special arrangements
with ACI only upon written customer's authorization to avoid any non-disclosure
issues.  Credit information on customers will not be given by phone under any
circumstances in order to mitigate potential problems. Minimum 3 days to process
a request.  

 * Credit Authorization Turn Around Time

The turn around time for making a credit recommendation on new accounts is five
(5) business days when information is readily available.

 

4

--------------------------------------------------------------------------------

 

[g47619ex1036image.jpg]

 

For out of country customers, it typically takes two (2) weeks after receipt of
the completed credit application from the customer.  This time frame could be
longer if the credit references do not respond or the application is incomplete.

 

Note:  If required, upon approval, a letter will be forwarded to customer to
confirm credit limit and terms of payment to the exception of Lumber.  Sales and
Customer Service will be advised through e-mail. A signed centralized contract
must be made available to Credit when needed.  

 * Credit Limit Categories

After investigations, customers will be placed in one of three risk categories
for the credit department use only. Based on the decision criteria, Credit will
make a determination about the customer's credit worthiness.  A customer deemed
credit worthy is approved for standard terms; a customer who is not deemed
creditworthy will only be approved with security.  

 

 * Risk categories:

1.       Low Risk or A Rating in system – credit hold exempted customers, select
credit worthy customers

2.       Medium Risk or C Rating in system – No credit hold exemption, no
security required

3.       High Risk or E Rating in system - Surety required, security deposit,
letter of credit, pre-payment, etc. (ongoing monitoring), $1.00 credit limit
assigned.

 

If there are major issues or disagreements, Sales and Credit will discuss other
alternatives that would be in ACI's best interest.

 

In addition, credit limit should be assigned to customers during peak buying
period during the month as opposed to assigning credit limit based on month end
balance after payment is received.

 

Domestic & Export - including Bridgewater – Internal Approval guidelines on New
& Existing Accounts

 

Delegation of Authority is applicable regardless of risk categories and
regardless of Export Development Corporation's approval)  

 * $10,000.000 + President and CEO

5

--------------------------------------------------------------------------------

[g47619ex1036image.jpg]

 * Up to $10,000.000 or less - Sr. V-P, Corp. Dev. & CFO

 * Up to  $5.000.000 or less – V-P & Treasurer

 * Up to $3.000.000 or less – Director Credit /Credit & Collections

Domestic / Export – EDC required guidelines on New Accounts & existing Accounts,
regardless of risk categories . 

 

Discretionary Credit Limit (DCL) of $1,000,000 or $500,000 may apply to all
buyers (except those excluded in writing by EDC) in all markets. EXCEPT
Venezuela where the coverage is conditional upon obtaining confirmation that the
buyer has been granted authorization from Venezuela's foreign exchange
administration commission (CADIVI) to acquire foreign currency for the subject
shipments and accordingly, the corresponding registration number (AAD number)
for that shipment.  A further condition is that it will apply only to existing
buyers who have been able to obtain funds through the CADIVI process during the
12 months prior to September 1, 2004.  Any new buyers, or existing buyers with
no tract record of having accessed funds through CADIVI, would need to be
approved by EDC.

 

 * Method 1 - Abitibi to justify $500,000 DCL coverage (without having to refer
   to EDC) based on:

 * Abitibi's own experience with buyer during the past 12 months.

 

 * Method 2 - Abitibi to justify $500,000 DCL coverage (without having to refer
   to EDC) based on:

 * Written Credit Information – Favorable, provided by a recognized credit
   information agency or a bank, which supports the extension of credit for the
   amount of the sale.  The information must not be dated more than 12 months.

 

 * Method 3 – Abitibi to justify $1,000.000 DCL coverage (without having to
   refer to EDC) based on:

 * Financial Statements and written credit information – Favorable financial
   statements in combination with favorable written credit information of the
   buyer, which support the extension of credit for the amount of the sale.  The
   fiscal year end of the statements cannot be more than eighteen months. EDC
   understands and agrees that in most cases, it will be difficult to obtain
   financial statements, in such cases, Abitibi is required to obtain a detailed
   bank report from customer to satisfy EDC requirements.

 6

--------------------------------------------------------------------------------

 

[g47619ex1036image.jpg]

 

 * Credit Evaluation of Existing Customers and Review

 * Evaluation of Existing customers:

 

The evaluation of existing customers is initiated by the submission of a request
by sales for incremental shipments.  The major difference in the evaluation of
an existing customer and a new customer is that there is an established
relationship and therefore Credit can make a more informed decision.  Utilizing
the customer's history with ACI, Credit can review the customer's usage/billing
and payment habits for prior ACI services.  In addition to affording Credit
access to additional information in the decision making process, there is also
an opportunity to leverage the request for additional services to collect on
past due amounts.  The following is a brief synopsis of the evaluation process
for existing customers:

 

 * Sales submits request for incremental shipments.

 * Credit performs the credit review, including researching the customers A/R
   balance and past payment trends.

 * Should the A/R balance be current, past payment trends acceptable, and all
   other components of the credit review acceptable, the customer's credit limit
   will be increased and the request approved.

 * In the event that there are past dues and all other components are
   satisfactory, the request will be held up until the past dues are settled
   before releasing pending orders.

 * In the event that there is a history of late payments and all other credit
   review components are satisfactory, Credit will consult Sales for feedback on
   customer to assist in the credit decision.

 * In the event the internal information is satisfactory and the other
   components are not, a decision to require surety or not will be made.

 

 * Periodic or Annual Reviews:

 

The objective of the periodic or annual credit evaluation is to assess an
existing customer's ability to meet the terms and conditions of existing service
that is to be renewed or amended including changes to commitment levels,
estimated run rates, and changes in products and services consumed.

 

7

--------------------------------------------------------------------------------

 

[g47619ex1036image.jpg]

 

Customers with credit limit < $500k are reviewed on a 12 month basis (ACI own
experience or written credit information)

 

Customers with credit limit >$500k and up to $1.0M are reviewed on a 12 month
basis (Financial statements dated less than 18 months  & written experience
dated 12 months or less)

 

Customers with credit limit >$1.0M whereas EDC had issued a cover letter for
continuing coverage are reviewed by EDC according to their own review date
guidelines and coverage will remain in place until otherwise advise.

 

Historic evidence proves that a customer's credit worthiness constantly changes
due to dynamic elements present in business cycle.  Evaluating a customer's
ability to pay ACI, therefore, cannot be based on a single transaction but must
be regularly and consistently reevaluated.  The following is a listing of
occurrences that will trigger a review:

 

 * Credit can initiate a review of a customer based on information obtained from
   Dun & Bradstreet's Portfolio Manager, based on public information obtained
   from newspapers, magazines, etc...

 * Credit can initiate a review of a customer anytime if judged necessary.

 * Sales Team can initiate a review of a customer by submitting a request to
   Credit.

 * Credit Coordinators are requested to show in Abiserve Last Credit Review date
   as well as Next Credit Review date.  An exception report will be ordered to
   monitor customers up for credit review and ensure timeliness of the process
   on a daily basis.

 

 * Contractual Agreements (Verbal or Written)

Contractual agreements are those reviewed by Legal and/or negotiated by Sales
with new (after credit investigations) and existing customers.  Credit should be
notified of any amendments to the contractual agreement related to payment terms
and conditions.   

 

8

--------------------------------------------------------------------------------

[g47619ex1036image.jpg]

 

Credit Coordinator may obtain copies of such agreements upon request from Sales
Accounting.

 

 * Creation of Customer Identification Number (ID#)

System administration from Sales Service Department is responsible for proper
customer set up in the address book.  Credit Coordinator is responsible for
proper set up of the following fields:  legal name, credit limit, credit rating,
terms of payment and Federal Tax ID #.

 

 * Customer Credit Files

Credit will create and maintain complete and current credit and collection files
on all customers.  These credit files may include the following information when
available:

 

1.       Credit application

2.       Signed customer contract, if required

3.       Bank and trade references

4.       Financial statements, if required

5.       Credit agency reports

6.       Copies of security agreements, if required

7.       Any additional relevant information


 * TERMS OF SALES:

 

 * Standard or Regular Terms:

 

 * Newsprint – Net 30 days and some approved extended 60+ day term.

 * Commercial Paper Products – Industry term may vary from 45 days to 60 + days.

 * Lumber – .9% 10 days.

 * International – country specific or market specific in agreement with EDC

 

 

 * Special/Extended Terms:

 

Terms may vary by country, special products requirements and international
regulations

 

Domestic Accounts - Special or extended terms have to be approved by a U.S
Vice-President

 

9

--------------------------------------------------------------------------------

[g47619ex1036image.jpg]

 

 

 

 

International Accounts - Special or extended terms have to be approved by a
Vice-President.

 


 * COLLECTION PROCEDURES:

 

The following summary identifies the collection activity that can be applied to
all levels of business segment accounts.

 

Credit Group representatives work to convert accounts receivable into cash.
Group optimizes productivity by managing day-to-day duties including customer
contact and interaction with various ACI groups: Accounts Receivable, Finance,
Sales, Customer Accounting, Sales Service, Agents and Legal & Regulatory
Affairs.

 

Additionally, Credit Coordinators are knowledgeable of various products,
Accounts Receivable Systems etc. ACI customers are expected to pay their
invoices as per obligated terms. Credit Group representatives are responsible
for identifying the cause of any delinquency. Delinquent receivable issues
result from customer non-payment as well as internal Company problems such as
billing, sales "rate" misquotes.  Credit Group representatives are most
effective working directly with customers to resolve issues impacting the
customer's ability to remit payment. Our collection approach is to do everything
possible to assist the Sales Team and the customer in correcting problems that
impede their ability to pay.

 

 * Aging

 * 1 day beyond terms of payment, collection process begins - if required

 * 15 days beyond – a minimum of 3 calls – if required

 * 20 days beyond - 1 written notice to customer - if required, Director Credit
   and Sales must be notified.

 * 60 days beyond terms, negotiate payment plans or surety - if required

 * 70 days beyond terms – No payment agreement, No surety  - Issuance of NOI
   (notice of intent to terminate service or release to legal or collection
   agencies) if required.

Note:  This timeline is to be used as a guideline.  Timeline may be longer when
there is manual posting of invoices or if invoices are delivered late or other
related billing issues.  Collections notes must  be recorded in Abiserve. 

 

 

 * Hold Orders Procedures

 

 * Customer Service Representative enters an order

10

--------------------------------------------------------------------------------

[g47619ex1036image.jpg]

 

 * Abiserve is ONLY credit limit driven .  If customer is over the credit limit,
   the system will automatically hold all orders.

 * The Hold order is then referred to the Credit Agent for release.  Before the
   order is released, the Credit Agent must do the following:

 * If the Customer is over the credit limit, initiate a credit review. It takes
   us 48 hours to investigate and increase the limit. If for financial reasons,
   we feel that the credit limit should not be increased Sales & SSR are advised
   of the situation asap.  Credit and Sales will arrive at a decision to release
   the order or not

 * If the customer has past due invoices to be cured and has already mailed its
   payment, the order is released asap and a credit review is initiated
   immediately afterwards to provide customer with more capacity if necessary. 

 * If the Customer is unable to pay and we are negotiating payments, Sales and
   SSR are advised of the situation asap.  Credit and Sales arrived at a
   decision to release the order or not.

 * Only Credit Coordinator is to advise the customer that the order is on hold
   with the agreement of Sales and Sales Agents.

 * The Director Credit is required to approve all amounts in excess of the
   credit limit.

 

 * SX order release

 

Stock paper delivered from a warehouse to a customer is released with an "SX"
order. A held SX order has to be released by the Credit coordinators in order to
reach the billing process.

 

Since SX orders are not listed on "WDP " Warehouse Daily Planning report sent
electronically by Abiserve to the warehouses, SSRs have to manually forward all
SX order documentation. However, no credit check is performed before the
documentation is sent.

 

As a result, SX orders are delivered to customers before the Credit department
releases the order in the system.  To be in compliance with the credit policy,
as a rule SSRs are instructed not to release any SX orders until they have been
released off credit hold by Credit Coordinators. 

 

Exception "Blanket Release"

 

11

--------------------------------------------------------------------------------

[g47619ex1036image.jpg]

 

A short list of Top customers have been designated as "blanket release" meaning
they are allowed to pick up their own paper from the warehouse.

 

To be designated as "blanket release", a customer has to be flagged in the
system as "credit exempt" meaning credit coordinators intervention is needed
only, once maximum credit limit allowed has been reached.

 

Blanket releases are purely a manual system, totally non transparent to credit
coordinators.

 

In order to better control this process, the following controls have been put in
place:

 

1.       SSRs Managers will provide a monthly list of designated customers to
the Director Credit for approval.

2.       Director Credit will only approve customers that are credit exempted
(meaning orders go through without credit intervention until credit limit is
surpassed)

3.       Credit Coordinators will monitor the exposure of all customers on the
list periodically.

4.       Sales Accounting will monitor all releases from warehouse and ensure
proper billing.

:

 

 

Coverage for National Holidays

 

 * Day before a national holiday, the credit department is required to do the
   following:

 * Take a picture of all orders on hold

 * Send a HOT list of critical accounts to Sales Service Managers (SSM) not to
   be released from hold

 * SSM's to sign a release form allowing them to perform such function.

 * Send the release password to the SSM's granting them access to release the
   following types of orders ONLY:

A)     Top Accounts (credit hold exempted) where SSR's had made changes to an
order and the amount of the order has changed.  B) Emergency shipments or last
minute orders for our Top Accounts (credit hold exempted) Anything else should
remain on hold until Credit Department is back to work.

 * Following day, SSM's will provide the respective Credit Agents, a listing of
   all orders that have been released off credit hold.

12

--------------------------------------------------------------------------------

 

[g47619ex1036image.jpg]

 * Following day, Credit Department will change the password for order release.

 

 

 * Payment Plans and Note Receivable Arrangements

 

 * Payment Plans:

 

Customers who are past due or beyond normal terms may be considered for a
payment plan to enable them to continue the business relationship by reducing
and eliminating the past due debt.  The payment plans will be limited to short
term (90 days) solutions in order to assist customers to return to the original
terms of their contract. 

 

Domestic Accounts – Payment Plans have to be approved by a U.S Vice-President

 

International Accounts – Payment Plans have to be approved by a Vice-President.

 

 

 * Note Receivable Arrangements :

 

Note receivable should be drafted and reviewed by Legal.  In order to approve a
note, the account exposure should be $1.0M or more.  Terms are not to exceed 1
year. The rate is to be discussed with the V-P and Treasurer. Before acceptance,
all notes arrangements should be approved by EDC. 

 

Domestic Accounts – Notes Receivable have to be approved by a U.S Vice-President

 

International Accounts – Note receivable have to be approved by a
Vice-President.

 

 

 

 * Standard Escalation Policy:
   
    

 * From time to time the Credit Coordinators may need to escalate an account to
   the Director Credit in order to gain resolution.  In compliance with the
   above mentioned collections procedures, the Credit Coordinators will escalate
   the files accordingly to Director Credit by providing detailed information
   and documentation for final disposition.

 13

--------------------------------------------------------------------------------

[g47619ex1036image.jpg]

 * Statement of Accounts:
   
    

 * Customers are to receive a statement showing the status of their accounts
   with ACI, if not otherwise stated.  It is the Sales Accounting Group's
   priority at month end to ensure that the statements are sorted and mailed to
   customers by the 5th business day after the completion of the billing cycle.

 

 * Customer Visits

 

 * The Director Credit will conduct visits in concert with Sales representatives
   and the Credit Coordinators when appropriate to achieve the following
   objectives:
   
    

 * To develop a relationship with the customer

 * To enhance relationship with Sales

 * To observe facilities (plant, location, equipment, inventory)

 * Discuss specific requests (terms, extension of credit limit, etc)

 * Discuss and review confidential financial data

 * Resolve disputed items

 * Resolve collections issues

 

 * Paper Industry Group Meeting:

 

 * Director Credit, Credit Coordinators will participate in specific paper
   industry group meetings quarterly, to open up communications line for the
   exchange of credit information with direct impact on reduction of outstanding
   delinquent receivables and write-offs.  Members obtain performance
   information but also have the chance to network and build relationships with
   credit professionals in the same industry.  Currently ACI's registered in the
   following groups:
   
   Lumber – NACM National Forest Products Group
   International – FCIB Forest Product Export Group (Domestic and Europe)
   Newsprint – NACM National Newsprint & Allied Products Group
   Commercial Paper Products – Fine Paper Group

 

 * NOI (Notice of Intent to stop shipment):
   
    

 * If all efforts for resolution have failed and accounts remain past due or in
   default beyond the determined cure period, the Credit Coordinator will
   escalate the file to Director Credit for resolution.

14

--------------------------------------------------------------------------------

 

[g47619ex1036image.jpg]

Before sending NOI, Credit will notify appropriate individuals. Director Credit
is directly responsible to seek further approval if necessary.  

 

 * Stop Shipment Procedure:

 

Once all collection efforts have been exhausted and failed.  The last step in
the collections process is to ensure that service is stopped and appropriate
actions must be taken to recover the debt. Sales must be notified of such
actions.

 


 * ACCOUNTS RECEIVABLE/CASH APPLICATION PROCESS:

 

The Accounts Receivable/Cash Application group is directly responsible for the
timely and accurate distribution of payments received by ACI.  They are also
responsible for directly communicating the cash application status (Unapplied,
on account, and Unidentified) to Credit and Collections, and Customer Accounting
Representative.
 

 * Customer Deductions/Discrepancies

 

 * Cash Applications will submit all discrepancies on a daily basis to Credit

 * Credit will contact their respective customers to source out the reasons for
   the discrepancies on a daily basis and sign their names on the check stubs.

 * Cash Applications will submit all check stubs or other documents to Sales
   Accounting with reasons for discrepancies on a daily basis.

 * Sales Accounting will conduct analysis within same month and forward their
   analysis to Salesrep for appropriate actions with a deadline and copy to
   Credit.  Copy also to Sales V.P. only if required.

 * Sales will decide of the outcome of the analysis within the allowed deadline
   and reply to: A) Sales Accounting if decision is in favor of the customer in
   order to issue credit note. B) Credit if decision is in favor of Abitibi in
   order to collect the amount due.

 * Monthly, Sales Accounting will issue a report to Sales and Credit listing all
   accounts analyzed within the month for follow-up.

15

--------------------------------------------------------------------------------

[g47619ex1036image.jpg]

 

 * If no resolution within 60 days, Sales Accounting should escalate the case to
   the respective V.P. or Senior V.P. Sales only  if Required.

 * Credit Coordinators are responsible for all open items on their respective
   Aging and are responsible to follow-up with Sales Accounting for quick
   resolution not to penalize the securitization program.

 

 * Unapplied Cash
   
    

 * Cash applications Specialists will advise Credit and Sales Accounting of
   unapplied cash promptly.

 * Cash Applications will cure the cash as per Sales accounting's instructions.

 * Once special arrangements are deducted, a monthly listing of unapplied cash
   will be forwarded to Sales Accounting. 

 

 * Returned Item Procedures
   
    

 * Cash application will forward all returned drafts to Credit Group on a daily
   basis with the following information:

 * Customer

 * Check number

 * Amount of remittance

 * Date item was returned

 * Reasons for return if available: (customer dispute, insufficient funds, bank
   error, etc)

 

The Credit and Collections group will contact customer to notify them of the
returned check.  Certified funds may be required in order to cure the default.  

 


 * PAYABLE REBATE PROCESS:

 

 * As a rule, no rebate payment should be forwarded to a customer with a past
   due amount with ACI.  Sales Accounting will first advise Sales of the
   situation.  A listing of all rebate payments for review before release should
   be forwarded to Credit.

16

--------------------------------------------------------------------------------

[g47619ex1036image.jpg]

 

 

Note:  Please reference terms of contract prior to initiating a hold on a rebate
payment to our customers.

 


17

--------------------------------------------------------------------------------

 

 

[g47619ex1036image.jpg]

 


 * BAD DEBT LOSSES:

 

 * Actions following Cancellation
   
    

 * Provide customer final opportunity to settle debt.

 * Send customer notification that debt will be pursued through use of outside
   sources (included in NOI).

 * Collection agency

 * Internal legal department through suit or arbitration

 * External legal firms through suit or arbitration

 * Legal Write-offs

 * Prepare legal package and forward to Legal department for pursuit of debt
   (internal or external).

 * Criteria for Legal – Balances greater than $50,000.

 * Agency Write-offs – Balances less than $50,000

 * Accounts submitted manually to an Outside Collection agency.

 

 * Collection Agencies

 

 * From time to time when all collections efforts have been tried and failed,
   accounts will be released to OCA (outside collection agency).  An OCA must be
   bonded and a member of the National Law League.  Credit Coordinators are
   responsible for selecting or recommending accounts to be placed with a
   collection agency and inform the Director Credit/Credit prior to releasing an
   account to a collection agency

Before releasing an account to an OCA, the Director Credit/Credit will notify
Sales and EDC.

 

 * Bankruptcy Proceedings

 

The Director Credit will handle all legal and regulatory Affairs and determine
the best course of action for the recovery of outstanding debts.  In cases of
customer bankruptcy or pre-bankruptcy formation of creditors committees, Credit
will actively serve on such committees.  

 

 18

--------------------------------------------------------------------------------

[g47619ex1036image.jpg]

 

 * Reserves/Bad debt allowances
   
    

Director Credit to identify and set aside specific reserve for bad debt items
and notify General Accounting quarterly.  General Accounting is responsible for
establishing total reserve balances. The Treasurer must approve any adjustments
to the reserves.

 

ACI has adopted the customer specific method and the process is as follow:

1.       Quarterly the credit department will download directly from Abiserve
the Aging Report that reconciles with G/L including all House Accounts;

2.       All accounts credit-insured over 90 days past due will be analyzed and
assigned a certain percentage of risk if required;

3.       All accounts self-insured over 60 days past due will be analyzed and
assigned a certain percentage of risk if required

4.       All accounts co-insured with EDC will be analyzed and assigned a
certain percentage of risk if required

5.       All accounts assigned a certain percentage of risk will be well
documented and back up provided to accounting.

 

 * Write-off Procedure
   
    

Once customer's account is canceled due to non-payment, write-off procedures
should be initiated.

 

 * Approval Levels: Bad Debts Write-off:

(Gross loss amount) 

 * $1.000 + President and CEO

 * Up to $1.000 Sr. V-P, Corp. Dev. & CFO

 * Up to  $500 or less – V-P & Treasurer

 

 * Documentation supporting Write-off

 

 * Business case supporting write-off

 * Copies of customer D&B or other credit agency report if available

 * Current statement of account, customer aging

 * EDC's claim copy showing receipt

 * Other supporting documentation, returned checks, bankruptcy notices, etc.

 19

--------------------------------------------------------------------------------

[g47619ex1036image.jpg]

 * Proposed journal entry to recognize actual bad debt write-off by Cash
   application coordinator

 

 * Debit Bad Debt Reserve, Account, General Ledger

 * Credit Trade A/R, Account, Subsidiary Ledger

 

 

 * Frequency and owners of process

 

 * Actual bad debt losses incurred should be recognized as they are identified
   throughout the quarter.

 * Director Credit/Credit should initiate the processing of the write-off.

 * General Accounting will prepare entries to be recorded in G/L and S/L.

 


 * REPORTING:

 

The Credit group will produce and distribute the following report, if required:

 

1.       Monthly Aging by Sales Representatives

2.       Monthly 30+ aging in absolute dollars and as a percentage of the total
A/R balance

3.       Monthly Top 25 in dollars owing in each product group

4.       Monthly Days Sales Outstanding by product group

5.       Monthly Collection Effectiveness Index

6.       Monthly Over the credit limit report if required (see AFDA )

7.       Monthly Critical List Report (Notes, Payment Plans, Letters of Credit
Report) if required

8.       Quarterly AFDA (allowance for bad debt report)

9.       Monthly 90+ days Report to EDC

10.    Monthly 60 days over 10% to EDC

11.    Monthly inactivation of accounts over 6 months  - And change credit limit
to $1.0)

12.    New customer report

13.    Customer due for Credit Review

14.    Daily program to run CX customers with an order

15.    All other reports required to manage our business


 


 * SECURITY MATRIX REVIEW:

 

Security access will be performed quarterly or immediately following a
change/movement in treasury Department personnel.

 

ANNEX A: INSURANCE POLICY

 20

--------------------------------------------------------------------------------

 



--------------------------------------------------------------------------------

ANNEX H: INSURANCE POLICY

LOGO [g47619g14h77.jpg]

May 24th, 2006

Madeleine Féquière

Director of Credit

Abitibi-Consolidated Inc.

1155 Metcalfe Ste 800

Montreal, PQ, H3B 5H2

Dear Ms. Féquière:

Re:    Policy No. CG 1 22818

We acknowledge receipt of your acceptance and thank you for continuing to Insure
with us.

Enclosed is a copy of your policy documentation as follows:

 

 

•

 

General Terms and Conditions;

 

 

•

 

Coverage Certificate, which contains the specific Policy parameters applicable
to you;

 

 

•

 

Country Schedule, which specifies the countries covered, the maximum payment
terms and the applicable premium rates;

 

 

•

 

Credit Management Schedule, which sets out the methods you may use to establish
a Credit Limit for each of your buyers and your obligations regarding overdue
accounts;

 

 

•

 

Endorsements which modify the Policy as specified: Declarations and Payment of
Premium; Continuous Coverage Between Two Policies - Credit Limits; Sales by
Foreign Affiliate - Goods Manufactured in Canada or Offshore; Sales Out of
Consignment Inventory or Exhibition Stock; Boycott; Credit Limit for ILC Sales
(Confirmed and Unconfirmed ILC) and Coverage to Canadian Buyers Involving
Foreign Countries.

We have also enclosed six Additional Canadian Insured endorsements. Please send
us a signed copy of each at your earliest convenience.

Should you have any questions, please do not hesitate to contact me.

 

Yours truly,

LOGO [g47619g62z21.jpg]

Marlène Bouchard

Underwriter

Forestry

Telephone: 1-888-332-4089

Fax: 613-597-8830

mbouchard@edc.ca

C.C.:    Daniel Galvao, Marsh Canada Limited

 

151 O’Connor Ottawa ON Canada K1A 1K3

LOGO [g47619g92s99.jpg] 613—598—2500    Fax: 613—237—2690    www.edc.ca

   LOGO [g47619g36n50.jpg]



--------------------------------------------------------------------------------

LOGO [g47619g47m20.jpg]

ACCOUNTS RECEIVABLE POLICY (SHIPMENTS)

GENERAL TERMS AND CONDITIONS

This insurance policy is issued to the Insured identified in the Coverage
Certificate by Export Development Canada (“EDC”) and Compagnie Francaise
d’Assurance pour le Commerce Extérieur – Canada Branch (“Coface”), who are
together referred to in this Policy as the “Insurers”. The Insurers have
separate liability to the Insured.

EDC is the Administrator of this Policy for the Insurers. All communications and
correspondence between the Insured and the Insurers are to be with EDC, and all
requests, claims, declarations and other submissions and notices required by the
Policy to be made to the Insurers are to be made to EDC. All premium is to be
paid to EDC.

Capitalized terms not defined in this document shall have the meanings given to
them in the Coverage Certificate.

COVERAGE

 

  

1.

  

The Insurers hereby provide insurance for goods Shipped on or after the Coverage
Effective Date, subject to the provisions of this Policy and in consideration of
the Insured’s payment of the Acceptance Fee and undertaking to pay all required
premium.

EDC Coverage

     

EDC insures the Insured against and agrees to pay the Insurance Percentage of
any loss covered by the Policy that is sustained by the Insured under Eligible
Contracts with buyers in countries listed in the Country Schedule (excluding
Canada), as a direct result of the occurrence of any Risk described in Section
2. Such a loss is referred to as an “Export Loss”. The amount of any Export Loss
will be determined pursuant to Section 19.

Coface Coverage

     

Coface insures the Insured against and agrees to pay the Insurance Percentage of
any loss covered by the Policy that is sustained by the Insured under Eligible
Contracts with buyers located in Canada (if Canada is listed in the Country
Schedule), as a direct result of the occurrence of a Risk described in
Subsection 2(1), 2(2) or 2(3) only. Such a loss is referred to as a “Domestic
Loss”. The amount of any Domestic Loss will be determined pursuant to Section
19.

Loss

     

The term “Loss”, when used in this Policy, means either an Export Loss or a
Domestic Loss, or both, as the context requires. A Loss is covered under this
Policy only if it is an amount that was payable by the buyer which was not paid
as a direct result of the occurrence of a covered Risk or which would have
become payable under the Eligible Contract if the Risk had not occurred.

Risks

  

2.

  

The risks that are covered under this Policy (the “Risks”) are the following:

Insolvency

     

(1)

  

failure of the buyer to pay when the financial situation of the buyer has
resulted in:

        

(a)

  

proceedings being commenced under the bankruptcy or insolvency laws of the
buyer’s country for the reorganization of the financial affairs of the buyer or
the winding up of the buyer; or

        

(b)

  

the conclusion of a composition arrangement which is legally binding on all the
creditors of the buyer;

 

   151 O’Connor, Ottawa, ON K1A 1K3    Page 1 of 14    LOGO [g47619g92s99.jpg]
613—598—2500    Fax 613—237—2690    www.edc.ca    30-028-Globex-Quebec (0705)



--------------------------------------------------------------------------------

        

Limit or Credit Approval, exclude a buyer, or change the provisions of the
Country Schedule, including, without limitation, by removing a country from the
Country Schedule. However, any such change, cancellation or withdrawal shall
apply only to goods to be Shipped after receipt of the notice by the Insured
(the date of such receipt to be determined in accordance with Section 35). Any
Loss with respect to goods Shipped after receipt of the notice, other than goods
Shipped in accordance with a change set out in any such notice, shall be
conclusively deemed to be a Loss that was due to a cause avoidable by the
Insured and therefore excluded from coverage pursuant to Section 8 of the
Policy.

Changes – annually

     

(2)

  

The Insurers shall have the right to change the premium rates and any term or
condition of the Policy as of any Anniversary Date, provided that the Insured is
sent an initial notice, at least 60 days prior to the Anniversary Date, that
changes may or will be made to the Policy, but the changes need not be specified
as part of such initial notice. The Insured will be notified of the specific
changes at a later date and the changes will become effective on the first
Anniversary Date following the Insurers’ initial notice if the Insured notifies
the Insurers that the changes are acceptable. If the Insured does not agree with
the changes, the Policy will terminate 60 days after such Anniversary Date and
during that 60 day period the existing rates and terms and conditions will
continue to apply.

Application

  

5.

  

The statements made by the Insured in the Application are the basis upon which
this Policy has been issued. If any such statements are untrue, incomplete or
incorrect in any material respect, this Policy shall be void as of the Coverage
Effective Date and the Insurers may retain any premium and fees that have been
paid.

Documentation Risk

  

6.

  

Even though the Insurers may have received from the Insured, or provided
comments on, any contract of sale, agreement or other documentation, the Insured
remains responsible for ensuring the effectiveness of all documentation,
including ensuring that an agreement creates a binding payment obligation by the
relevant party.

Disputes

  

7.

  

If there is a dispute between the Insured and the buyer with regard to any
matter which brings into question the amount owing (or whether there is any
amount owing) by the buyer to the Insured (a “Dispute”), the Insurer shall have
no liability with respect to the claim until the Dispute is finally settled, by
negotiation or otherwise, and the Loss amount is clearly established.

EXCLUSIONS

 

  

8.

  

The Insurers shall not be liable for the payment of a claim for Loss if:

Misrepresentation

     

(1)

  

the Insured has at any time made any misrepresentation to an Insurer or has
failed to disclose to the Insurers any information that is material to the
rights, liabilities or obligations of either Insurer under this Policy;

Changing Terms of Payment

     

(2)

  

the Insured has agreed with the buyer to change the payment terms under the
Eligible Contract, unless:

        

(a)

  

the Insurer has given its prior written approval;

        

(b)

  

such agreement constitutes a composition arrangement that is legally binding on
all creditors of the buyer; or

        

(c)

  

the agreement was made in the circumstances described in Section 9;

 

Page 3 of 14 30-028-Globex-Quebec (0705)



--------------------------------------------------------------------------------

DUTIES OF THE INSURED

 

 

Notification of Other Contracts

  

 

10.

  

 

The Insured shall promptly notify the Insurers each time a shipment of goods is
to be made by the Insured under a contract of sale (other than an Excluded
Contract) that is on terms not provided for in the Country Schedule or with a
buyer located in a country not listed in the Country Schedule, and on being so
notified, the Insurers shall either:

     

(1)

  

extend the insurance coverage to include the contract of sale as an Eligible
Contract by adding the buyer’s country and/or the new payment terms to the
Country Schedule, and advise the Insured of the terms of such coverage; or

     

(2)

  

designate the contract of sale as an Excluded Contract.

  

11.

  

On or before the 20th day of the month following the end of each Declaration
Period, the Insured shall:

Declarations

     

(1)

  

complete and return to the Insurers the declaration worksheet provided by the
Insurers, specifying by country (or, in the case of Canada, by province or
territory) where the buyer is located, the Gross Invoice Value of all goods
Shipped during that Declaration Period under contracts of sale other than
Excluded Contracts, and if no such goods have been Shipped during that
Declaration Period, the Insured shall submit a nil declaration; and

Payment of Premium

     

(2)

  

pay premium, computed on the Gross Invoice Value of all goods Shipped during
that Declaration Period under contracts of sale other than Excluded Contracts,
at the rates applicable on the date the goods were Shipped, as set out in the
Country Schedule, and any applicable taxes.

Payment of Other Fees

  

12.

  

Upon receipt of a statement of account, the Insured shall promptly pay all fees
owing for any services provided by the Insurers or obtained by the Insurers for
the Insured for purposes of the coverage.

Overdues and Events that Could Cause a Loss

  

 

 

13.

  

 

 

The Insured shall immediately notify the Insurers of any event or circumstance
of which the Insured is aware that could cause a Loss, including, without
limitation, any deterioration in the financial condition of a buyer, and, on or
before the 20th day of each calendar month, the Insured shall provide the
Insurers with full particulars as to all amounts payable by buyers under
Eligible Contracts that have been in default for more than 90 days.

Prevent and Minimize Loss

  

 

14.

  

 

The Insured shall use all reasonable and usual care, skill and forethought in
respect of all matters affecting this Policy, and shall take all practicable
measures, including any measures requested by the Insurers, to prevent the
occurrence of any Loss or minimize the amount of any Loss that may occur or that
has occurred. The obligation to prevent and minimize Loss applies both prior to
and after the filing of a claim application and it includes, without limitation,
the obligation to:

     

(1)

  

monitor overdue accounts by following the procedures for the collection of
overdue accounts that are set out in the Credit Management Schedule or, if no
such procedures are set out in the Credit Management Schedule, by following the
Insured’s own procedures;

 

Page 5 of 14 30-028-Globex-Quebec (0705)



--------------------------------------------------------------------------------

CURRENCY CONVERSIONS

 

 

Declarations and premiums

  

 

18.

  

 

(1)

  

 

All declarations of goods Shipped and all premium shall be expressed and paid in
a Declaration Currency. For purposes of determining the amount to be declared
and the premium to be paid when the Contract Currency is not a Declaration
Currency, the Gross Invoice Value shall be converted to its equivalent value in
a Declaration Currency, at the rate applicable at the Insured’s bank for buying
Declaration Currency with Contract Currency on the last business day of the
Declaration Period in which the goods were Shipped.

Claim payment

     

(2)

  

Claim payments shall be made in the Contract Currency if the Contract Currency
is USD or CAD. If the Contract Currency is not USD or CAD, the claim payment
shall be made in the Policy Currency and, to determine the amount of the claim
payment, the Loss amount shall be converted to the Policy Currency at the lesser
of the daily noon mid-market rate for such conversions applicable at EDC’s bank
on:

        

(a)

  

the last business day of the calendar month in which the goods were Shipped; and

        

(b)

  

the date on which the Insured became entitled to receive a claim payment, as set
out in Section 21.

Insurers’ Liability

     

(3)

  

For purposes of calculating each Insurer’s remaining exposure under any maximum
liability amounts under the Policy, any claim payment made in a currency other
than the Policy Currency shall be converted to the Policy Currency at the daily
noon mid-market rate for such conversions applicable at EDC’s bank on the last
business day of the calendar month prior to the date of the claim payment.

LOSSES

 

 

Computation of Loss

  

19.

  

The amount of a Loss that is covered by the Policy will be computed in the
Contract Currency, and is the Gross Invoice Value of the goods Shipped together
with any additional Insurance, freight or other handling costs (exclusive of
demurrage) that were incurred as a result of any interruption or diversion of
delivery due to the occurrence of the Risk which resulted in the Loss, less:

     

(1)

  

any amount which the Insured agrees the buyer is entitled to take into account
by way of payment, credit, set-off or counterclaim;

     

(2)

  

all amounts received, recovered or realized by or on behalf of the Insured on
account of amounts payable by the buyer to the Insured in respect of such goods,
including any amount realized through sale or disposal of the goods; and

     

(3)

  

all costs that would normally have been incurred by the Insured in respect of
such goods but which have not been incurred as a result of the occurrence of the
Risk.

 

Page 7 of 14 30-028-Globex-Quebec (0705)



--------------------------------------------------------------------------------

        

Insurer will pay interest on the amount payable by the Insurer at the rate per
annum quoted by EDC’s bank as its prime rate for the currency of the claim
payment, as of the day following the date the claim should have been paid, and
such interest shall be calculated annually in arrears from, but excluding, 30
days after the later of: (i) the date the Insured is entitled to receive a claim
payment, (ii) the date when the Insurer received the claim application, and
(iii) the date when the insurer received any requested additional information,
to, and including, the date the claim is paid to the Insured and such interest
is payable on the date the claim is paid.

Claim payment return

  

25.

  

If an Insurer has paid a claim to the insured and:

     

(1)

  

the insurer becomes aware of information that would have entitled the Insurer
not to pay the claim, including, without limitation, the fact that any of the
exclusions of the insurer’s liability set out in Section 8 or elsewhere in the
Policy applied to the claim, or

     

(2)

  

the Insured fails to comply with its obligations under the Policy following a
claim payment, the Insured shall, forthwith upon the Insurer’s demand, repay the
claim amount to the Insurer, with interest thereon at the rate per annum quoted
by EDC’s bank as its prime rate for the currency of the claim payment, as of the
date the claim was paid, and such interest shall be calculated annually in
arrears from, but excluding, the date the claim was paid, to, and including, the
date the claim is repaid to the Insurer and such interest is payable on the date
the claim is repaid.

Reservation of Rights

  

26.

  

The Insurers hereby expressly reserve all rights under the Policy. No action or
failure to act by or on behalf of an insurer in connection with investigating a
claim or seeking to prevent or minimize a Loss, including, without limitation,
the undertaking of investigations, discussions or negotiations with a buyer or
any third parties, shall constitute a waiver by the insurer of any of its rights
under the Policy or prevent or estop the insurer from thereafter exercising any
of its rights under the Policy including, without limitation, its right to deny
liability or terminate the Policy.

RECOVERIES

 

Subrogation

  

27.

  

(1)

  

Subject to Subsection 27(2), upon the payment of a claim, the Insurer is
subrogated to all the Insured’s rights against any person responsible for the
Loss up to the amount of the claim payment. The Insurer is entitled to take
legal action against any person in order to exercise those subrogated rights.

     

(2)

  

The Insurer waives all rights of subrogation if the claim payment was made to a
third party pursuant to the provisions of a Tripartite Agreement or a Direction
to Pay in circumstances in which the claim payment would not have been made
directly to the Insured as a result of the application of Subsection 8(7).

Rights and Obligations of the Insured

  

28.

  

(1)

  

Where an Insurer pays a claim, the Insured may exercise its rights for the
balance of its claim against the buyer for which the Insured has not been
indemnified by the Insurer, in preference to the Insurer.

 

Page 9 of 14 30-028-Globex-Quebec (0705)



--------------------------------------------------------------------------------

Insurers’ Access

to Information

  

 

33.

  

 

The Insured shall provide the Insurers with all information relating to any
matter under this Policy that is in the possession of the Insured or an
Affiliate. The Insurers may, at any time, examine and make copies of all
letters, communications, accounts or other documents that relate to the Policy,
that are in the possession or control of the Insured or an Affiliate. The
Insured shall take all reasonable steps to allow the Insurers to obtain any
information or to review any document that relates to the Policy and that is in
the possession of any other person.

Contract of

Insurance

  

 

34.

  

 

These General Terms and Conditions and all endorsements hereto, the Coverage
Certificate, the Credit Management Schedule, the Country Schedule, the Credit
Approvals (all such documents collectively constituting the “Policy”), and the
Application on which the Policy is based, constitute the entire contract of
insurance between the Insurers and the Insured. Except as expressly provided for
in the Policy, any statements, undertakings or agreements between the parties
other than what is contained in this Policy, the Application, or a written
agreement entered into between the Insurers and the Insured after the issuance
and acceptance of the Policy, shall not form part of, or be deemed to be part
of, this contract of insurance.

 

Notice

  

 

35.

  

 

Every notice, demand, request, consent, approval, waiver or agreement to be
given or made hereunder shall be in writing and shall be delivered to the other
party by hand, sent by mail, or transmitted by fax or e-mail, and shall be
deemed to have been given and received, if delivered by hand, upon delivery, if
sent by mail, the earlier of actual receipt and seven days after posting, and if
transmitted by fax or e-mail, the date of transmission, in each case excluding
Saturday, Sunday and any national or statutory holiday when the offices of the
receiving party are closed for business. The mailing address, fax number and
e-mail address of the Insurers and the Insured for purposes of the Policy are
those specified in the Coverage Certificate or such other addresses or fax
numbers as to which the Insurers or the Insured may from time to time notify the
other.

Observance of

Policy Conditions

  

 

36.

  

 

The due performance of the Insured’s duties and obligations under the Policy, at
the time stipulated for such performance, shall be a condition precedent to any
liability of the Insurers for the payment of a claim. No failure on the part of
an Insurer to exercise and no delay in exercising any right under this Policy
shall operate as a waiver thereof. Any waiver by an Insurer of the strict
compliance by the Insured with its duties and obligations under the Policy shall
not be deemed to be a waiver of any subsequent failure by the Insured to comply
with such duties and obligations.

Termination

   37.
   (1)   

Each party shall have the right to terminate this Policy upon giving the other
party 60 days’ prior written notice to that effect.

      (2)   

An Insurer shall have the right to terminate this Policy on 15 days’ notice to
the Insured if the Insured defaults in the due performance of its duties or
obligations under the Policy, unless such default is cured or remedied by the
Insured within such 15 day notice period.

      (3)   

An Insurer shall have the right to terminate this Policy immediately on notice
to the Insured if the Insured, an agent of the Insured, an Affiliate or an agent
of an Affiliate has engaged in or knowingly been party to any action, in
relation to any contract of sale insured under the Policy, that is prohibited by
Canada’s Corruption of Foreign Public Officials Act or by the criminal laws
dealing with the bribery of public officials that are applicable in a country in
which any such agent or Affiliate is located.

 

Page 11 of 14 30-028-Globex-Quebec (0705)



--------------------------------------------------------------------------------

  (3)   

“Contract Currency” means the currency in which the Gross Invoice Value of the
goods is contractually required to be paid by the buyer;

  (4)   

“Coverage Certificate” means the document issued by the Insurers that sets out
the specific terms of the insurance coverage applicable to the Insured and
stipulates any conditions of coverage which may amend or add to those
established by these General Terms and Conditions;

  (5)   

“Credit Approval” means a notice given by the Insurers to the Insured stating
the amount of the Credit Limit for a buyer or group of buyers and stipulating
any specific conditions or changes to the insurance coverage applicable to goods
Shipped to that buyer or group of buyers;

  (6)   

“Credit Limit” means the maximum amount of Loss that the Insured may sustain in
respect of any individual buyer and still obtain the maximum Insurance
Percentage under the Policy;

  (7)   

“Due Date” means the date on which payment under an Eligible Contract is due;

  (8)   

“Eligible Contract” means a contract of sale that is not an Excluded Contract
and that:

     (a)   

complies with any special conditions set out in the Country Schedule for the
country in which the buyer is located;

     (b)   

provides that all amounts payable by the buyer to the Insured shall be paid on
terms which are within the maximum terms of payment set out in the Country
Schedule for the country in which the buyer is located; and

     (c)   

complies with the provisions of any Credit Approval issued for the buyer;

  (9)   

“Excluded Contract” means a contract of sale:

     (a)   

with a federal, provincial, state, territorial, municipal or other government
buyer, unless otherwise approved by the Insurers in writing;

     (b)   

to be entirely paid by an irrevocable letter of credit or secured by an
irrevocable standby letter of credit, which was in the possession of the Insured
at the time the goods were Shipped;

     (c)   

to be entirely paid to the Insured by a Canadian or US buyer with cash before
the goods are delivered (‘cash’ means hard currency, or money order, bank draft,
credit card or certified cheque);

     (d)   

that the Insured is prohibited by law from performing; or

     (e)   

which the Insurers have advised the Insured in writing is not insured under this
Policy;

  (10)   

“Gross Invoice Value” means the invoice value of goods and any insurance,
freight or other handling costs that were incurred by the Insured on behalf of
the buyer at the time the goods were Shipped, and excluding:

     (a)   

any tax payable by the Insured to a taxing authority that would be reimbursed by
the taxation authority if not paid by the buyer;

     (b)   

any amount to be paid by an irrevocable letter of credit or secured by an
irrevocable standby letter of credit, which was in the possession of the Insured
at the time the goods were Shipped;

 

Page 13 of 14 30-028-Globex-Quebec (0705)



--------------------------------------------------------------------------------

LOGO [g47619g14h77.jpg]

May 9th, 2006

Madeleine Féquière

Director of Credit

Abitibi-Consolidated Inc.

1155 Metcalfe, Ste 800

Montreal, PQ, H3B 5H2

Dear Ms. Féquière:

Re: Policy No. GG 1 22818

Further to your recent request, enclosed is a new Country Schedule reflecting
the addition of the following countries:

 

COUNTRIES

  

PAYMENT TERMS

People’s Republic of China

   ILC Sight – 30 days

Republic of Korea

   ILC Sight – 30 days

Also, please find enclosed is the following endorsements: Additional Canadian
Insured (Bois d’ingénierie Abitibi-LP II Inc. and Abitibi-Consolidated Company
of Canada), and Sales by Foreign Affiliate-Goods Mfg in Canada or Offshore
(Abitibi-Consolidated Corporation), which form part of your Policy effective
September Ist, 2004.

Should you have any questions, please do not hesitate to contact me.

 

Yours truly,

LOGO [g47619g52v18.jpg]

Nathalie Drouin

Senior Underwriter

Forestry

Telephone: 1-866-996-9974

Fax: 613-597-8830

ndrouin@edc.ca

C.C.:    Daniel Galvao, Marsh Canada Limited

 

151 O’Connor, Ottawa, ON Canada K1A 1K3

LOGO [g47619g92s99.jpg] 613—598—2500    Fax 613—237—2690    www.edc.ca

   LOGO [g47619g36n50.jpg]



--------------------------------------------------------------------------------

LOGO [g47619g02y25.jpg]

 

COUNTRY SCHEDULE

           

Insured:

  

Abitibi-Consolidated Inc.

     

Policy Number:

  

GG 1 22818

     

Issued:

  

May 9th, 2006

     

Effective:

  

May 1st, 2006

     

Reference Number:

  

5

  

This Schedule lists the countries and the maximum payments terms in respect of
which insurance coverage is provided and sets out the premium rates applicable
to sales made by the Insured to buyers located in such countries and payable on
such maximum payment terms. This Schedule forms part of the Policy and, as of
its effective date, it replaces any previous Country Schedule.

 

 

 

Countries

  

Maximum Payment Terms

  

Note

  

Rate %

Arab Republic of Egypt

   ILC 91-180 days      

Argentina

  

Up to 180 days

Cash Against

Documents/Documents on

Payment of a Sight Draft

     

Aruba

  

Cash Against

Documents/Documents on

Payment of a Sight Draft

     

Australia

   Up to 90 days      

Austria

  

Up to 90 days

ILC- Sight 30 days

     

Barbados

   Up to 90 days      

Belgium

   Up to 90 days      

Bermuda

   Up to 90 days      

Brazil

  

Up to 180 days

ILC 91-180 days

Cash Against

Documents/Documents on

Payment of a Sight Draft

     

Canada Domestic

   Up to 90 days      

Canada Export

   Up to 180 days      

Chile

   Up to 180 days      

Colombia

   Up to 180 days      

Costa Rica

   Up to 180 days      

Dominican Republic

   Up to 180 days      

Page 1 of 3

151 O’Connor, Ottawa, ON K1A 1K3

LOGO [g47619g92s99.jpg] 613—598—2500    Fax 613—237—2690    www.edc.ca



--------------------------------------------------------------------------------

Ecuador

   Up to 180 days
Cash Against
Documents/Documents on
Payment of a Sight Draft
ILC 91-180 days          

EL Salvador

   Up to 180 days      

France

   Up to 180 days      

Germany

   Up to 90 days      

Greece

   Up to 180 days      

Guadeloupe

   Up to 180 days      

Guatemala

   Up to 120 days      

Honduras

   Up to 180 days      

Hong Kong

   Up to 90 days      

Hungary

   Up to 90 days      

Iceland

   Up to 90 days      

India

   Up to 90 days      

Ireland

   Up to 90 days      

Israel

   Up to 90 days      

Italy

   Up to 180 days      

Jamaica

   Up to 90 days      

Kuwait

   Up to 90 days      

Luxembourg

   Up to 90 days      

Macedonia

   Up to 90 days      

Malta

   Up to 90 days      

Martinique

   Up to 180 days      

Mexico

   Up to 180 days      

Morocco

   Up to 90 days      

Netherlands

   Up to 90 days      

Netherlands Antilles

   Up to 90 days      

Nicaragua

   Up to 180 days      

Norway

   Up to 90 days      

Panama

   Up to 180 days      

Paraguay

   Up to 180 days      

People’s Republic of China

   Up to 90 days
ILC Sight - 30 days      

Peru

   Up to 180 days      

Portugal

   Up to 90 days      

Puerto Rico

   Up to 90 days      

Republic of Korea

   ILC Sight - 30 days      

Saudi Arabia

   Up to 90 days      

Singapore

   Up to 180 days      

Slovak Republic

   Up to 90 days      

 

Page 2 of 3



--------------------------------------------------------------------------------

Slovenia

   Up to 90 days      

Spain

   Up to 90 days      

Sweden

   Up to 180 days      

Switzerland

   Up to 180 days


ILC 31-90 days

     

Trinidad and Tobago

   Up to 90 days      

Turkey

   Up to 180 days      

Ukraine

   Up to 90 days      

United Kingdom

   Up to 90 days      

United States of America

   Up to 180 days      

Uruguay

   Up to 180 days      

Venezuela

 

see RESTRICTION NOTE*

   Up to 180 days    1   

Virgin Island (BR)

   Up to 180 days      

 

*

RESTRICTION NOTE: There are further restrictions that apply to this market,
please see the Credit Management Schedule.

**

Note 1 While the Discretionary Credit Limit (DCL) will now apply to Venezuela,
please note that coverage is conditional upon your having obtained confirmation
that the buyer has been granted authorization from Venezuela’s foreign exchange
administration commission (CADIVI) to acquire foreign currency for the subject
shipment(s) and accordingly, the corresponding registration number (AAD number)
for that shipment. A further condition is that it will apply only to existing
buyers who have been able to obtain funds through the CADIVI process during the
12 months prior to September 1st, 2004. Any new buyers, or existing buyers with
no track record of having accessed funds through CADIVI, would need to be
approved by EDC.

 

EXPORT DEVELOPMENT CANADA,

for the Insurers

LOGO [g47619g14t30.jpg]



--------------------------------------------------------------------------------

LOGO [g47619g02y25.jpg]

 

    

Issued: May 9th, 2006

    

Effective Date: September 1st, 2004

    

Insured: Abitibi-Consolidated Inc.

    

Policy Number: GG 1 22818

ENDORSEMENT

ACCOUNTS RECEIVABLE POLICY (SHIPMENTS)

ADDITIONAL CANADIAN INSURED

This Endorsement forms part of the Policy.

Coverage is provided in accordance with the provisions of the Policy to the
Related Canadian Company identified below (referred to in this Endorsement as
the Additional Insured) against losses that it sustains.

Therefore, without in any way restricting the application of the terms and
conditions of the Policy except as hereinafter expressly provided and solely for
purposes of determining the terms and conditions of such insurance coverage, the
Policy is amended as follows:

 

 

“1.

The conditions and limitations of cover that apply to the Insured shall also
apply to the Additional Insured. The Insurers shall not be liable for the
payment of any claim for Loss sustained by the Insured or any Additional Insured
referred to in this Endorsement or in any Additional Canadian Insured
Endorsement issued under the Policy (the “Additional Insureds”), unless all the
sales contracts of the Insured and the Additional Insureds are declared in
accordance with the terms of the Policy.

 

 

2.

The undersigned Additional Insured hereby appoints the Insured as its true and
lawful attorney to deal with the Insurers on its behalf in all matters relating
to this Policy and any claim for Loss hereunder, including to receive from the
Insurers any claim payment to be made to the Additional Insured, and the Insured
hereby accepts such appointment.

151 O’Connor, Ottawa, ON K1A 1K3

LOGO [g47619g92s99.jpg] 613—598—2500    Fax 613—237—2690    www.edc.ca



--------------------------------------------------------------------------------

 

3.

When submitting a claim application, the Insured must provide the Insurer with a
signed copy of a declaration form provided by the Insurer in which the
Additional Insured has made the declaration required by the Insurer to the
effect that the Additional Insured has not engaged in activities prohibited by
criminal laws dealing with corruption or the bribery of public officials.

 

 

4.

All communications with the Insurers with respect to such coverage shall be with
the Insured, not the Additional Insured.”

Related Canadian Companies

Bois d’ingenierie Abitibi-LP II Inc

Larouche, PQ

 

EXPORT DEVELOPMENT CANADA,

for the Insurers

LOGO [g47619g14t30.jpg]

Abitibi-Consolidated Inc.

 

Bois d’ingenierie Abitibi-LP II Inc

 



--------------------------------------------------------------------------------

LOGO [g47619g02y25.jpg]

 

    

Issued: May 9th, 2006

    

Effective Date: September 1st, 2004

    

Insured: Abitibi-Consolidated Inc.

    

Policy Number: GG 1 22818

ENDORSEMENT

ACCOUNTS RECEIVABLE POLICY (SHIPMENTS)

ADDITIONAL CANADIAN INSURED

This Endorsement forms part of the Policy.

Coverage is provided in accordance with the provisions of the PoIicy to the
Related Canadian Company identified below (referred to in this Endorsement as
the Additional Insured) against losses that it sustains.

Therefore, without in any way restricting the application of the terms and
conditions of the Policy except as hereinafter expressly provided and solely for
purposes of determining the terms and conditions of such insurance coverage, the
Policy is amended as follows:

 

 

“1.

The conditions and limitations of cover that apply to the Insured shall also
apply to the Additional Insured. The Insurers shall not be liable for the
payment of any claim for Loss sustained by the Insured or any Additional Insured
referred to in this Endorsement or in any Additional Canadian Insured
Endorsement issued under the Policy (the “Additional Insureds”), unless all the
sales contracts of the Insured and the Additional Insureds are declared in
accordance with the terms of the Policy.

 

 

2.

The undersigned Additional Insured hereby appoints the Insured as its true and
lawful attorney to deal with the Insurers on its behalf in all matters relating
to this Policy and any claim for Loss hereunder, including to receive from the
Insurers any claim payment to be made to the Additional Insured, and the Insured
hereby accepts such appointment.

151 O’Connor, Ottawa, ON K1A 1K3

LOGO [g47619g92s99.jpg] 613—598—2500    Fax 613—237—2690    www.edc.ca



--------------------------------------------------------------------------------

 

3.

When submitting a claim application, the Insured must provide the Insurer with a
signed copy of a declaration form provided by the Insurer in which the
Additional Insured has made the declaration required by the Insurer to the
effect that the Additional Insured has not engaged in activities prohibited by
criminal laws dealing with corruption or the bribery of public officials.

 

 

4.

All communications with the Insurers with respect to such coverage shall be with
the Insured, not the Additional Insured.”

Related Canadian Companies

Abitibi-Consolidated Company of Canada

1155 Metcalfe St Ste 800

Montreal, PQ

 

EXPORT DEVELOPMENT CANADA,

for the Insurers

LOGO [g47619g14t30.jpg]

Abitibi-Consolidated Inc.

 

Abitibi-Consolidated Company of Canada

 



--------------------------------------------------------------------------------

LOGO [g47619g02y25.jpg]

 

    

Issued: May 9th, 2006

    

Effective Date: September 1st, 2004

    

Insured: Abitibi-Consolidated Inc.

    

Policy Number: GG 1 22818

ENDORSEMENT

ACCOUNTS RECEIVABLE POLICY (SHIPMENTS)

SALES BY FOREIGN AFFILIATE -

GOODS MANUFACTURED IN CANADA OR OFFSHORE

This Endorsement forms part of the Policy.

Coverage is provided to the Insured in respect of the Insured’s interest in the
sales made by its wholly-owned Foreign Subsidiary, as defined below.

Therefore, without in any way restricting the application of the terms and
conditions of the Policy except as hereinafter expressly provided and solely for
purposes of determining the terms and conditions of such insurance coverage, the
Policy is amended as follows:

 

 

1.

The Insured’s insurance coverage and the conditions and limitations of such
cover that apply in respect of the sales made by the Insured shall also apply in
respect of the sales made by the Foreign Subsidiary as though, for purposes of
the Policy, the Foreign Subsidiary were the Insured. The Insured shall make
declarations and pay premium in respect of the sales of the Foreign Subsidiary
on the basis set out in the Policy. All communications with the Insurers with
respect to such coverage must be by the Insured, not the Foreign Subsidiary. For
greater certainty, the Foreign Subsidiary is not insured under the Policy and
has no rights under the Policy.

 

 

2.

In the event of a claim, the Insured shall cause the Foreign Subsidiary to take
all steps necessary or expedient to recover the amount of the Loss, including,
without limitation, at the request of the Insurer: (i) to institute legal
proceedings against any person to recover any amounts owed to the Foreign
Subsidiary in respect of the Loss, or (ii) to transfer and assign to the Insured
the Foreign Subsidiary’s rights under its contract of sale, thus permitting the
Insured to take, if requested by the Insurer, all steps necessary or expedient
to recover the

151 O’Connor, Ottawa, ON K1A 1K3

LOGO [g47619g92s99.jpg] 613—598—2500    Fax 613—237—2690    www.edc.ca

 



--------------------------------------------------------------------------------

 

amount of the Loss, including:

 

 

a)

to institute legal proceedings against any person to recover any amounts owed in
respect of such Loss;

 

 

b)

to provide the Insurer with any authorizations and documentation necessary to
permit the Insurer to give instructions on behalf of the Insured, or to
institute legal proceedings in the name of the Insured in respect of the
exercise of any legal rights or remedies available to the Insured with respect
to the recovery of the Loss, including, without limitation, the granting of a
power of attorney in favour of the Insurer; and

 

 

c)

to transfer and assign to the Insurer all right, title and interest (or any part
thereof) in all amounts owed in respect of such Loss, or any security in respect
thereof, without giving notice of any such assignment except as may be directed
in writing by the Insurer.

The Insurer shall not be liable for the payment of a claim for a Loss in respect
of such contract of sale if the Insured fails to cause the Foreign Subsidiary to
take the steps requested by the Insurer, as set out above.

If an Insurer has paid a claim and the Insured subsequently fails to cause the
Foreign Subsidiary to take all steps necessary or expedient to recover the
amount of the Loss, or fails to take the steps requested by the Insurer to be
taken by the Insured to effect recovery, as set out above or if the Insured
fails to take, at the Insurer’s request, the steps described above, the Insured
shall forthwith upon the Insurer’s demand repay the claim payment to the
Insurer.

If the Foreign Subsidiary or the Insured, or any third party on behalf of either
of them, recovers any amount in respect of the Loss, the Insured shall pay to
the Insurer an amount equivalent to that proportion of such recovered amount
which is equal to the proportion of the Loss that was paid by the Insurer.

 

 

3.

Coverage of the sales of the Foreign Subsidiary is provided on condition that
the Foreign Subsidiary is at all times a wholly owned subsidiary of the Insured.

The Insured shall advise the Insurers if, after the date of issuance of this
Endorsement, there is any change to the information provided to the Insurers by
the Insured relating to coverage of the sales of the Foreign Subsidiary such as
a change in the ownership or location of the Foreign Subsidiary, or a material
decrease in the percentage of goods sold by the Foreign Subsidiary which are
manufactured in Canada by the Insured.

 

 

4.

Contracts for the sale of goods to a Canadian buyer which provide for the goods
to be placed in transit from a location outside Canada for delivery in Canada
shall be Excluded Contracts.

 

 

5.

The definition of Shipped is deleted in its entirety and replaced with the
following:

““Shipped” means that goods being sold by the Foreign Subsidiary to a buyer have
been placed in transit for delivery to a destination specified by the buyer.”



--------------------------------------------------------------------------------

 

6.

“Foreign Subsidiary” means the Insured’s wholly-owned subsidiary listed below:

Foreign Subsidiary

Abitibi-Consolidated Corporation

340 N Sam Houston Parkway E Ste 105

Houston, TX

United States of America

77060

 

EXPORT DEVELOPMENT CANADA,

for the Insurers

LOGO [g47619g14t30.jpg]

Abitibi-Consolidated Inc.

 



--------------------------------------------------------------------------------

LOGO [g47619g55l53.jpg]

 

COVERAGE CERTIFICATE

Accounts Receivable Policy

(Shipments)

 

  

Insured: Abitibi-Consolidated Inc.

     

Policy Number: CG 1 22818

     

Issued: May 24th, 2006

     

Effective September 1st, 2006

     

Reference Number: 1

  

This Policy is issued in Ottawa, Ontario by Export Development Canada (“EDC”)
and by Compagnie Française d’Assurance pour le commerce Extérieur – Canada
Branch (Coface) (together referred to as the “Insurers”), to
Abitibi-Consolidated Inc. (the “Insured”). This Certificate forms part of the
Policy and, as of its effective date, it replaces any previous Coverage
Certificate.

 

SPECIFIC TERMS OF COVERAGE PROVIDED UNDER THE POLICY ARE SET BELOW

 

Coverage Effective Date:

  

September 1st, 2006

Policy Period:

  

September 1st to August 31st of each year.

  

If the Policy is terminated on a date other than August 31st the last Policy
Period will end on such termination date.

Anniversary Date:

  

September 1st of each year

Acceptance Fee:

  

CAD 0

Policy Currency:

  

USD

 

EDC’s Maximum Liability Amount:

  

USD 160,000,000

Coface Maximum Liability Amount:

  

USD 32,000,000

 

Declaration Period:

  

N/A

Declaration Curreny:

  

N/A

 

Insurance Percentage:

  

90% (subject to section 16 of the Policy General Terms and Conditions)

 

151 O’Connor, Ottawa, ON K1A 1K3

LOGO [g47619g92s99.jpg] 613—598—2500    Fax 613—237—2690    www.edc.ca



--------------------------------------------------------------------------------

ADDRESS FOR NOTICES

 

 

to the Insurance at:

    

to the Insurers at:

Abitibi-Consolidated Inc.

    

Export Development Canada

800 - 1155 Metcalfe

    

151 O’Connor Street

Montreal, PQ, Canada

    

Ottawa, Ontario, Canada

H3B 5H2

    

K1A 1K3

Attention:

  

Ms. Madeleine Féquière

    

Attention:

  

Marlène Bouchard

Tel. Number:

  

514-394-3638

    

Tel. Number:

  

1-888-332-4089

Fax Number:

  

514-394-2267

    

Fax Number:

  

613-597-8830

e-mail address:

  

madeleine_fequiere@abitibiconsolidated.com

    

e-mail address:

  

mbouchard@edc.ca

 

EXPORT DEVELOPMENT CANADA,

For the Insurers

LOGO [g47619g14t30.jpg]

 



--------------------------------------------------------------------------------

LOGO [g47619g55l53.jpg]

 

COUNTRY SCHEDULE

 

 

Insured: Abitibi-Consolidated Inc.

    

Policy Number: CG 1 22818

    

Issued: May 24th, 2006

    

Effective: September 1st, 2006

    

Reference Number: 1

  

This Schedule lists the countries and the maximum payments terms in respect of
which insurance coverage is provided and sets out the premium rates applicable
to sales made by the Insured to buyers located in such countries and payable on
such maximum payment terms. This Schedule forms part of the Policy and, as of
its effective date, it replaces any previous Country Schedule.

 

 

 

Countries

  

Maximum Payment Terms

  

Note

  

Rate %

Arab Republic of Egypt

   ILC 91-180 days      

Argentina

  

Up to 180 days

Cash Against

Documents/Documents on

Payment of a Sight Draft

     

Aruba

  

Cash Against

Documents/Documents on

Payment of a Sight Draft

     

Australia

   Up to 90 days      

Austria

  

ILC - Sight 30 days

Up to 90 days

     

Barbados

   Up to 90 days      

Belgium

   Up to 90 days      

Bermuda

   Up to 90 days      

Brazil

  

Up to 180 days

ILC 91-180 days

Cash Against

Documents/Documents on

Payment of a Sight Draft

     

Canada Domestic

   Up to 90 days      

Canada Export

   Up to 180 days      

Chile

   Up to 180 days      

Colombia

   Up to 180 days      

Costa Rica

   Up to 180 days      

Dominican Republic

   Up to 180 days      

Page 1 of 3

 

151 O’Connor, Ottawa, ON K1A 1K3

LOGO [g47619g92s99.jpg] 613—598—2500    Fax 613—237—2690    www.edc.ca



--------------------------------------------------------------------------------

Ecuador

  

Up to 180 days

Cash Against

Documents/Documents on

Payment of a Sight Draft

ILC 91-180 days

     

EI Salvador

   Up to 180 days      

France

   Up to 180 days      

Germany

   Up to 90 days      

Greece

   Up to 180 days      

Guadeloupe

   Up to 180 days      

Guatemala

   Up to 120 days      

Honduras

   Up to 180 days      

Hong Kong

   Up to 90 days      

Hungary

   Up to 90 days      

Iceland

   Up to 90 days      

India

   Up to 90 days      

Ireland

   Up to 90 days      

Israel

   Up to 90 days      

Italy

   Up to 180 days      

Jamaica

   Up to 90 days      

Kuwait

   Up to 90 days      

Luxembourg

   Up to 90 days      

Macedonia

   Up to 90 days      

Malta

   Up to 90 days      

Martinique

   Up to 180 days      

Mexico

   Up to 180 days      

Morocco

   Up to 90 days      

Netherlands

   Up to 90 days      

Netherlands Antilles

   Up to 90 days      

Nicaragua

   Up to 180 days      

Norway

   Up to 90 days      

Panama

   Up to 180 days      

Paraguay

   Up to 180 days      

People’s Republic of China

  

Up to 90 days

ILC Sight - 30 days

     

Peru

   Up to 180 days      

Portugal

   Up to 90 days      

Puerto Rico

   Up to 90 days      

Republic of Korea

   ILC Sight - 30 days      

Saudi Arabia

   Up to 90 days      

Singapore

   Up to 180 days      

Slovak Republic

   Up to 90 days      

Slovenia

   Up to 90 days      

Page 2 of 3



--------------------------------------------------------------------------------

Spain

   Up to 90 days      

Sweden

   Up to 180 days      

Switzerland

  

Up to 180 days

ILC 31-90 days

     

Trinidad and Tobago

   Up to 90 days      

Turkey

   Up to 180 days      

Ukraine

   Up to 90 days      

United Kingdom

   Up to 90 days      

United States of America

   Up to 180 days      

Uruguay

   Up to 180 days      

Venezuela

 

see RESTRICTON NOTE *

   Up to 180 days    1   

Virgin Island (BR)

   Up to 180 days      

 

*

RESTRICTION NOTE: There are further restrictions that apply to the market,
please see the Credit Management Schedule.

**

Note 1 While the Discretionary Credit Limit (DCL) will now apply to Venezuela,
please note that coverage is conditional upon your having obtained confirmation
that the buyer has been granted authorization from Venezuela’s foreign exchange
administration commission (CADIVI) to acquire foreign currency for the subject
shipment(s) and accordingly, the corresponding registration number (AAD number)
for that shipment. A further condition is that it will apply only to existing
buyers who have been able to obtain funds through the CADIVI process during 12
months prior to September 1st, 2004. Any new buyers, or existing buyers with no
track record of having accessed funds through CADIVI, would need to be approved
by EDC.

 

EXPORT DEVELOPMENT CANADA,

for the Insurers

LOGO [g47619g24t20.jpg]

Page 3 of 3



--------------------------------------------------------------------------------

LOGO [g47619g55l53.jpg]

 

CREDIT MANAGEMENT SCHEDULE

 

Insured: Abitibi-Consolidated Inc.

Policy Number: CG 1 22818

Issued: May 24th, 2006

Effective: September 1st, 2006

Reference Number: 1

This Schedule sets out the procedures that the Insured must follow to establish
Credit Limits for buyers, and describes the insured’s obligation as to how to
follow up on overdue accounts. This Schedule forms part of the Policy and, as of
its effective date, it replaces any previous Credit Management Schedule.

KEY DEFINITIONS

 

 

Credit Limit

  

means the maximum amount of Loss that the Insured may sustain in respect of any
individual buyer and still obtain the maximum Insurance Percentage under the
Policy.

Credit Approval

  

means a notice given by the Insurers to the Insured stating the amount of the
Credit Limit for a buyer or group of buyers and stipulating any specific
conditions or changes to the insurance coverage applicable to sales to that
buyer or group of buyers.

Discretionary Credit Limit

  

means the maximum Credit Limit that the Insured may establish, without
contacting the Insurers, by using one of the methods for establishing such a
Credit Limit set out in this Credit Management Schedule.

OBLIGATIONS OF THE INSURED

 

 

•

 

The Insured must establish and maintain a Credit Limit for all buyers by using
one of the methods set out in Section 1 below or by requesting a Credit Approval
from the Insurers (See Section 2, below).

 

•

 

The Credit Limit should be equal to or greater than the amount owed by the buyer
to the Insured.

 

•

 

The Insured must take appropriate action to follow up on overdue accounts,
including those set out in Section 3, below.

Section 1        DISCRETIONARY CREDIT LIMITS

 

Depending on the size of the Credit Limit required, there are various methods
that the insured can use to establish a Credit Limit for a buyer without
contacting the Insures. The Insured may use only one method for each buyer.

 

However, the Discretionary Credit Limits for the buyers located in some
countries are limited to the amount indicated in the adjacent table no matter
what amount is obtained by using the methods set out below.

 

COUNTRIES FOR WHICH THE DISCRETIONARY CREDIT LIMIT IS RESTRICTED

 

Country

 

Maximum Credit Limit

Venezuela

  See Note 1 in the Country Schedule


 

 

Page 1 of 2

 

151 O’Connor, Ottawa, ON K1A 1K3

LOGO [g47619g92s99.jpg] 613—598—2500    Fax 613—237—2690    www.edc.ca



--------------------------------------------------------------------------------

THE METHODS FOR ESTABLISHING A CREDIT LIMIT ARE AS FOLLOWS:

 

 

Method 1

  

The Insured’s own experience – Up to 125% of the highest amount of credit that
the Insured has extended to the buyer on similar terms that was promptly paid
during the twelve month period before the date coverage for the transaction with
the buyer begins.

  

Maximum Credit Limit using Method 1:

  

USD 500,000

Method 2

  

Written Credit Information – Favourable written information provided by a
recognized credit information agency or a bank which supports the extension of
credit for the amount of the sale. The information cannot be dated more than
twelve months before the date coverage for the transaction with the buyer
begins.

  

Maximum Credit Limit using Method 2

  

USD 500,000

Method 3

  

Financial Statements & Written Credit information – favourable Financial
Statements in combination with favourable written credit information of the
buyer which support the extension of credit for the amount of the sale. The
fiscal year end of the statements cannot be more than eighteen months before the
date coverage for the transaction with the buyer begins. The written credit
information cannot be dated more than twelve months before the date coverage for
the transaction with the buyer begins.

  

Maximum Credit Limit using Method 3:

  

USD 1,000,000

Section 2

  

CREDIT APPROVALS

    

When the Insured requires a Credit Limit higher than can be established by using
the methods provided in Section 1, the Insured must contact the Insurers to
obtain a Credit Approval.

Section 3

  

OVERDUE ACCOUNTS

    

The longer an account remains overdue, the greater the likelihood of a loss. One
of your responsibilities under the Policy is to attempt to collect overdue
accounts.

 

EXPORT DEVELOPMENT CANADA

For the Insurers

LOGO [g47619g24t20.jpg]

Page 2 of 2



--------------------------------------------------------------------------------

LOGO [g47619g55l53.jpg]

 

    

Issued: May 24th, 2006

    

Effective Date: September 1st, 2006

    

Insured: Abitibi-Consolidated Inc.

    

Policy Number: CG 1 22818

ENDORSEMENT

ACCOUNTS RECEIVABLE POLICY (SHIPMENTS)

ADDITIONAL CANADIAN INSURED

This Endorsement forms part of the Policy.

Coverage is provided in accordance with the provisions of the Policy to the
Related Canadian Company identified below (referred to in this Endorsement as
the Additional Insured) against losses that it sustains.

Therefore, without in any way restricting the application of the terms and
conditions of the Policy except as hereinafter expressly provided and solely for
purposes of determining the terms and conditions of such insurance coverage, the
Policy is amended as follows:

 

 

“1.

The conditions and limitations of cover that apply to the Insured shall also
apply to the Additional Insured. The Insurers shall not be liable for the
payment of any claim for Loss sustained by the Insured or any Additional Insured
referred to in this Endorsement or in any Additional Canadian Insured
Endorsement issued under the Policy (the “Additional Insureds”), unless all the
sales contracts of the Insured and the Additional Insureds are declared in
accordance with the terms of the Policy.

 

 

2.

The undersigned Additional Insured hereby appoints the Insured as its true and
lawful attorney to deal with the Insurers on its behalf in all matters relating
to this Policy and any claim for Loss hereunder, including to receive from the
Insurers any claim payment to be made to the Additional Insured, and the Insured
hereby accepts such appointment.

 

151 O’Connor, Ottawa, ON K1A 1K3

LOGO [g47619g92s99.jpg] 613—598—2500    Fax 613—237—2690    www.edc.ca



--------------------------------------------------------------------------------

 

3.

When submitting a claim application, the Insured must provide the Insurer with a
signed copy of a declaration form provided by the Insurer in which the
Additional Insured has made the declaration required by the Insurer to the
effect that the Additional Insured has not engaged in activities prohibited by
criminal laws dealing with corruption or the bribery of public officials.

 

 

4.

All communications with the Insurers with respect to such coverage shall be with
the Insured, not the Additional Insured.”

Related Canadian Companies

Produits Forestiers La Tuque Inc.

240 Site Vallières

C.P. 426

La Tuque, PQ

G9X 3P3

 

EXPORT DEVELOPMENT CANADA,

for the Insurers

LOGO [g47619g54m04.jpg]

Abitibi-Consolidated Inc.

 

 

Produits Forestiers La Tuque Inc.

 

 



--------------------------------------------------------------------------------

LOGO [g47619g55l53.jpg]

 

     

Issued: May 24th, 2006

 

Effective Date: September 1st, 2006

 

Insured: Abitibi-Consolidated Inc.

 

Policy Number: CG 1 22818

ENDORSEMENT

ACCOUNTS RECEIVABLE POLICY (SHIPMENTS)

ADDITIONAL CANADIAN INSURED

This Endorsement forms part of the Policy.

Coverage is provided in accordance with the provisions of the Policy to the
Related Canadian Company identified below (referred to in this Endorsement as
the Additional Insured) against losses that it sustains.

Therefore, without in any way restricting the application of the terms and
conditions of the Policy except as hereinafter expressly provided and solely for
purposes of determining the terms and conditions of such insurance coverage, the
Policy is amended as follows:

 

 

“1.

The conditions and limitations of cover that apply to the Insured shall also
apply to the Additional Insured. The Insurers shall not be liable for the
payment of any claim for Loss sustained by the Insured or any Additional Insured
referred to in this Endorsement or in any Additional Canadian Insured
Endorsement issued under the Policy (the “Additional lnsureds”), unless all the
sales contracts of the Insured and the Additional Insureds are declared in
accordance with the terms of the Policy.

 

 

2.

The undersigned Additional Insured hereby appoints the Insured as its true and
lawful attorney to deal with the Insurers on its behalf in all matters relating
to this Policy and any claim for Loss hereunder, including to receive from the
Insurers any claim payment to be made to the Additional Insured, and the Insured
hereby accepts such appointment.

 

151 O’Connor, Ottawa, ON K1A 1K3

LOGO [g47619g92s99.jpg] 613—598—2500    Fax 613—237—2690    www.edc.ca



--------------------------------------------------------------------------------

 

3.

When submitting a claim application, the Insured must provide the Insurer with a
signed copy of a declaration form provided by the Insurer in which the
Additional Insured has made the declaration required by the Insurer to the
effect that the Additional Insured has not engaged in activities prohibited by
criminal laws dealing with corruption or the bribery of public officials.

 

 

4.

All communications with the Insurers with respect to such coverage shall be with
the Insured, not the Additional Insured.”

Related Canadian Companies

Produits Forestiers Saguenay Inc.

4910, boulevard Talbot

Laterriere, PQ

G7N 1A3

 

EXPORT DEVELOPMENT CANADA,

for the Insurers

LOGO [g47619g54m04.jpg]

Abitibi-Consolidated Inc.

 

Produits Forestiers Saguenay Inc.

 



--------------------------------------------------------------------------------

LOGO [g47619g55l53.jpg]

 

   

Issued: May 24th, 2006

 

Effective Date: September 1st, 2006

 

Insured: Abitibi-Consolidated Inc.

 

Policy Number: CG 1 22818

ENDORSEMENT

ACCOUNTS RECEIVABLE POLICY (SHIPMENTS)

ADDITIONAL CANADIAN INSURED

This Endorsement forms part of the Policy.

Coverage is provided in accordance with the provisions of the Policy to the
Related Canadian Company identified below (referred to in this Endorsement as
the Additional Insured) against losses that it sustains.

Therefore, without in any way restricting the application of the terms and
conditions of the Policy except as hereinafter expressly provided and solely for
purposes of determining the terms and conditions of such insurance coverage, the
Policy is amended as follows:

 

 

“1.

The conditions and limitations of cover that apply to the Insured shall also
apply to the Additional Insured. The Insurers shall not be liable for the
payment of any claim for Loss sustained by the Insured or any Additional Insured
referred to in this Endorsement or in any Additional Canadian Insured
Endorsement issued under the Policy (the “Additional Insureds”), unless all the
sales contracts of the Insured and the Additional Insureds are declared in
accordance with the terms of the Policy.

 

 

2.

The undersigned Additional Insured hereby appoints the Insured as its true and
lawful attorney to deal with the Insurers on its behalf in all matters relating
to this Policy and any claim for Loss hereunder, including to receive from the
Insurers any claim payment to be made to the Additional Insured, and the Insured
hereby accepts such appointment.

 

151 O’Connor, Ottawa, ON K1A 1K3

LOGO [g47619g92s99.jpg] 613—598—2500    Fax 613—237—2690    www.edc.ca



--------------------------------------------------------------------------------

 

3.

When submitting a claim application, the Insured must provide the Insurer with a
signed copy of a declaration form provided by the Insurer in which the
Additional Insured has made the declaration required by the Insurer to the
effect that the Additional Insured has not engaged in activities prohibited by
criminal laws dealing with corruption or the bribery of public officials.

 

 

4.

All communications with the Insurers with respect to such coverage shall be with
the Insured, not the Additional Insured.”

Related Canadian Companies

Produits Forestiers Petit Paris Inc.

75 Chemin Chute des Passes

Saint-Ludger-de-Milot, PQ

G0W 2B0

 

EXPORT DEVELOPMENT CANADA,

for the Insurers

LOGO [g47619g54m04.jpg]

Abitibi-Consolidated Inc.

 

Produits Forestiers Petit Paris Inc.

 



--------------------------------------------------------------------------------

LOGO [g47619g55l53.jpg]

 

    

Issued: May 24th, 2006

    

Effective Date: September 1st, 2006

    

Insured: Abitibi-Consolidated Inc.

    

Policy Number: CG 1 22818

ENDORSEMENT

ACCOUNTS RECEIVABLE POLICY (SHIPMENTS)

ADDITIONAL CANADIAN INSURED

This Endorsement forms part of the Policy.

Coverage is provided in accordance with the provisions of the Policy to the
Related Canadian Company identified below (referred to in this Endorsement as
the Additional Insured) against losses that it sustains.

Therefore, without in any way restricting the application of the terms and
conditions of the Policy except as hereinafter expressly provided and solely for
purposes of determining the terms and conditions of such insurance coverage, the
Policy is amended as follows:

 

 

“1.

The conditions and limitations of cover that apply to the Insured shall also
apply to the Additional Insured. The Insurers shall not be liable for the
payment of any claim for Loss sustained by the Insured or any Additional Insured
referred to in this Endorsement or in any Additional Canadian Insured
Endorsement issued under the Policy (the “Additional Insureds”), unless all the
sales contracts of the Insured and the Additional Insureds are declared in
accordance with the terms of the Policy.

 

 

2.

The undersigned Additional Insured hereby appoints the Insured as its true and
lawful attorney to deal with the Insurers on its behalf in all matters relating
to this Policy and any claim for Loss hereunder, including to receive from the
Insurers any claim payment to be made to the Additional Insured, and the Insured
hereby accepts such appointment.

 

151 O’Connor, Ottawa, ON K1A 1K3

LOGO [g47619g92s99.jpg] 613—598—2500    Fax 613—237—2690    www.edc.ca



--------------------------------------------------------------------------------

 

3.

When submitting a claim application, the Insured must provide the Insurer with a
signed copy of a declaration form provided by the Insurer in which the
Additional Insured has made the declaration required by the Insurer to the
effect that the Additional Insured has not engaged in activities prohibited by
criminal laws dealing with corruption or the bribery of public officials.

 

 

4.

All communications with the Insurers with respect to such coverage shall be with
the Insured, not the Additional Insured.”

Related Canadian Companies

Bois d’Ingénierie Abitibi-LP Inc.

900 ch du Lac Hippolyte

Larouche, PQ

G0W 1Z0

 

EXPORT DEVELOPMENT CANADA,

for the Insurers

LOGO [g47619g54m04.jpg]

Abitibi-Consolidated Inc.

 

Bois d’Ingénierie Abitibi-LP Inc.

 



--------------------------------------------------------------------------------

LOGO [g47619g55l53.jpg]

 

   

Issued: May 24th, 2006

   

Effective Date: September 1st, 2006

   

Insured: Abitibi-Consolidated Inc.

   

Policy Number: CG 1 22818

ENDORSEMENT

ACCOUNTS RECEIVABLE POLICY (SHIPMENTS)

ADDITIONAL CANADIAN INSURED

This Endorsement forms part of the Policy.

Coverage is provided in accordance with the provisions of the Policy to the
Related Canadian Company identified below (referred to in this Endorsement as
the Additional Insured) against losses that it sustains.

Therefore, without in any way restricting the application of the terms and
conditions of the Policy except as hereinafter expressly provided and solely for
purposes of determining the terms and conditions of such insurance coverage, the
Policy is amended as follows:

 

 

“1.

The conditions and limitations of cover that apply to the Insured shall also
apply to the Additional Insured. The Insurers shall not be liable for the
payment of any claim for Loss sustained by the Insured or any Additional Insured
referred to in this Endorsement or in any Additional Canadian Insured
Endorsement issued under the Policy (the “Additional Insureds”), unless all the
sales contracts of the Insured and the Additional Insureds are declared in
accordance with the terms of the Policy.

 

 

2.

The undersigned Additional Insured hereby appoints the Insured as its true and
lawful attorney to deal with the Insurers on its behalf in all matters relating
to this Policy and any claim for Loss hereunder, including to receive from the
Insurers any claim payment to be made to the Additional Insured, and the Insured
hereby accepts such appointment.

 

151 O’Connor, Ottawa, ON K1A 1K3

LOGO [g47619g92s99.jpg] 613—598—2500    Fax 613—237—2690    www.edc.ca



--------------------------------------------------------------------------------

3. When submitting a claim application, the Insured must provide the Insurer
with a signed copy of a declaration form provided by the Insurer in which the
Additional Insured has made the declaration required by the Insurer to the
effect that the Additional Insured has not engaged in activities prohibited by
criminal laws dealing with corruption or the bribery of public officials.

4. All communications with the Insurers with respect to such coverage shall be
with the Insured, not the Additional Insured.”

Related Canadian Companies

Bois d’ingénierie Abitibi-LP II Inc

Larouche, PQ

 

EXPORT DEVELOPMENT CANADA,

for the Insurers

LOGO [g47619g54m04.jpg]

Abitibi-Consolidated Inc.

 

 

Bois d’ingénierie Abitibi-LP II Inc

 

 



--------------------------------------------------------------------------------

LOGO [g47619g55l53.jpg]

 

     

Issued: May 24th, 2006

     

Effective Date: September 1st, 2006

     

Insured: Abitibi-Consolidated Inc.

     

Policy Number: CG 1 22818

ENDORSEMENT

ACCOUNTS RECEIVABLE POLICY (SHIPMENTS)

ADDITIONAL CANADIAN INSURED

This Endorsement forms part of the Policy.

Coverage is provided in accordance with the provisions of the Policy to the
Related Canadian Company identified below (referred to in this Endorsement as
the Additional Insured) against losses that it sustains.

Therefore, without in any way restricting the application of the terms and
conditions of the Policy except as hereinafter expressly provided and solely for
purposes of determining the terms and conditions of such insurance coverage, the
Policy is amended as follows:

 

 

“1.

The conditions and limitations of cover that apply to the Insured shall also
apply to the Additional Insured. The Insurers shall not be liable for the
payment of any claim for Loss sustained by the Insured or any Additional Insured
referred to in this Endorsement or in any Additional Canadian Insured
Endorsement issued under the Policy (the “Additional Insureds”), unless all the
sales contracts of the Insured and the Additional Insureds are declared in
accordance with the terms of the Policy.

 

 

2.

The undersigned Additional Insured hereby appoints the Insured as its true and
lawful attorney to deal with the Insurers on its behalf in all matters relating
to this Policy and any claim for Loss hereunder, including to receive from the
Insurers any claim payment to be made to the Additional Insured, and the Insured
hereby accepts such appointment.

 

151 O’Connor, Ottawa, ON K1A 1K3

LOGO [g47619g92s99.jpg] 613—598—2500    Fax 613—237—2690    www.edc.ca



--------------------------------------------------------------------------------

 

3.

When submitting a claim application, the Insured must provide the Insurer with a
signed copy of a declaration form provided by the Insurer in which the
Additional Insured has made the declaration required by the Insurer to the
effect that the Additional Insured has not engaged in activities prohibited by
criminal laws dealing with corruption or the bribery of public officials.

 

 

4.

All communications with the Insurers with respect to such coverage shall be with
the Insured, not the Additional Insured.”

Related Canadian Companies

Abitibi-Consolidated Company of Canada

1155 Metcalfe St Ste 800

Montreal, PQ

 

EXPORT DEVELOPMENT CANADA,

for the Insurers

LOGO [g47619g54m04.jpg]

Abitibi-Consolidated Inc.

 

Abitibi-Consolidated Company of Canada

 



--------------------------------------------------------------------------------

LOGO [g47619g55l53.jpg]

 

     

Issued: May 24th, 2006

     

Effective Date: September 1st, 2006

     

Insured: Abitibi-Consolidated

     

Policy Number: CG 1 22818

ENDORSEMENT

ACCOUNTS RECEIVABLE POLICY (SHIPMENTS)

CONTINUOUS COVERAGE BETWEEN TWO POLICIES – CREDIT LIMITS

This Endorsement forms part of the Policy.

Whereas the Insured was previously insured under Policy No. GG 1 22818 issued by
EDC and St. Paul Guarantee Insurance Company (the “Old Policy”) which terminated
as of the day before the Coverage Effective Date of this Policy;

And whereas the Insurers wish to clarify the application of Credit Limits and to
confirm, for greater certainty, that a Credit Limit for a buyer shall not be the
aggregate of: (i) the Credit Limit for the buyer under the Old Policy (as the
term Credit Limit is defined in the Old Policy), and (ii) the Credit Limit for
the buyer under this Policy;

And whereas any claim with respect to receivables insured under the Old Policy
shall be determined by reference to the Credit Limit for the buyer under the Old
Policy;

Therefore, without in any way restricting the application of the terms and
conditions of the Policy except as hereinafter expressly provided and solely for
purposes of determining the Credit Limit for a buyer, the Policy is amended to
provide that the Credit Limit for a buyer under this Policy shall be reduced by
an amount equal to: (i) any claims paid in respect of the buyer for receivables
insured under the Old Policy, and (ii) any amount owing by such buyer to the
Insured in respect of receivables insured under the Old Policy.

 

EXPORT DEVELOPMENT CANADA,

for the Insurers

LOGO [g47619g62z21.jpg]

LOGO [g47619g41p99.jpg]

 

151 O’Connor, Ottawa, ON K1A 1K3

LOGO [g47619g92s99.jpg] 613—598—2500    Fax 613—237—2690    www.edc.ca



--------------------------------------------------------------------------------

LOGO [g47619g55l53.jpg]

 

     

Issued: May 24th, 2006

     

Effective Date: September 1st, 2006

     

Insured: Abitibi-Consolidated Inc.

     

Policy Number: CG 1 22818

ENDORSEMENT

ACCOUNTS RECEIVABLE POLICY (SHIPMENTS)

DECLARATIONS AND PAYMENT OF PREMIUM

This Endorsement forms part of the Policy. It cancels and replaces any
DECLARATIONS AND PAYMENT OF PREMIUM Endorsement which may have been previously
issued.

The Insured and the Insurers have agreed to amend the Policy to provide for:
(i) an annual premium payable in quarterly installments, and (ii) premium
adjustments based on liability incurred by the Insurers for a Policy Period.

Therefore, without in any way restricting the application of the terms and
conditions of the Policy except as hereinafter expressly provided, the Policy is
amended as follows:

 

 

“1.

In respect of each Policy Period, the Insured shall pay an annual premium of USD
2,023,000 (USD 96,295 of which shall be allocated for risks in Ontario and USD
67,973 of which shall be allocated for risks in Quebec), plus USD 7,704 as
Ontario provincial sales tax on the portion of the premium allocated for risks
in Ontario and USD 6,118 as Quebec provincial sales tax on the portion of the
premium allocated for risks in Quebec, for a total of USD 2,036,822.

 

 

2.

For each Policy Period, the total amount set out in section 1 of this
Endorsement shall be payable in four equal installments on or before the 20 th
day of the month following the end of each Declaration Period.

 

 

3.

The premium set out in section 1 of this Endorsement, above, is based on the
Insurers not becoming liable to pay claims in respect of goods Shipped during
each Policy Period in an aggregate amount exceeding USD 400,000. If the Insurers
become liable to pay claims for Loss in respect of goods Shipped during a Policy
Period for an aggregate amount:

 

 

(a)

greater than USD 400,000 and not exceeding USD 800,000, the Insured shall pay an
additional premium of USD 144,500;

 

151 O’Connor, Ottawa, ON K1A 1K3

LOGO [g47619g92s99.jpg] 613—598—2500    Fax 613—237—2690    www.edc.ca



--------------------------------------------------------------------------------

 

(b)

greater than USD 800,000 and not exceeding USD 1,600,000, the Insured shall pay
an additional premium of USD 442,000;

 

 

(c)

greater than USD 1,600,000 and not exceeding USD 2,400,000, the Insured shall
pay an additional premium of USD 722,500;

 

 

(d)

greater than USD 2,400,000 and not exceeding USD 3,200,000, the Insured shall
pay an additional premium of USD 867,000;

 

 

(e)

greater than USD 3,200,000 and not exceeding USD 4,000,000, the Insured shall
pay an additional premium of USD 1,011,500; and

 

 

(f)

greater than USD 4,000,000, the Insured shall pay an additional premium of USD
1,292,000.

Such additional premium is payable upon demand as soon as the threshold set out
above is met or exceeded. The payment of the additional premium is a condition
precedent to any liability of the Insurers for the payment of a claim or the
allocation of an amount to any Deductible. The Insurers reserve the right to
deduct any such additional premium from any claim payment made in respect of the
Policy.

 

 

4.

No later than June 30 of each Policy Period, the Insured shall provide the
Insurers with its total actual sales figures for that Policy Period, in writing,
by country and by province.

 

 

5.

In the event the Policy is terminated pursuant to Section 37, the Insured shall
pay a pro-rata premium equal to the applicable annual premium amount payable in
accordance with section 1 or 3 of this Endorsement divided by 365 days,
multiplied by the number of days from the date following the end of the last
Declaration Period for which premium was paid, up to and including the date of
termination of the Policy, (the “Pro-Rata Premium”). The Pro-Rata Premium and
all applicable taxes, will be payable no later than the 20th day of the month
following the date of termination of the Policy.”

 

EXPORT DEVELOPMENT CANADA,

for the Insurers

LOGO [g47619g62z21.jpg]

LOGO [g47619g41p99.jpg]



--------------------------------------------------------------------------------

LOGO [g47619g55l53.jpg]

 

    

Issued: May 24th, 2006

    

Effective Date: September 1st, 2006

    

Insured: Abitibi-Consolidated Inc.

    

Policy Number: CG 1 22818

ENDORSEMENT

ACCOUNTS RECEIVABLE POLICY (SHIPMENTS)

SALES BY FOREIGN AFFILIATE -

GOODS MANUFACTURED IN CANADA OR OFFSHORE

This Endorsement forms part of the Policy.

Coverage is provided to the Insured in respect of the Insured’s interest in the
sales made by its wholly-owned Foreign Subsidiary, as defined below.

Therefore, without in any way restricting the application of the terms and
conditions of the Policy except as hereinafter expressly provided and solely for
purposes of determining the terms and conditions of such insurance coverage, the
Policy is amended as follows:

 

 

1.

The Insured’s insurance coverage and the conditions and limitations of such
cover that apply in respect of the sales made by the Insured shall also apply in
respect of the sales made by the Foreign Subsidiary as though, for purposes of
the Policy, the Foreign Subsidiary were the Insured. The Insured shall make
declarations and pay premium in respect of the sales of the Foreign Subsidiary
on the basis set out in the Policy. All communications with the Insurers with
respect to such coverage must be by the Insured, not the Foreign Subsidiary. For
greater certainty, the Foreign Subsidiary is not insured under the Policy and
has no rights under the Policy.

 

 

2.

In the event of a claim, the Insured shall cause the Foreign Subsidiary to take
all steps necessary or expedient to recover the amount of the Loss, including,
without limitation, at the request of the Insurer: (i) to institute legal
proceedings against any person to recover any amounts owed to the Foreign
Subsidiary in respect of the Loss, or (ii) to transfer and assign to the Insured
the Foreign Subsidiary’s rights under its contract of sale, thus permitting the
Insured to take, if requested by the Insurer, all steps necessary or expedient
to recover the

 

151 O’Connor, Ottawa, ON K1A 1K3

LOGO [g47619g92s99.jpg] 613—598—2500    Fax 613—237—2690    www.edc.ca



--------------------------------------------------------------------------------

 

amount of the Loss, including:

 

 

a)

to institute legal proceedings against any person to recover any amounts owed in
respect of such Loss;

 

 

b)

to provide the Insurer with any authorizations and documentation necessary to
permit the Insurer to give instructions on behalf of the Insured, or to
institute legal proceedings in the name of the Insured in respect of the
exercise of any legal rights or remedies available to the Insured with respect
to the recovery of the Loss, including, without limitation, the granting of a
power of attorney in favour of the Insurer; and

 

 

c)

to transfer and assign to the Insurer all right, title and interest (or any part
thereof) in all amounts owed in respect of such Loss, or any security in respect
thereof, without giving notice of any such assignment except as may be directed
in writing by the Insurer.

The Insurer shall not be liable for the payment of a claim for a Loss in respect
of such contract of sale if the Insured fails to cause the Foreign Subsidiary to
take the steps requested by the Insurer, as set out above.

If an Insurer has paid a claim and the Insured subsequently fails to cause the
Foreign Subsidiary to take all steps necessary or expedient to recover the
amount of the Loss, or fails to take the steps requested by the Insurer to be
taken by the Insured to effect recovery, as set out above or if the Insured
fails to take, at the Insurer’s request, the steps described above, the Insured
shall forthwith upon the Insurer’s demand repay the claim payment to the
Insurer.

If the Foreign Subsidiary or the Insured, or any third party on behalf of either
of them, recovers any amount in respect of the Loss, the Insured shall pay to
the Insurer an amount equivalent to that proportion of such recovered amount
which is equal to the proportion of the Loss that was paid by the Insurer.

 

 

3.

Coverage of the sales of the Foreign Subsidiary is provided on condition that
the Foreign Subsidiary is at all times a wholly owned subsidiary of the Insured.

The Insured shall advise the Insurers if, after the date of issuance of this
Endorsement, there is any change to the information provided to the Insurers by
the Insured relating to coverage of the sales of the Foreign Subsidiary such as
a change in the ownership or location of the Foreign Subsidiary, or a material
decrease in the percentage of goods sold by the Foreign Subsidiary which are
manufactured in Canada by the Insured.

 

 

4.

Contracts for the sale of goods to a Canadian buyer which provide for the goods
to be placed in transit from a location outside Canada for delivery in Canada
shall be Excluded Contracts.

 

 

5.

The definition of Shipped is deleted in its entirety and replaced with the
following:

““Shipped” means that goods being sold by the Foreign Subsidiary to a buyer have
been placed in transit for delivery to a destination specified by the buyer.”



--------------------------------------------------------------------------------

 

6.

“Foreign Subsidiary” means the Insured’s wholly-owned subsidiary listed below:

Foreign Subsidiary

Abitibi-Consolidated Corporation

340 N Sam Houston Parkway E Ste 105

Houston, TX

United States of America

77060

 

EXPORT DEVELOPMENT CANADA,

for the Insurers

LOGO [g47619g54m04.jpg]



--------------------------------------------------------------------------------

LOGO [g47619g55l53.jpg]

 

    

Issued: May 24th, 2006

    

Effective Date: September 1st, 2006

    

Insured: Abitibi-Consolidated Inc.

    

Policy Number: CG 1 22818

ENDORSEMENT

ACCOUNTS RECEIVABLE POLICY (SHIPMENTS)

SALES BY FOREIGN AFFILIATE -

GOODS MANUFACTURED IN CANADA OR OFFSHORE

This Endorsement forms part of the Policy.

Coverage is provided to the Insured in respect of the Insured’s interest in the
sales made by its wholly-owned Foreign Subsidiary, as defined below.

Therefore, without in any way restricting the application of the terms and
conditions of the Policy except as hereinafter expressly provided and solely for
purposes of determining the terms and conditions of such insurance coverage, the
Policy is amended as follows:

 

 

1.

The Insured’s insurance coverage and the conditions and limitations of such
cover that apply in respect of the sales made by the Insured shall also apply in
respect of the sales made by the Foreign Subsidiary as though, for purposes of
the Policy, the Foreign Subsidiary were the Insured. The Insured shall make
declarations and pay premium in respect of the sales of the Foreign Subsidiary
on the basis set out in the Policy. All communications with the Insurers with
respect to such coverage must be by the Insured, not the Foreign Subsidiary. For
greater certainty, the Foreign Subsidiary is not insured under the Policy and
has no rights under the Policy.

 

 

2.

In the event of a claim, the Insured shall cause the Foreign Subsidiary to take
all steps necessary or expedient to recover the amount of the Loss, including,
without limitation, at the request of the Insurer: (i) to institute legal
proceedings against any person to recover any amounts owed to the Foreign
Subsidiary in respect of the Loss, or (ii) to transfer and assign to the Insured
the Foreign Subsidiary’s rights under its contract of sale, thus permitting the
Insured to take, if requested by the Insurer, all steps necessary or expedient
to recover the

 

151 O’Connor, Ottawa, ON K1A 1K3

LOGO [g47619g92s99.jpg] 613—598—2500    Fax 613—237—2690    www.edc.ca



--------------------------------------------------------------------------------

 

amount of the Loss, including:

 

 

a)

to institute legal proceedings against any person to recover any amounts owed in
respect of such Loss;

 

 

b)

to provide the Insurer with any authorizations and documentation necessary to
permit the Insurer to give instructions on behalf of the Insured, or to
institute legal proceedings in the name of the Insured in respect of the
exercise of any legal rights or remedies available to the Insured with respect
to the recovery of the Loss, including, without limitation, the granting of a
power of attorney in favour of the Insurer; and

 

 

c)

to transfer and assign to the Insurer all right, title and interest (or any part
thereof) in all amounts owed in respect of such Loss, or any security in respect
thereof, without giving notice of any such assignment except as may be directed
in writing by the Insurer.

The Insurer shall not be liable for the payment of a claim for a Loss in respect
of such contract of sale if the Insured fails to cause the Foreign Subsidiary to
take the steps requested by the Insurer, as set out above.

If an Insurer has paid a claim and the Insured subsequently fails to cause the
Foreign Subsidiary to take all steps necessary or expedient to recover the
amount of the Loss, or fails to take the steps requested by the Insurer to be
taken by the Insured to effect recovery, as set out above or if the Insured
fails to take, at the Insurer’s request, the steps described above, the Insured
shall forthwith upon the Insurer’s demand repay the claim payment to the
Insurer.

If the Foreign Subsidiary or the Insured, or any third party on behalf of either
of them, recovers any amount in respect of the Loss, the Insured shall pay to
the Insurer an amount equivalent to that proportion of such recovered amount
which is equal to the proportion of the Loss that was paid by the Insurer.

 

 

3.

Coverage of the sales of the Foreign Subsidiary is provided on condition that
the Foreign Subsidiary is at all times a wholly owned subsidiary of the Insured.

The Insured shall advise the Insurers if, after the date of issuance of this
Endorsement, there is any change to the information provided to the Insurers by
the Insured relating to coverage of the sales of the Foreign Subsidiary such as
a change in the ownership or location of the Foreign Subsidiary, or a material
decrease in the percentage of goods sold by the Foreign Subsidiary which are
manufactured in Canada by the Insured.

 

 

4.

Contracts for the sale of goods to a Canadian buyer which provide for the goods
to be placed in transit from a location outside Canada for delivery in Canada
shall be Excluded Contracts.

 

 

5.

The definition of Shipped is deleted in its entirety and replaced with the
following:

““Shipped” means that goods being sold by the Foreign Subsidiary to a buyer have
been placed in transit for delivery to a destination specified by the buyer.”



--------------------------------------------------------------------------------

 

6.

“Foreign Subsidiary” means the Insured’s wholly-owned subsidiary listed below:

Foreign Subsidiary

Bridgewater Paper Co Ltd

North Road

Ellesmere Port

United Kingdom

 

EXPORT DEVELOPMENT CANADA,

for the Insurers

LOGO [g47619g54m04.jpg]



--------------------------------------------------------------------------------

LOGO [g47619g55l53.jpg]

 

   

Issued: May 24th, 2006

   

Effective Date: September 1st, 2006

   

Insured: Abitibi-Consolidated Inc.

   

Policy Number: CG 1 22818

ENDORSEMENT

ACCOUNTS RECEIVABLE POLICY (SHIPMENTS)

SALES BY FOREIGN AFFILIATE -

GOODS MANUFACTURED IN CANADA OR OFFSHORE

This Endorsement forms part of the Policy.

Coverage is provided to the Insured in respect of the Insured’s interest in the
sales made by its wholly-owned Foreign Subsidiary, as defined below.

Therefore, without in any way restricting the application of the terms and
conditions of the Policy except as hereinafter expressly provided and solely for
purposes of determining the terms and conditions of such insurance coverage, the
Policy is amended as follows:

 

 

1.

The Insured’s insurance coverage and the conditions and limitations of such
cover that apply in respect of the sales made by the Insured shall also apply in
respect of the sales made by the Foreign Subsidiary as though, for purposes of
the Policy, the Foreign Subsidiary were the Insured. The Insured shall make
declarations and pay premium in respect of the sales of the Foreign Subsidiary
on the basis set out in the Policy. All communications with the Insurers with
respect to such coverage must be by the Insured, not the Foreign Subsidiary. For
greater certainty, the Foreign Subsidiary is not insured under the Policy and
has no rights under the Policy.

 

 

2.

In the event of a claim, the Insured shall cause the Foreign Subsidiary to take
all steps necessary or expedient to recover the amount of the Loss, including,
without limitation, at the request of the Insurer: (i) to institute legal
proceedings against any person to recover any amounts owed to the Foreign
Subsidiary in respect of the Loss, or (ii) to transfer and assign to the Insured
the Foreign Subsidiary’s rights under its contract of sale, thus permitting the
Insured to take, if requested by the Insurer, all steps necessary or expedient
to recover the

 

151 O’Connor, Ottawa, ON K1A 1K3

LOGO [g47619g92s99.jpg] 613—598—2500    Fax 613—237—2690    www.edc.ca



--------------------------------------------------------------------------------

 

amount of the Loss, including:

 

 

a)

to institute legal proceedings against any person to recover any amounts owed in
respect of such Loss;

 

 

b)

to provide the Insurer with any authorizations and documentation necessary to
permit the Insurer to give instructions on behalf of the Insured, or to
institute legal proceedings in the name of the Insured in respect of the
exercise of any legal rights or remedies available to the Insured with respect
to the recovery of the Loss, including, without limitation, the granting of a
power of attorney in favour of the Insurer; and

 

 

c)

to transfer and assign to the Insurer all right, title and interest (or any part
thereof) in all amounts owed in respect of such Loss, or any security in respect
thereof, without giving notice of any such assignment except as may be directed
in writing by the Insurer.

The Insurer shall not be liable for the payment of a claim for a Loss in respect
of such contract of sale if the Insured fails to cause the Foreign Subsidiary to
take the steps requested by the Insurer, as set out above.

If an Insurer has paid a claim and the Insured subsequently fails to cause the
Foreign Subsidiary to take all steps necessary or expedient to recover the
amount of the Loss, or fails to take the steps requested by the Insurer to be
taken by the Insured to effect recovery, as set out above or if the Insured
fails to take, at the Insurer’s request, the steps described above, the Insured
shall forthwith upon the Insurer’s demand repay the claim payment to the
Insurer.

If the Foreign Subsidiary or the Insured, or any third party on behalf of either
of them, recovers any amount in respect of the Loss, the Insured shall pay to
the Insurer an amount equivalent to that proportion of such recovered amount
which is equal to the proportion of the Loss that was paid by the Insurer.

 

 

3.

Coverage of the sales of the Foreign Subsidiary is provided on condition that
the Foreign Subsidiary is at all times a wholly owned subsidiary of the Insured.

The Insured shall advise the Insurers if, after the date of issuance of this
Endorsement, there is any change to the information provided to the Insurers by
the Insured relating to coverage of the sales of the Foreign Subsidiary such as
a change in the ownership or location of the Foreign Subsidiary, or a material
decrease in the percentage of goods sold by the Foreign Subsidiary which are
manufactured in Canada by the Insured.

 

 

4.

Contracts for the sale of goods to a Canadian buyer which provide for the goods
to be placed in transit from a location outside Canada for delivery in Canada
shall be Excluded Contracts.

 

 

5.

The definition of Shipped is deleted in its entirety and replaced with the
following:

““Shipped” means that goods being sold by the Foreign Subsidiary to a buyer have
been placed in transit for delivery to a destination specified by the buyer.”



--------------------------------------------------------------------------------

 

6.

“Foreign Subsidiary” means the Insured’s wholly-owned subsidiary listed below:

Foreign Subsidiary

Abitibi Consolidated Sales Corporation

4 Gannett Drive

White Plains, NY

United States of America

10604

 

EXPORT DEVELOPMENT CANADA,

for the Insurers

LOGO [g47619g54m04.jpg]



--------------------------------------------------------------------------------

LOGO [g47619g55l53.jpg]

 

    

Issued: May 24th, 2006

    

Effective Date: September 1st, 2006

    

Insured: Abitibi-Consolidated Inc.

    

Policy Number: CG 1 22818

ENDORSEMENT

ACCOUNTS RECEIVABLE POLICY (SHIPMENTS)

SALES OUT OF CONSIGNMENT INVENTORY OR EXHIBITION STOCK

This Endorsement forms part of the Policy.

Coverage is provided in respect of goods sold to a buyer after having been
delivered to a consignee to be exhibited, held on a consignment basis or held in
inventory until sold.

Therefore, without in any way restricting the application of the terms and
conditions of the Policy except as hereinafter expressly provided and solely for
purposes of determining the terms and conditions of such insurance coverage, the
Policy is amended as follows:

 

 

1.

If goods were previously delivered by the Insured to a Consignee, the eventual
sale of those goods by the Insured to a buyer (which may be the Consignee) will
be covered by the Policy if the sale occurs between the Coverage Effective Date
and the date of termination of the Policy. In such circumstances, goods will be
considered to have been Shipped, for purposes of the Policy, when they are sold.

 

 

2.

The Insured shall declare and pay premium on goods that are delivered to a
Consignee on the 20th day of the month following the end of the Declaration
Period in which the sale of the goods occurs.

 

 

3.

“Consignee” means a person to whom the Insured has delivered goods to which the
Insured has retained title, to be exhibited, held on a consignment basis or held
in inventory, until the goods are sold to the Insured’s buyer.

 

EXPORT DEVELOPMENT CANADA,

for the Insurers

LOGO [g47619g54m04.jpg]

 

151 O’Connor, Ottawa, ON K1A 1K3

LOGO [g47619g92s99.jpg] 613—598—2500    Fax 613—237—2690    www.edc.ca



--------------------------------------------------------------------------------

LOGO [g47619g55l53.jpg]

 

    

Issued: May 24th, 2006

    

Effective Date: September 1st, 2006

    

Insured: Abitibi-Consolidated Inc.

    

Policy Number: CG 1 22818

ENDORSEMENT

ACCOUNTS RECEIVABLE POLICY (SHIPMENTS)

BOYCOTT

This Endorsement forms part of the Policy.

The Government of Canada finds unacceptable certain activities which would, in
connection with the provisions of any international economic boycott, require
Canadian firms or individuals to engage in certain actions that may have a
discriminatory effect, and it will deny its support and assistance to
transactions entered into by those firms and individuals who accept boycott
provisions in contravention of government policy.

Export Development Canada follows the Government’s policy on boycotts for the
transactions that it supports.

Coverage is therefore not provided under the Policy for any sales contract that,
in connection with the provisions of any international economic boycott:

 

 

(1)

requires the Insured to:

 

 

(a)

engage in discrimination based on the race, national or ethnic origin or
religion of any Canadian firm or individual;

 

 

(b)

refuse to purchase from or sell to any Canadian firm or individual;

 

 

(c)

restrict its commercial investments or other economic activities in any country;

 

 

(d)

produce any document (sometimes called a ‘negative certificate of origin’) which
says that particular goods or services have not originated from specific firms
or places; or

 

 

(e)

refuse to sell any Canadian goods and services to, or buy any goods or services
from any country, except that a buyer may specify that goods

 

151 O’Connor, Ottawa, ON K1A 1K3

LOGO [g47619g92s99.jpg] 613—598—2500    Fax 613—237—2690    www.edc.ca



--------------------------------------------------------------------------------

 

and services of non-Canadian origin that are being provided by the Insured must
originate from a particular country;

or

 

 

(2)

contains a statement made by the Insured, or requires the Insured to make a
statement saying that the Insured does not deal with a named country, unless it
is clear that there is no intention to restrict the Insured’s right to deal with
the named country.

All other terms and conditions of the Policy remain unchanged.

 

EXPORT DEVELOPMENT CANADA,

for the Insurers

LOGO [g47619g54m04.jpg]



--------------------------------------------------------------------------------

LOGO [g47619g55l53.jpg]

 

   

Issued: May 24th, 2006

   

Effective Date: September 1st, 2006

   

Insured: Abitibi-Consolidated Inc.

   

Policy Number: CG 1 22818

ENDORSEMENT

ACCOUNTS RECEIVABLE POLICY (SHIPMENTS)

CREDIT LIMIT FOR ILC SALES (CONFIRMED & UNCONFIRMED ILC)

This Endorsement forms part of the Policy.

The parties have agreed to amend the Policy to provide insurance coverage for
sales contracts requiring payment to be made by irrevocable letters of credit
(“ILCs”) issued or confirmed by a bank approved by the Insurers.

Therefore, without in any way restricting the application of the terms and
conditions of the Policy except as hereinafter expressly provided and solely for
purposes of determining the terms and conditions of such insurance coverage, the
Policy is amended as follows:

 

 

“1.

“Bank” means a bank which has issued or confirmed an ILC issued to the Insured
as the payment mechanism for the Insured’s sales;

“Bank Approval” means a notice given by the Insurers to the Insured with respect
to a Bank stipulating specific terms and the amount of the Credit Limit for the
Bank and any specific conditions or changes to the insurance coverage applicable
to Eligible Contracts that require payment by an ILC issued or confirmed by such
Bank; and

“Credit Limit” means the maximum amount of Loss that the Insured may sustain to
obtain maximum coverage under the Policy in respect of a Bank for all the
Eligible Contracts that require payment by an ILC issued or confirmed by the
Bank.

 

 

2.

The definition of Gross Invoice Value is hereby amended by deleting the
reference to amounts to be paid by irrevocable letters of credit.

 

 

3.

A contract of sale to be entirely paid by an ILC which was in the possession of
the Insured at the time the goods were Shipped is an Excluded Contract if no
Bank Approval was issued by the Insurers in respect of the Bank that issued or
confirmed the ILC.

 

 

4.

The provision of the Policy providing for a declining Insurance Percentage
applicable in certain circumstances is hereby amended by replacing the
references to “buyer” and “Credit Approval” with references to “Bank” and “Bank
Approval”, respectively.

 

 

5.

The following risk is added to the Policy as a Risk covered by both EDC

 

151 O’Connor, Ottawa, ON K1A 1K3

LOGO [g47619g92s99.jpg] 613—598—2500    Fax 613—237—2690    www.edc.ca



--------------------------------------------------------------------------------

 

and Coface:

“failure of the Bank to pay any amount that the Bank is legally obligated to pay
to the Insured under the ILC issued as the payment mechanism for the Eligible
Contract,”.

 

 

6.

In order for this Policy to apply to a sale that requires payment by an ILC, the
Country Schedule must provide that such coverage applies in the country where
the buyer is located and the Insured must establish a Credit Limit for the Bank
by obtaining a Bank Approval.

 

 

7.

The Insurers shall not be liable for the payment of a claim for Loss if:

 

 

(a)

any right, title or interest of the Insured under the Eligible Contract or the
ILC has been assigned by the Insured to any person other than the Insurer,
unless the assignment was by way of security only and the assignee has executed
and delivered to the Insured a reassignment and release in respect thereof in
form and substance satisfactory to the Insurer; or

 

 

(b)

the Insured has not strictly complied with all the terms and conditions of the
ILC.”

 

EXPORT DEVELOPMENT CANADA,

for the Insurers

LOGO [g47619g54m04.jpg]



--------------------------------------------------------------------------------

LOGO [g47619g55l53.jpg]

 

     

Issued: May 24th, 2006

     

Effective Date: September 1st, 2006

     

Insured: Abitibi-Consolidated Inc.

     

Policy Number: CG 1 22818

ENDORSEMENT

ACCOUNTS RECEIVABLE POLICY (SHIPMENTS)

COVERAGE TO CANADIAN BUYERS INVOLVING FOREIGN COUNTRIES

This Endorsement forms part of the Policy.

Insurance coverage for sales to buyers located in Canada shall be provided by
EDC instead of Coface if the goods are Shipped or to be Shipped by the Insured
directly to a third party located outside Canada, although invoiced to the
Canadian buyer.

Therefore, without in any way restricting the application of the terms and
conditions of the Policy except as hereinafter expressly provided and solely for
purposes of determining the terms and conditions of such insurance coverage, the
Policy is amended as follows:

 

 

“1.

Notwithstanding the definition of “Domestic Loss”, a loss sustained by the
Insured under an Eligible Contract with a buyer located in Canada shall be
considered to be an Export Loss and will be covered by EDC instead of Coface if
the goods are Shipped by the Insured directly to a third party outside Canada.

 

 

2.

The third party must not be located in any country with which Canadian companies
are prohibited by law from dealing.

 

151 O’Connor, Ottawa, ON K1A 1K3

LOGO [g47619g92s99.jpg] 613—598—2500    Fax 613—237—2690    www.edc.ca



--------------------------------------------------------------------------------

 

3.

Declarations for sales described herein shall be made under the “Canada Export”
heading of the declaration form, by province or territory where the buyer is
located.”

 

EXPORT DEVELOPMENT CANADA,

for the Insurers

LOGO [g47619g54m04.jpg]